Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40451 Page 1 of
                                     162
   KELLEY DRYE & WARREN LLP
 1 William J. Jackson (admitted Pro Hac Vice)
   Texas Bar No. 00784325
 2 Micheal W. Dobbs (admitted Pro Hac Vice)
   Texas Bar No. 24012533
 3 Kenneth O. Corley (admitted Pro Hac Vice)
   Texas Bar No. 24048405
 4 Nancy K. Yanochik (admitted Pro Hac Vice)
   Texas Bar No. 01293000
 5 515 Post Oak Blvd., Suite 900
   Houston, Texas 77027
 6 Telephone: (713) 355-5000
 7 KELLEY DRYE & WARREN
   Andrew W. Homer (SBN 259852)
 8 7825 Fay Ave., Suite 200
   La Jolla, CA 92037
 9 Telephone: (858) 795-0426
10 SAN DIEGO UNIFIED PORT DISTRICT
   OFFICE OF THE GENERAL COUNSEL
11 Thomas A. Russell, SBN 108607, Gen. Counsel
   Ellen F. Gross, SBN 149127, Asst. Gen. Counsel
12 John N. Carter, SBN 246886, Dep. Gen. Counsel
   3165 Pacific Highway
13 P.O. Box 120488
   San Diego, CA 92112-0488
14 Telephone: (619) 686-6219
15 Attorneys for Plaintiff San Diego Unified Port District
16                              UNITED STATES DISTRICT COURT
17                  SOUTHERN DISTRICT OF CALIFORNIA, SAN DIEGO
18 SAN DIEGO UNIFIED PORT                               Case No. 3:15-CV-0578-WQH-AGS
   DISTRICT, a public corporation; and
19 CITY OF SAN DIEGO, a municipal                       PLAINTIFF SAN DIEGO UNIFIED
   corporation,                                         PORT DISTRICT’S SEPARATE
20                                                      STATEMENT OF MATERIAL
                                                        UNDISPUTED FACTS IN OPPOSITION
21                          Plaintiffs,                 TO DEFENDANTS’ MOTION FOR
                                                        SUMMARY JUDGMENT OR, IN THE
22         v.                                           ALTERNATIVE, PARTIAL SUMMARY
                                                        JUDGMENT (PUBLIC NUISANCE)
23 MONSANTO COMPANY, SOLUTIA
   INC., and PHARMACIA                                  [FILED CONCURRENTLY WITH RESPONSE IN
24 CORPORATION,                                         OPPOSITION TO MOTION FOR SUMMARY
                                                        JUDGMENT (NUISANCE), DECLARATION OF
25                                                      KENNETH O. CORLEY]
                            Defendants.
26                                                      Judge: Hon. William Q. Hayes
                                                        Filed Date: March 13, 2015
27                                                      Trial Date: February 18, 2020
28

                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40452 Page 2 of
                                     162

 1           Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Local Rule 7.1 and
 2 the Court’s Civil Pretrial & Trial Procedures, Plaintiff the San Diego Unified Port District
 3 (“Port”) submits the following Separate Statement of Undisputed Material Facts (“Port’s
 4 Separate Statement”) in Opposition to Defendants Monsanto Company, Solutia Inc., and
 5 Pharmacia LLC (“Monsanto’s”) Motion for Summary Judgment or, in the Alternative,
 6 Partial Summary Judgment (Public Nuisance) (ECF No. 424).
 7           The Port’s Separate Statement includes 146 undisputed material facts, listed in
 8 table form, each with reference to supporting evidence in the record. Attachment A to the
 9 Port’s Separate Statement includes a table that responds to Monsanto’s Separate
10 Statement in Support of Motion for Summary Judgment or, in the Alternative, Partial
11 Summary Judgment Against the San Diego Unified Port District (Public Nuisance) (ECF
12 No. 424-2). As shown in Attachment A, most of the facts Monsanto positions as
13 undisputed are plainly in dispute.
14         All references to “Corley Decl. Ex. [#]” in this Separate Statement and Attachment
15 A refer to the exhibits to the Declaration of Kenneth O. Corley in Support of Plaintiff San
16 Diego Unified Port District’s Response in Opposition to Defendants’ Motion for
17 Summary Judgment or, in the Alternative, Partial Summary Judgment (Public Nuisance),
18 filed concurrently herewith. All references to “Dobbs Decl. Ex. [#]” in this Separate
19 Statement and Attachment A refer to the Declaration of Michael W. Dobbs in Support of
20 Plaintiff San Diego Unified Port District’s Response in Opposition to Defendants’
21 Motion for Summary Judgment or, in the Alternative, Partial Summary Judgment
22 (Purpresture). As Attachment A responds to Monsanto’s purported undisputed material
23 facts, and in large part discusses the evidence Monsanto submitted in support thereof, for
24 ease of reference and to avoid duplication in materials the Court must consider, the Port
25 has referred to evidence submitted by Monsanto where possible. As such, references in
26 this Separate Statement and Attachment A to “Howard Decl. Ex. [#]” refer to the exhibits
27 to the Omnibus Declaration of Robert M. Howard in Support of Motions for Summary
28

                                                       1
                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40453 Page 3 of
                                     162

 1 Judgment or, in the Alternative, Partial Summary Judgment against Plaintiffs City of San
 2 Diego and San Diego Unified Port District (ECF No. 425).
 3          SAN DIEGO UNIFIED PORT DISTRICT’S UNDISPUTED MATERIAL
                       FACTS AND SUPPORTING EVIDENCE
 4
 5        Port District Undisputed Material Fact                          Supporting Evidence
 6   A. Monsanto’s PCBs adversely impact the Bay in numerous ways.
 7 1.      The Port’s witness did not confirm that the Corley Decl. Ex. 7, Port Corp. Rep.
 8         three nuisance conditions Monsanto chose at 283:4-13.
           to focus on were the only conditions of
 9         nuisance that the Port alleges.

10 2.      “Polychlorinated biphenyls (PCBs) are                 City of Spokane v. Monsanto
           synthetic chemical compounds that were                Company, 2016 WL 6275164, at *1
11         widely produced and used during much of               (E.D. Wash., Oct. 26, 2016).
           the twentieth century for various industrial
12         and commercial applications before they
           were mostly banned by 1979. The
13         production, use, and disposal of PCBs has
           resulted in widespread environmental
14         contamination”

15 3.      PCBs are classified as a “persistent                  Corley Decl. Ex. 2, Matson Rep. at 2-
           bioaccumulative and toxic” pollutant “that            3;
16         adversely affect human health and the                 Corley Decl. Ex. 85, Trapp Rep. at 5,
           environment around the world.”                        14.
17
     4.    The uses for which Monsanto promoted                  Corley Decl. Ex. 3, Douglas Rep. at
18         PCBs left a legacy of PCB contamination               7; 8-14;
           throughout the sediment, water and fish of            Corley Decl. Ex. 4, Golightly Rep. at
19         the Bay.                                              4-5;
20                                                               Corley Decl. Ex. 86, Ann S. Jones
                                                                 Declaration.
21
     5.    Dispersed PCBs are biomagnified within                Corley Decl. Ex. 3, Douglas Rep. at
22         the marine food chain, including humans.              7.
23 6.      Fish tissue samples taken by state agencies Corley Decl. Ex. 5, SWAMP Report
           show that the Bay suffers from some of the at 47.
24         highest PCB concentrations in the region.
25 7.      The Bay is among the most PCB-                        Corley Decl. Ex. 85, Trapp Rep. at
           contaminated water bodies in the country.             14.
26
27
28

                                                         2
                                              CASE NO. 3:15-CV-00578-WQH-AGS
        SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40454 Page 4 of
                                     162

 1      Port District Undisputed Material Fact                          Supporting Evidence
 2 8.    The California Regional Water Quality                 Corley Decl. Ex. 6, CWA §305(b);
 3       Control Board (“SDRWQCB”) and State                   303(d) Integrated Report;
         Water Resources Control Board                         Corley Decl. Ex. 7, Port Corp. Rep.
 4       (“SWRCB”) have designated the Bay, in                 at 77:4-6; 1035:7-24; 1725:14-19;
         its entirety, as an “impaired” water body,
 5       due to the presence of elevated levels of             Corley Decl. Ex. 8, Woodyard Dep.
         PCBs in fish tissue, pursuant to § 303(d) of          at 127:16-18;
 6       the Clean Water Act.                                  Corley Decl. Ex. 9, CAO No. R9-
                                                               2017-0021.
 7                                                             Corley Decl. Ex. 82, Boehm Dep. at
 8                                                             329:20-332:18;
                                                               Corley Decl. Ex. 85, Trapp Rep. at
 9                                                             14-15.
10 9.    The SDRWQCB has repeatedly                            Corley Decl. Ex. 10, CAO No. R9-
         recognized that various areas of the Bay              2004-0295 at 24;
11       have contamination levels that “may                   Corley Decl. Ex. 8, Woodyard Dep.
         adversely affect San Diego Bay beneficial             at 129:3-8;
12       uses” and pose a risk to human health and
         the environment.                                      Corley Decl. Ex. 11, CAO No. R9-
13                                                             2015-0018 at 3;
14                                                             Corley Decl. Ex. 9, CAO No. R9-
                                                               2017-0021 at 5.
15 10. Because of the well-established human                   Corley Decl. Ex. 1a-e, Fish
16     health risks associated with exposure to                Consumption Advisory;
       PCBs, in 2013, California’s Office of                   Corley Decl. Ex. 13, Jones Rebuttal
17     Environmental Health Hazard Assessment                  at 13-14;
       (“OEHHA”) determined that PCB
18     contamination levels were so high that                  Corley Decl. Ex. 85, Trapp Rep. at
       people should limit, or avoid altogether,               14;
19     the consumption of certain fish from the                Corley Decl. Ex. 86, Ann S. Jones
       Bay. OEHHA amended the FCA in 2018                      Declaration.
20     to implement even more stringent
       restrictions for children and women of
21     childbearing age.

22 11. Consumption    advisories are de facto harms
       under federal regulations because they
                                                               Corley Decl. Ex. 13, Jones Rebuttal
                                                               at 7;
23     interfere with the public’s free and                    43 C.F.R. § 11.62(f)(1)(iii).
       comfortable use of a resource.
24
   12. Data suggests that anglers in the Bay who               Corley Decl. Ex. 13, Jones Rebuttal
25     are aware of the FCA consume less fish.                 at 17.

26 13. Statewide consumption rates were higher                 Corley Decl. Ex. 14, Toll Rebuttal at
       before the FCA was issued in 2013.                      8, Fg. 2-1;
27                                                             Corley Decl. Ex 86, Ann S. Jones
                                                               Declaration at ¶11.
28

                                                       3
                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40455 Page 5 of
                                     162

 1     Port District Undisputed Material Fact                           Supporting Evidence
 2 14. According to Monsanto’s expert,                         Corley Decl. Ex. 15, Desvousges
 3     somewhere between 65-81% of fish caught                 Dep. at 91:19-92:5.
       from the Bay are precluded from
 4     consumption by children or women under
       age 45.
 5 15. Monsanto’s expert admits that the most                  Corley Decl. Ex. 15, Desvousges
 6     often caught and consumed fish, the                     Dep. at 101:20-24; 102:4-10;
       Pacific chub mackerel, is subject to a “Do              Corley Decl. Ex. 16, San Diego
 7     Not Eat” advisory for children and women                Census Data.
       under 45, which affects a population
 8     demographic that represents the majority
       of the population in and around San Diego.
 9 16. Monsanto’s expert also admits that his                  Corley Decl. Ex. 15, Desvousges
10     opinion that “97.7% of the fish … can be                Dep. at 109:7-13.
       eaten,” is only true for men and women
11     over 45.

12 17. EPA,  as well as Monsanto’s risk
       assessment expert, agree that “the types of
                                                               Corley Decl. Ex. 17, EPA PCB Info;
       PCBs likely to be bioaccumulated in fish                Corley Decl. Ex. 18, Keenan Dep. at
13     and bound to sediments are the most                     80:10-81:9;
14     carcinogenic PCB mixtures,” and an                      Corley Decl. Ex. 19, Olson Rep. at 2;
       increase in human exposure to PCBs                      19-49.
15     results in an increased risk of developing
       cancer and other adverse health effects.
16
   18. PCB exposure to sensitive populations,                  Corley Decl. Ex. 19, Olson Rep. at 2;
17     including children, women of childbearing               19-49.
       age, and pregnant women, is especially
18     dangerous.

19 19. Monsanto’s consumption expert concedes                  Corley Decl. Ex. 20, Sunding Rep., at
       that children are in fact consuming “more               20-23;
20     than one child-sized portion … every                    Corley Decl. Ex. 13, Jones Rebuttal
       week” of “Do Not Eat” fish from San                     at 13-14.
21     Diego Bay.

22 20. Monsanto’s expert testified that on visit to            Corley Decl. Ex. 15, Desvousges
       local fishing pier, majority of fishermen               Dep. at 17:25-18:8; 23:24-24:8.
23     were children.
24 21. In fact, a full 7.5% of consumers who                   Corley Decl. Ex. 13, Jones Rebuttal
       voluntarily responded to the San Diego                  at 13-14.
25     Fish Consumption Study reported
       consuming “Do Not Eat” fish.
26
27
28

                                                       4
                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40456 Page 6 of
                                     162

 1     Port District Undisputed Material Fact                          Supporting Evidence
 2 22. Site-specific data for the Bay suggests that           Corley Decl. Ex. 13, Jones Rebuttal
 3     certain ethnic minority groups engage in               at 17;
       subsistence fishing at a much higher rate              Corley Decl. Ex. 21, Environmental
 4     than the general population, meaning the               Health Coalition Survey of Fishers;
       risk to those communities is dramatically
 5     higher.                                                Corley Decl. Ex. 86, Ann S. Jones
                                                              Declaration at ¶20.
 6 23. There is evidence that Monsanto’s PCBs                 Corley Decl. Ex. 12, Jones Rep. at 3;
 7     pose risks to marine life in the Bay. While            Corley Decl. Ex. 13, Jones Rebuttal
       PCB impacts to marine life have not been               at 3;
 8     fully quantified, PCBs exist in Bay
       organisms, such as invertebrates, fish and             Corley Decl. Ex. 85, Trapp Rep. at
 9     birds, at levels above risk thresholds.                14;
                                                              Corley Decl. Ex. 86, Ann S. Jones
10                                                            Declaration at ¶¶8-9.
11 24. PCB contamination has required                         Corley Decl. Ex. 7, Port Corp. Rep.
       substantial expenditure of funds—                      at 1783:6-1784:6; 1963:3-11 and
12     estimated to be at least $80-100 million—              1214:18-1216:25.
       from the Port that otherwise would have
13     been invested in enhancing the Bay for the
       benefit of the people of California.
14
   25. PCB contamination has also necessitated                Corley Decl. Ex. 22, Declaration of
15     the placement of remedial caps over PCB-               Paul Brown;
       laden sediments to prevent further                     Dobbs Decl. Ex. 8, Cicchetti Report
16     exposure to the Bay, resulting in areas of             at 20, 22-23, 25-30.
       the Bay that are now restricted from use
17     and development.                                       Dobbs Decl. Ex. 9, Cicchetti Rebuttal
                                                              Report at 4 n.17, 4 n.19, 5-6.
18
                                                              Dobbs Decl. Ex. 50, Memo on
19                                                            potential development of Convair
                                                              Lagoon, SDUPD-0000154822-835;
20                                                            DEFEXP-GL-00000348-361.
21                                                            Dobbs Decl. Ex. 51, Memo of Board
                                                              of Port Commissioners on
22                                                            Development of portion of Campbell,
                                                              SDUPD-0001144472-75.
23
24
25
26
27
28

                                                      5
                                           CASE NO. 3:15-CV-00578-WQH-AGS
     SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40457 Page 7 of
                                     162

 1     Port District Undisputed Material Fact                           Supporting Evidence
 2 26. PCBs are a significant problem in the Bay, Corley Decl. Ex. 13, Jones Rebuttal
 3     and mitigating the risk associated with     at 6-7;
       human exposure is a priority for the
 4     SDRWQCB. In fact, the Executive Officer Corley
                                                   2, 34.
                                                           Decl. Ex. 4, Golightly Rep. at
       of the SDRWQCB stated in a declaration
 5     submitted in support of the Port, that the  Corley Decl. Ex. 23, Declaration of
       agency is focused on restoring the fish and David W. Gibson, SDRWQCB.
 6     shellfish consumption beneficial use,
       which is directly impaired by PCBs. In
 7     August 2019 the full SDRWQCB
       expressed its priority of mitigating the
 8     contamination underlying the FCA.

 9 B. Monsanto     manufactured, marketed and sold over 99% of the 1.4 billion
       pounds of PCBs sold in the United States.
10
   27. For nearly 50 years, Monsanto produced      Corley Decl. Ex. 3, Douglas Rep. at
11     99% of the PCBs used in the United          6;
       States.                                     Corley Decl. Ex. 2, Matson Rep. at 3
12                                                 n.3;
13 28. Monsanto manufactured and sold more                     Corley Decl. Ex. 2, Matson Rep. at 3;
       than 1.4 billion pounds of PCBs inside the              9;
14     United States.                                          Corley Decl. Ex. 25, PCB Disposal
15                                                             Procedures.
16 29. Monsanto’s sales of PCBs in the United                  Corley Decl. Ex. 2, Matson Rep. at
       States dramatically increased in the mid-               10-11.
17     1960s, and continued to increase to a sales
       apex in 1971.
18
   30. Monsanto promoted numerous and diverse                  Corley Decl. Ex. 85, Trapp Rep. at 5;
19     uses of PCBs. PCBs were promoted for                    Corley Decl. Ex. 3, Douglas Rep. at
       “closed” and “semi-open” uses, such as                  3-4;
20     capacitors and transformers, but such
       systems routinely and consistently leaked               Corley Decl. Ex. 2, Matson Rep. at 3-
21     and failed as part of normal use, releasing             4.
       PCBs into the environment.
22
23
24
25
26
27
28

                                                       6
                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40458 Page 8 of
                                     162

 1      Port District Undisputed Material Fact                          Supporting Evidence
 2 31. Monsanto promoted PCBs for “open”                       Corley Decl. Ex. 3, Douglas Rep. at
 3     uses, such as paints, caulks, adhesives,                3-4;
       surface coatings, plasticizers, and pesticide           Corley Decl. Ex. 2, Matson Rep. at 3-
 4     extenders, which by the nature of their                 4;
       intended use, were exposed or applied
 5     directly to the environment.                            Corley Decl. Ex. 26, Monsanto Corp.
                                                               Rep. at 340:15-25; 339:14-356:25;
 6                                                             Corley Decl. Ex. 27, Oct. 2, 1969
                                                               Report Aroclor “Ad Hoc” Comm.;
 7                                                             Corley Decl. Ex. 28, 1935 Aroclor
 8                                                             Uses;
                                                               Corley Decl. Ex. 29, 1937 Aroclor
 9                                                             Uses;
10                                                             Corley Decl. Ex. 30, Monsanto
                                                               Bulletin P-124. “[A]ll open uses
11                                                             involve some release of PCBs into
                                                               the environment.”
12                                                             Corley Decl. Ex. 26, Monsanto Corp.
                                                               Rep. at 355:16-356:25.
13
     32. By 1961, there were approximately 40                  Corley Decl. Ex. 2, Matson Rep. at
14       categories of “open” uses, sales for which            13, 15-16.
         increased from 1958 to 1971.
15
   33. Monsanto promoted PCBs specifically for                 Corley Decl. Ex. 3, Douglas Rep. at
16     open use in marine environments, with                   3-4;
       specially-formulated surface coatings and               Corley Decl. Ex. 2, Matson Rep. at 3-
17     paints used on vessels, marine structures,              4.
       as well as buildings near marine
18     environments such as the Bay.
19
20   C. Monsanto knew that PCB exposure posed risks to human health since the
        1930s and 1940s.
21
   34. During the 1930s, several documented                    Corley Decl. Ex. 2, Matson Rep. at
22     reports associated PCB exposure with                    17;
       chloracne, liver damage, and multiple                   Corley Decl. Ex. 19, Olson Rep. at 4-
23     deaths.                                                 6;
24                                                             Corley Decl. Ex. 31,
                                                               Markowitz/Rosner Rep. at 1-2; 466-
25                                                             470.
26 35. Monsanto’s own workers suffered from                    Corley Decl. Ex. 2, Matson Rep. at
       exposure to PCBs.                                       17; Corley Decl. Ex. 31,
27                                                             Markowitz/Rosner Rep. at 1-2; 466-
                                                               470.
28

                                                       7
                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40459 Page 9 of
                                     162

 1      Port District Undisputed Material Fact                          Supporting Evidence
 2 36. By the mid-1930s, the public health                     Corley Decl. Ex. 19, Olson Rep. at 5;
 3     problem was significant enough to attract               Corley Decl. Ex. 31,
       the attention of academic researchers.                  Markowitz/Rosner Rep. at 466-470.
 4
   37. Multiple studies published and provided to              Corley Decl. Ex. 19, Olson Rep. at 6;
 5     Monsanto during the 1930s consistently                  Corley Decl. Ex. 31,
       reported systemic toxicity.                             Markowitz/Rosner Rep. at 1-2; 466-
 6                                                             470.
 7 38. Monsanto admits awareness of all PCB                    Corley Decl. Ex. 26, Monsanto Corp.
 8     toxicity studies published after 1937.                  Rep. at 186:18-187:8;
                                                               Corley Decl. Ex. 32, 1971 Kelly Ltr.
 9
     39. In 1937, Monsanto internally recognized               Corley Decl. Ex. 33, 1937 Note;
10       that “repeated oral ingestion will lead to            Corley Decl. Ex. 26, Monsanto Corp.
         systemic toxic effects.”                              Rep. at 178:3-15.
11
12 40. Monsanto knew in the 1930s that exposure Corley Decl. Ex. 26, Monsanto Corp.
       to PCBs posed risks to human health.         Rep. at 178:3-182:25;
13                                                  Corley Decl. Ex. 33 1937 Note;
14                                                  Corley Decl. Ex. 34, 1938 Report to
                                                    Monsanto;
15                                                  Corley Decl. Ex. 35, Monsanto
                                                    Report No. 2215.
16
   41. In 1944, the danger associated with PCB      Corley Decl. Ex. 26, Monsanto Corp.
17     exposure was confirmed and publicly          Rep. at 194:10-196:14;
       stated by the United States Public Health    Corley Decl. Ex. 19, Olson Rep. at 7;
18     Service, when Dr. Miller confirmed
       systemic toxicity in a multi-species, multi- Corley Decl. Ex. 36, 1944 Miller
19     exposure pathway study.                      USPHS Study.
20 42. Across all series of tests performed by Dr.             Corley Decl. Ex. 26, Monsanto Corp.
       Miller, Monsanto’s product caused                       Rep. at 195:14-16;
21     “conspicuous liver damage.”                             Corley Decl. Ex. 36, 1944 Miller
22                                                             USPHS Study.
23 43. By 1954, it was generally known that even Corley Decl. Ex. 19, Olson Rep. at 8.
       mild, continued exposure to PCBs posed a
24     risk to human health.
25
26
27
28

                                                       8
                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40460 Page 10 of
                                     162

 1      Port District Undisputed Material Fact                          Supporting Evidence
 2 44. By 1955, Monsanto would not even allow                  Corley Decl. Ex. 31,
 3     its own workers to eat lunch in the PCB                 Markowitz/Rosner Rep. at 476;
       department for fear they would be exposed               Corley Decl. Ex. 37, 1955 Monsanto
 4     through consumption of contaminated                     Memo.
       food—“and it would be extremely difficult
 5     on the basis of past literature to counter
       such claims.”
 6 45. Monsanto’s Dr. Kelly also recognized the                Corley Decl. Ex. 31,
 7     dilemma posed by uncontrolled PCB                       Markowitz/Rosner Rep. at 476;
       exposure to customers—and the legal                     Corley Decl. Ex. 37, 1955 Monsanto
 8     liability that could flow from public use.              Memo.
 9 46. During the 1960s, Monsanto was informed                 Corley Decl. Ex. 26, Monsanto Corp.
       on more than one occasion that its                      Rep. at 224:2-235:9;
10     customers were experiencing adverse                     Corley Decl. Ex. 38, 1960 Monsanto
       human health effects associated with PCB                Memo;
11     exposure.
                                                               Corley Decl. Ex. 39, 1961 Allen Ltr,;
12                                                             Corley Decl. Ex. 40, 1965 Monsanto
13                                                             Memo.

14 47. And   by 1960, Monsanto’s Dr. Kelly
       reiterated what the scientific community
                                                               Corley Decl. Ex. 26, Monsanto Corp.
                                                               Rep. at 225:12-21;
15     had being saying for decades: exposure to               Corley Decl. Ex. 38, 1960 Monsanto
       PCBs could lead to death.                               Memo.
16
     D. Monsanto knew PCBs would persist, bioaccumulate and biomagnify.
17
18 48. At all relevant times Monsanto understood               Corley Decl. Ex. 26, Monsanto Corp.
       PCBs were “virtually indestructible.”                   Rep. at 20:3-6.
19
20 49. The  persistence of PCBs made them
       advantageous in industry and the
                                                               Corley Decl. Ex. 26, Monsanto Corp.
                                                               Rep. at 21:13-24; 34:16-38:5; 51:8-
21     marketplace, a quality which Monsanto                   11; 52:17-20;
       affirmatively promoted as early as the                  Corley Decl. Ex. 41, Monsanto
22     1930s.                                                  Bulletin P-134;
23                                                             Corley Decl. Ex. 42, 1948 Benignus
                                                               Ltr.;
24                                                             Corley Decl. Ex. 43, 1961 Aroclor
                                                               Genie.
25
     50. Monsanto was aware of the “inherent                   Corley Decl. Ex. 44, Miller Dep.
26       stability” of PCBs in 1930s and 1940s.                (2001) at 22-23.
27
28

                                                       9
                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40461 Page 11 of
                                     162

 1     Port District Undisputed Material Fact                           Supporting Evidence
 2 51. PCBs were produced with the purpose of                  Corley Decl. Ex. 26, Monsanto Corp.
 3     being stable under all conditions.                      Rep. at 58:18-59:3;
                                                               Corley Decl. Ex. 45, Monsanto
 4                                                             Pollution Control.
 5 52. Monsanto advertised their PCBs as                       Corley Decl. Ex. 26, Monsanto Corp.
       resistant to biological degradation, “utterly           Rep. at 50:15-52:16;
 6     inert” and promoted that PCBs “stubbornly               Corley Decl. Ex. 43, 1961 Aroclor
       refuse to … disintegrate, burn, condense,               Genie.
 7     or corrode.”
 8 53. For the very reason that PCBs would                     Corley Decl. Ex. 26, Monsanto Corp.
       persist in the environment, Monsanto                    Rep. at 37:7-38:5; 39:21-40:2, and
 9     promoted PCBs as “pesticide extenders”                  42:11-46:1;
       and “permanent soil poisons” during the                 Corley Decl. Ex. 42, 1948 Benignus
10     1940s and 1950s.                                        Ltr.;
11                                                             Corley Decl. Ex. 46, Monsanto
                                                               Bulletin P-141.
12
   54. Monsanto knew that “experience gained                   Corley Decl. Ex. 26, Monsanto Corp.
13     over many years indicate[d] that Aroclors               Rep. at 55:17-58:12;
       are highly stable under all known                       Corley Decl. Ex. 47, 1970
14     conditions present in the environment.”                 Papageorge Ltr.
15
   55. When Monsanto investigated soil testing                 Corley Decl. Ex. 26, Monsanto Corp.
16     locations where PCBs were poured onto                   Rep. at 62:2-63:13;
       soil in 1939—it found that virtually none               Corley Decl. Ex. 48, 1969 Monsanto
17     of the PCBs had biodegraded 30 years                    Memo;
       later.
18                                                             Corley Decl. Ex. 49, Sept. 1970
                                                               Monsanto Memo.
19
   56. From decades of experience, Monsanto                    Corley Decl. Ex. 26, Monsanto Corp.
20     knew that PCBs were “[s]o stable, in fact,              Rep. at 58:5-60:4;
       that it takes an unbearable number of years             Corley Decl. Ex. 45, Monsanto
21     to decompose when exposed to the                        Pollution Control;
       elements of nature, especially water.”
22                                                             Corley Decl. Ex. 47, 1970
                                                               Papageorge Ltr.
23
     57. Monsanto was also aware that its PCBs                 Corley Decl. Ex. 50, DeGrandchamp
24       would bioaccumulate and biomagnify in                 Rep. at 97-138;
         the environment.                                      Corley Decl. Ex. 31,
25                                                             Markowitz/Rosner Rep. at 1;
26                                                             Corley Decl. Ex. 2, Matson Rep. at 5:
                                                               6; 18.
27
28

                                                       10
                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40462 Page 12 of
                                     162

 1      Port District Undisputed Material Fact                          Supporting Evidence
 2 58. Plaintiffs’ experts, as well as Monsanto’s              Corley Decl. Ex. 50, DeGrandchamp
 3     corporate representative confirmed that the             Rep. at 97-138;
       principal characteristics that determine                Corley Decl. Ex. 31,
 4     whether a substance will bioaccumulate                  Markowitz/Rosner Rep. at 1;
       are persistence and fat solubility.
 5                                                             Corley Decl. Ex. 2, Matson Rep. at 5:
                                                               6; 18;
 6                                                             Corley Decl. Ex. 26, Monsanto Corp.
                                                               Rep. at 64:19-65:9.
 7
     59. Persistence and fat solubility are                    Corley Decl. Ex. 26, Monsanto Corp.
 8       determined by the chemical structure of               Rep. at 21:21-22:16; 34:8-15; 64:19-
         PCBs, which was known since the 1800s.                65:9.
 9
     60. Monsanto admits that it knew in the 1930s             Corley Decl. Ex. 26, Monsanto Corp.
10       that PCB chemical properties would lead               Rep. at 67:20-25.
         to bioaccumulation in the environment.
11
   61. Monsanto was aware in the 1950s that                    Corley Decl. Ex. 26, Monsanto Corp.
12     other chemical – specifically DDT – were                Rep. at 76:17-77:1; 97:10-20.
       bioaccumulating and biomagnifying in the
13     environment.
14 62. The fact that PCBs would persist,                       Corley Decl. Ex. 31,
       bioaccumulate and biomagnify in the                     Markowitz/Rosner Rep. at 482-84.
15     environment was publicly confirmed by
       the scientific community in 1966, with the
16     publication of Soren Jensen’s findings that
       PCBs were accumulating in the tissue of
17     birds, fish and people.
18 63. In 1970, Monsanto’s medical department       Corley Decl. Ex. 26, Monsanto Corp.
       communicated internally that “frightening Rep. at 83:5-84:4;
19     levels of PCBs were accumulating in
       human fat.”                                  Corley Decl. Ex. 51, Oct. 1970
20                                                  Monsanto Memo.

21 E. Monsanto knew hundreds of millions of pounds of PCBs were being released
       into the environment.
22
   64. Monsanto knew from at least the 1940s        Corley Decl. Ex. 26, Monsanto Corp.
23     that PCB spills and releases into the        Rep. at 170:22-171:7;
       environment were a serious problem           Corley Decl. Ex. 52, 1947 Monsanto
24     during manufacture, transportation, use      Press Release.
       and disposal.
25
   65. At its plants, it was Monsanto’s practice to Corley Decl. Ex. 26, Monsanto Corp.
26     simply allow PCBs to discharge into          Rep. at 172:17-20.
       streams and rivers during the 1940s.
27
28

                                                       11
                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40463 Page 13 of
                                     162

 1     Port District Undisputed Material Fact                           Supporting Evidence
 2 66. At Krummrich, at least 700-800 pounds                   Corley Decl. Ex. 26, Monsanto Corp.
 3     per day were released.                                  Rep. at 322:10-14;
                                                               Corley Decl. Ex. 53, 1967 Aroclor
 4                                                             Progress Report.
 5 67. Hundreds of pounds per day were released                Corley Decl. Ex. 26, Monsanto Corp.
       at Anniston as well.                                    Rep. at 325:9-326:2;
 6                                                             Corley Decl. Ex. 54, Aug. 1970
 7                                                             Monsanto Memo

 8 68. Through   shipment, even more PCBs were
       released into the environment.
                                                               Corley Decl. Ex. 26, Monsanto Corp.
                                                               Rep. at 326:18-333:22;
 9                                                             Corley Decl. Ex. 55, 1963 Monsanto
                                                               Memo;
10                                                             Corley Decl. Ex. 56, Dec. 1971
11                                                             Monsanto Memo;
                                                               Corley Decl. Ex. 57, 1972 Monsanto
12                                                             Memo.
13 69. PCBs were released into the environment  Corley Decl. Ex. 26, Monsanto Corp.
       in connection with Monsanto customer use Rep. at 337:8-20.
14     as well, from the 1930s forward.
15 70. Monsanto was aware in the 1950s that heat               Corley Decl. Ex. 26, Monsanto Corp.
       transfer systems leaked PCBs—often                      Rep. at 412:9-16.
16     times into food products—leading to very
       public human poisonings in the 1960s.
17
   71. Monsanto knew transformers and                          Corley Decl. Ex. 26, Monsanto Corp.
18     capacitors leaked as a matter of course for             Rep. at 423:2-424:12; 435:6-436:21;
       decades, and the service of those                       Corley Decl. Ex. 58, 1970 Meeting
19     transformers generated approximately 1
       million gallons of PCB waste per year that              Minutes.
20     was “dumped or disposed of in streams …
       over the course of decades.”
21
   72. From capacitors, Monsanto estimated that                Corley Decl. Ex. 26, Monsanto Corp.
22     900,000 gallons of PCB wastes were                      Rep. at 5:8-448:13;
       generated per year, that much of it ended               Corley Decl. Ex. 58, 1970 Meeting
23     up in dumps.                                            Minutes.
24
   73. Monsanto knew that from hydraulic fluids                Corley Decl. Ex. 26, Monsanto Corp.
25     uses alone, at least ten million pounds of              Rep. at 396:4-398:3;
       PCBs were released into the environment                 Corley Decl. Ex. 59, 1969 Metcalf
26     annually for decades—for a total of 200                 Report.
       million pounds.
27
28

                                                       12
                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40464 Page 14 of
                                     162

 1     Port District Undisputed Material Fact                           Supporting Evidence
 2 74. Monsanto knew there was only one way to                 Corley Decl. Ex. 26, Monsanto Corp.
 3     properly dispose of PCBs—by high                        Rep. at 20:22-21:7.
       temperature incineration.
 4 75. Monsanto had the only incinerator capable               Corley Decl. Ex. 26, Monsanto Corp.
 5     of properly disposing of its PCBs but                   Rep. at 484:4-486:5; 486:21-25; see
       chose to quietly dismantle it to avoid cost             also, Corley Decl. Ex. 60, 1977
 6     and “social responsibility” of having the               Monsanto Memo.
       only incinerator.
 7   F. Monsanto was aware that the release of PCBs into the environment posed a
 8      threat to human health and the environment.

 9 76. In 1944, Monsanto sales manuals stated                  Corley Decl. Ex. 26, Monsanto Corp.
       that “all chlorinated hydrocarbons have                 Rep. at 242: 5-15; 243:13-15;
10     measurable degrees of toxicity to the                   Corley Decl. Ex. 61, Aroclor Sales
       animal organism. Aroclors [PCBs] are no                 Manual.
11     exception.”
12 77. During the 1950s, Monsanto was aware of                 Corley Decl. Ex. 26, Monsanto Corp.
       the risk that PCBs released into the                    Rep. at 369:21-370:17;
13     environment would contaminate food that                 Corley Decl. Ex. 54, Aug. 1970
       would later be ingested by humans.                      Monsanto Memo.
14
   78. By 1957, Monsanto’s stream pollution                    Corley Decl. Ex. 26, Monsanto Corp.
15     control advisor, Jack Garrett, foresaw the              Rep. at 251:21-252:7; 249:10-252:7;
       risk of harm that is currently manifested in            254:6:17
16     the Bay. First, Mr. Garrett warned of
       “chronic exposure to humans of chemicals                Corley Decl. Ex. 62, Toxicity
17     that have been released into the                        Considerations in Pollution Control.
       waterways.”
18
   79. By 1957, Monsanto’s stream pollution                    Corley Decl. Ex. 62, Toxicity
19     control advisor, Jack Garrett, warned of                Considerations in Pollution Control;
       the deleterious effects on aquatic life                 Corley Decl. Ex. 26, Monsanto Corp.
20     resulting from releases into the
       environment.                                            Rep. at 251:21-252:7; 249:10-252:7.
21
22 80. In 1957, Monsanto’s stream pollution
       control advisor, Jack Garrett, stated
                                                               Corley Decl. Ex. 26, Monsanto Corp.
                                                               Rep. at 255:20-256:4;
23     “industry today cannot afford to be wrong”              Corley Decl. Ex. 62, Toxicity
       about the deleterious effects on aquatic life           Considerations in Pollution Control.
24     resulting from releases of chemicals into
       the environment.
25 81. By 1969, Monsanto knew that its conduct                 Corley Decl. Ex. 63, Oct. 15, 1969
26     had been wrong all along, and that “the                 Report of Aroclor “Ad Hoc”
       PCB problem”—would lead to “a number                    Committee.
27     of legal implications including financial
       liability … .”
28

                                                       13
                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40465 Page 15 of
                                     162

 1     Port District Undisputed Material Fact                           Supporting Evidence
 2 82. Outwardly, however, Monsanto paid                       Corley Decl. Ex. 26, Monsanto Corp.
 3     Industrial Bio-Test (“IBT”) to falsify and              Rep. at 292:5-311:14 (“ashamed” to
       “fudge” PCB toxicological study results                 publish false PCB conclusions);
 4     to misrepresent the risks associated with               317:13-19 (custom and practice of
       PCBs—conduct which led to criminal                      IBT to falsify toxicological studies).
 5     fraud convictions for IBT and Monsanto
       employees.
 6 G. Monsanto improperly instructed users regarding disposal of PCBs.
 7
 8 83. As late as 1971, however, Monsanto was   Corley Decl. Ex. 26, Monsanto Corp.
       instructing its customers to “discard by Rep. at 463:18-23; Corley Decl. Ex.
 9     dumping” or “burying” used PCBs.         64, July 1971 Monsanto Memo.
10 84. Monsanto informed its customers that                    Corley Decl. Ex. 26, Monsanto Corp.
       dumping PCBs was not an environmental                   Rep. at 466:1-14; 460:8-14
11     problem and that as long as PCBs were not               Corley Decl. Ex. 65, 1970 Schalk Ltr.
       exposed to water, there was no
12     environmental threat.                                   Corley Decl. Ex. 66, 1973
                                                               Papageorge Ltr
13
   85. Monsanto was aware that PCBs discarded                  Corley Decl. Ex. 26, Monsanto Corp.
14     in municipal dumps could lead to releases               Rep. at 399:7-24; 459:4-7.
       into waterways or dispersion and aerial
15     deposition through low temperature
       incineration.
16
   86. Incredibly, Monsanto created instructions               Corley Decl. Ex. 26, Monsanto Corp.
17     for consumers entitled “Keeping PCBs Out                Rep. at 469:7-11;
       of the Environment” for the first time in               Corley Decl. Ex. 67, 1972 Status
18     1972.                                                   Report.
19 87. In fact, the first time any label instructions          Corley Decl. Ex. 26, Monsanto Corp.
       directing consumers to avoid                            Rep. at 469:12-470:12;
20     contaminating the environment with PCBs
       occurred in 1970, at the earliest.                      Corley Decl. Ex. 67, 1972 Status
21                                                             Report.
22 H. The Fish Consumption Advisory evidences the interference resulting from
       Monsanto’s PCBs in the Bay.
23
   88. It is well-established in scientific literature Corley Decl. Ex. 13, Jones Rebuttal
24     that fish consumption advisories lead to a at 7;
       decline in the benefits associated with         Corley Decl. Ex. 86, Ann S. Jones
25     recreational fishing, as anglers forgo
       fishing entirely, choose alternate sites,       Declaration at ¶11.
26     decline consumption of fish caught, and/or
       enjoy the fishing experience less.
27
28

                                                       14
                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40466 Page 16 of
                                     162

 1     Port District Undisputed Material Fact                           Supporting Evidence
 2 89. Federal environmental regulations                       Corley Decl. Ex. 13, Jones Rebuttal
 3     regarding damages to natural resources                  at 7 (citing 43 C.F.R. §
       identify fish consumption advisories as de              11.62(f)(1)(iii)).
 4     facto harm.

 5 90. HHS,   USDA and OEHHA recommend
       weekly consumption of fish for nutritional
                                                               Corley Decl. Ex. 14, Toll Rebuttal at
                                                               2.
 6     benefits.

 7 91. Monsanto’s   expert admits that somewhere
       between 65-81% of fish caught from San
                                                               Corley Decl. Ex. 15, Desvousges
                                                               Dep. at 91:19-92:5.
 8     Diego Bay are precluded from
       consumption by children or women under
 9     age 45.

10 92. Consumption  of at least 10 fish species
       from the Bay are restricted due to the
                                                               Corley Decl. Ex. 1a-e, Fish
                                                               Consumption Advisory Documents;
11     presence of PCBs.                                       Corley Decl. Ex. 14, Toll Rebuttal at
                                                               2.
12
   93. Even the most often caught and consumed                 Corley Decl. Ex. 15, Desvousges
13     fish, the Pacific chub mackerel, is subject             Dep. at 101:20-102:10; 109:7-13.
       to a “Do Not Eat” advisory for children
14     and women under 45, a population
       demographic that represents, by far, the
15     majority of the population in and around
       San Diego.
16
   94. Monsanto’s expert admits that the highest               Corley Decl. Ex. 15, Desvousges
17     percentage of Bay fish kept for                         Dep. at 101:20-102:3.
       consumption was the Pacific chub
18     mackerel, at 65%, which cannot be eaten
       by children or women under 45.
19
   95. Furthermore, the data suggests that anglers             Corley Decl. Ex. 13, Jones Rebuttal
20     who are aware of the FCA consume less                   at 17;
       fish on average than do unaware anglers,                Corley Decl. Ex. 14, Toll Rebuttal at
21     and statewide consumption rates before the              8, Fg. 2-1;
       FCA were higher than after.
22                                                             Corley Decl. Ex 86, Ann S. Jones
                                                               Declaration at ¶11.
23
   96. The Port displays prominent signage about Corley Decl. Ex. 7, Port Corp. Rep.
24     the Fish Consumption Advisory at public   at 1478:19-1479:24.
       fishing piers around the Bay and on its
25     website.
26 97. The PTA witness was unaware of any                      Corley Decl. Ex. 68, Cloward Dep. at
       food-grade aquaculture in the Bay.                      107:8-12, 208:6-209:13.
27
28

                                                       15
                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40467 Page 17 of
                                     162

 1     Port District Undisputed Material Fact                           Supporting Evidence
 2 98. San Diego Bay Aquaculture has not grown Corley Decl. Ex. 69, Abell Dep. at
 3     any food whatsoever in the Bay.         105:14-106:13; 110:20-112:3;
                                               132:12-14.
 4 99. Sunken Seaweed is engaged in a pilot    Howard Decl. Ex. 13, T. Polizzi Dep.
 5     program  to test growth methods for     Tr. at 73:1-5; 82:2-81:1; 102:14-20.
       seaweed in the Bay, but does not intend
 6     and has never intended to grow seaweed
       for human consumption in the Bay.
 7 100. But for PCBs in fish tissue: at least one of Corley Decl. Ex. 14, Toll Rebuttal at
 8      the two demographics whose consumption 6.
        is limited could consume one more serving
 9      of 9 of the 15 restricted fish species, and
        for the other 6 species, women and
10      children could enjoy one serving per week,
        instead of none.
11 101. If PCBs were not present in barred sand   Corley Decl. Ex. 13, Jones Rebuttal.
12      bass, spotted sand  bass or Pacific chub  at 8.
        mackerel, there would not be a ‘Do Not
13      Eat’ advisory for these species for
        sensitive populations.
14
   102. Similarly, arguments about the Port       Corley Decl. Ex. 7, Port Corp. Rep.
15      promoting   kids fishing tournaments  is  at 1476:21-1477:7; 1481:2-8.
        misleading and irrelevant: the events
16      involved purchased fish “brought in” …
        and placed in “temporary fishing pens.”
17
    I. There is evidence of increased health risks from PCB exposure through fish
18      consumption from the Bay.
19 103. According to EPA, “PCBs have been                      Corley Decl. Ex. 17, EPA PCB Info;
        demonstrated to cause a variety of adverse             Corley Decl. Ex. 18, Keenan Dep. at
20      health effects,” “[s]tudies in humans                  71:4-75:14;
        support evidence for potential
21      carcinogenic and non-carcinogenic effects              Corley Decl. Ex 86, Ann S. Jones
        of PCBs,” and “the data strongly suggests              Declaration at ¶¶5-8.
22      that PCBs are probable human
        carcinogens.”
23
   104. The International Agency for Research on               Corley Decl. Ex. 17, EPA PCB Info;
24      Cancer, as well as the National Toxicology             Corley Decl. Ex. 18, Keenan Dep. at
        Program, have identified PCBs as                       84:19-85:24
25      carcinogenic to humans.
26 105. The State of California lists PCBs as a                Corley Decl. Ex. 17, EPA PCB Info;
        chemical “known to the state of California             Corley Decl. Ex. 18, Keenan Dep. at
27      to cause cancer.”                                      88:10-14.
28

                                                       16
                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40468 Page 18 of
                                     162

 1     Port District Undisputed Material Fact                           Supporting Evidence
 2 106. PCBs also cause an increased risk of a                 Corley Decl. Ex. 19, Olson Rep. at 2;
 3      number of adverse health effects,                      15-49;
        developmental effects, diabetes, liver                 Corley Decl. Ex 86, Ann S. Jones
 4      injury, immune system dysfunction,                     Declaration at ¶¶5-8.
        neurobehavioral effects, impaired thyroid
 5      function, reproductive system impairment,
        cardiovascular disease, and skin irritation.
 6 107. Adverse health effects associated with                 Corley Decl. Ex. 19, Olson Rep. at 2;
 7      PCB exposure have been observed even at                19-49.
        background environmental exposure
 8      levels.

 9 108. Due to various and multiple exposure
        pathways that result in long-term
                                                               Corley Decl. Ex. 19, Olson Rep. at 2;
                                                               19-49.
10      bioaccumulation of PCBs in humans, the
        higher the levels of PCBs in the body, the
11      higher the risk of adverse health effects.

12 109. The types of PCBs likely to be
        bioaccumulated in fish and bound to
                                                               Corley Decl. Ex. 17, EPA PCB Info;
        sediments are the most carcinogenic PCB                Corley Decl. Ex. 18, Keenan Dep. at
13      mixtures.                                              80:10-81
14
   110. EPA has concluded that “people who                     Corley Decl. Ex. 17, EPA PCB Info;
15      ingest PCB-contaminated fish … may be                  Corley Decl. Ex. 18, Keenan Dep. at
        exposed to PCB mixtures that are even                  81-15-20.
16      more toxic than the PCB mixtures
        contacted by workers.”
17
   111. An increase in human exposure to PCBs                  Corley Decl. Ex. 19, Olson Rep. at 2;
18      results in an increased risk of developing             19-49.
        cancer and other adverse health effects,
19      with sensitive populations in increased
        danger.
20
   112. The SDRWQCB has repeatedly identified                  Corley Decl. Ex. 11, CAO No. R9-
21      “unhealthy levels of PCBs in fish tissue”              2015-0018 at 3;
        as the “Human Health Impairment,” in                   Corley Decl. Ex. 9, CAO No. R9-
22      connection with remedial action at                     2017-0021 at 5.
        polluted sites around the Bay.
23
   113. Children are in fact consuming “more than              Corley Decl. Ex. 20, Sunding Rep. at
24      one child-sized portion … every week” of               20-23; Corley Decl. Ex. 13, Jones
        “Do Not Eat” fish from San Diego Bay.                  Rebuttal at 13-14.
25
   114. The Port’s expert concluded that
26      Monsanto’s estimate of Bay fish
        consumption grossly misrepresents the
27      potential health risk posed to children from
        consuming PCB-contaminated fish.”
28

                                                       17
                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40469 Page 19 of
                                     162

 1     Port District Undisputed Material Fact                           Supporting Evidence
 2 115. Without reasonably extrapolating to the     Corley Decl. Ex. 13, Jones Rebuttal
 3      greater population, data from those anglers at 13-14.
        who responded to the San Diego Fish
 4      Consumption Study indicates that
        hundreds of children consume “Do Not
 5      Eat” fish from San Diego Bay at levels
        deemed to pose an unacceptable health
 6      risk by OEHHA.

 7 116. 7.5% of consumers who voluntarily
        responded to the San Diego Fish
                                                               Corley Decl. Ex. 13, Jones Rebuttal
                                                               at 13-14.
 8      Consumption Study reported consuming
        “Do Not Eat” fish.
 9 117. Despite the Port’s maintenance of multi-               Corley Decl. Ex. 7, Port Corp. Rep.
10      language signage reflecting consumption                at 1478:19-1479:24;
        limits in numerous locations around the                Corley Decl. Ex. 13, Jones Rebuttal
11      Bay (including on public fishing piers),               at 13-14.
        approximately half of the anglers surveyed
12      were unaware of the FCA, and may not be
        limiting their consumption of PCB-
13      contaminated fish meat at all.

14 118. The  Port’s expert concluded that that any
        number of people, especially children,
                                                      Corley Decl. Ex. 13, Jones Rebuttal
                                                      at 13-14.
15      consuming   PCB-laden   fish tissue in excess
        of OEHHA warnings, is contrary to the
16      risk-based limits established by OEHHA.

17 119. Site-specific data suggests that certain               Corley Decl. Ex. 21, Environmental
        ethnic minority groups engage in                       Health Coalition Survey of Fishers
18      subsistence fishing in the Bay at a much
        higher rate than the general population.
19
   120. Nearly 60% of Filipino respondents to the              Corley Decl. Ex. 21, Environmental
20      San Diego Fish Consumption Study fish                  Health Coalition Survey of Fishers
        daily or almost daily and 23% of Latino
21      respondents fish every week.

22 121. Among Filipino and Latino respondents to               Corley Decl. Ex. 21, Environmental
        the San Diego Fish Consumption Study                   Health Coalition Survey of Fishers
23      60% eat what they catch, and 41% share
        their catch with their children.
24
25
26
27
28

                                                       18
                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40470 Page 20 of
                                     162

 1      Port District Undisputed Material Fact                          Supporting Evidence
 2 122. SDRWQCB thinks this is a problem:          Corley Decl. Ex. 23, SDRWQCB,
 3      “These  advisories  and  fish consumption  August 2019 Board Meeting: Chiu at
        limits make the fish and shellfish         45:19-46:2.
 4      consumption   key  beneficial  use a very
        high priority for us in the bay because
 5      there are disadvantaged and environmental
        justice communities located very close to
 6      the bay that are likely consuming fish and
        shellfish on a regular basis which may
 7      disproportionately affect the health of
        these communities.”
 8
 9 123. At its August 2019 board meeting,                      Corley Decl. Ex. 23, Declaration of
        SDRWQCB explained that “we expect to                   David W. Gibson, SDRWQCB,
10      see reduction in these pollutants in fish and          August 2019 Board Meeting:
        shellfish which, in turn, helps protect the            Anderson at 59:23-60:9 (emphasis
11      anglers, restore the beneficial uses, and              added).
        provide the ultimate goal of taking down
12      the fish advisory signs.”
13 124. Monsanto’s expert confirmed that, in                   Corley Decl. Ex. 8, Woodyard Dep.
        evaluating conditions of PCB pollution in              at 130:2-133:8; Corley Decl. Ex. 70,
14      numerous areas of San Diego Bay, the                   Tentative IO No. R9-2018-0035.
        SDRWQCB evaluated potential risk of
15      harm to human health or the environment,
        not whether actual harm has already
16      occurred.
17    J. Monsanto’s PCBs pose ecological risks to Bay fish and birds.
18
     125. PCBs exist in certain Bay organisms, such            Corley Decl. Ex. 12, Jones Rep. at 3;
19        as invertebrates, fish and birds, at levels
          above risk thresholds.                               Corley Decl. Ex. 85, Trapp Rep. at
20                                                             14;
                                                               Corley Decl. Ex 86, Ann S. Jones
21                                                             Declaration at ¶¶8-9.
22 126. Survey results revealed PCB levels in    Corley Decl. Ex. 12, Jones Rep. at 3.
        spotted sand bass ranging from 89 ppb to
23      1,075 ppb—and toxic effects on fish are
        reported in scientific literature at
24      concentrations as low as 30 ppb.
25 127. A 2016 bioaccumulation study performed Corley Decl. Ex. 85, Trapp Rep. at
        in San Diego Bay determined that         14.
26      accumulation and biomagnification of
        PCBs by marine organisms posed potential
27      harm to all trophic levels.
28

                                                       19
                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40471 Page 21 of
                                     162

 1     Port District Undisputed Material Fact                           Supporting Evidence
 2 128. Piscivore bird species, including sensitive            Corley Decl. Ex. 12, Jones Rep. at 3.
 3      species of concern nesting in the San
        Diego Bay National Wildlife Refuge, may
 4      be at reproductive risk due to PCB levels
        in bird eggs above screening levels for
 5      adverse effects.

 6 129. At PCB remediation sites in the Bay, the
        SDRWQCB has recognized PCB levels in
                                                               Corley Decl. Ex. 85, Trapp Rep. at
                                                               14;
 7      sediment that exceed Effects Range Low                 Corley Decl. Ex. 8, Woodyard Dep.
        (“ERL”), the concentration (below which                at 130:2-133:8;
 8      environmental toxic effects are scarcely
        observed or predicted), and/or Effects                 Corley Decl. Ex. 70, Tentative IO
 9      Range Median (“ERM”), (the                             No. R9-2018-0035 at 4.
        concentration above which environmental
10      toxic effects are generally or always
        observed).
11 130. SDRWQCB has repeatedly identified PCB                  Corley Decl. Ex. 11, CAO No. R9-
12      sediment contamination as a potential                  2015-0018 at 3;
        threat to aquatic life.                                Corley Decl. Ex. 9, CAO No. R9-
13                                                             2017-0021.
14 K. The remedial caps at Campbell Shipyard and Convair Lagoon are evidence of
        the nuisance created by Monsanto’s PCBs in the Bay.
15
   131. Where the Campbell Cap covers PCB-       Corley Decl. Ex. 22, Declaration of
16      laden sediment, conspicuous buoys are    Paul Brown at 6A-6B.
        marked “KEEP OUT” and “DO NOT
17      DISTURB” … “SUBMERGED
        OBSTRUCTIONS ARE PRESENT.”
18
   132. At the Convair Cap, signage dictates     Corley Decl. Ex. 22, Declaration of
19      “DANGER” and “DO NOT ANCHOR” to Paul Brown at 5A-5B.
        boaters, and further states: “NO FISHING
20      ALLOWED.”
21
22
23
24
25
26
27
28

                                                       20
                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40472 Page 22 of
                                     162

 1     Port District Undisputed Material Fact                           Supporting Evidence
 2 133. The need to install engineered caps at the             Dobbs Decl. Ex. 8, Cicchetti Report
 3      Convair Lagoon and Campbell Shipyard                   at 20, 22-23, 25-30.
        sites to preclude additional PCB exposure              Dobbs Decl. Ex. 9, Cicchetti Rebuttal
 4      has significantly impaired development                 Report at 4 n.17, 4 n.19, 5-6.
        opportunities for those sites.
 5                                                             Dobbs Decl. Ex. 50, Memo on
 6                                                             potential development of Convair
                                                               Lagoon, SDUPD-0000154822-835;
 7                                                             DEFEXP-GL-00000348-361.
                                                               Dobbs Decl. Ex 51, Memo of Board
 8                                                             of Port Commissioners on
                                                               Development of portion of Campbell,
 9                                                             SDUPD-0001144472-75.
10                                                             Corley Decl. Ex. 71, Cicchetti Dep. at
                                                               132:3-134:2; 162:13-165:7; 170:3-
11                                                             171:11; 172:2-174:4; 175:2-177:13;
                                                               184:2-16; 192:14-194:9; 197:15-
12                                                             202:13; 204:1-23; 212:2-213:8;
                                                               213:20-214:20; 225:16-226:25;
13                                                             230:11-18; 231:1-22; 233:14-235:20;
                                                               236:16-239:2; 246:4-247:7; 283:13-
14                                                             284:15; 307:20-308:12; 308:18-
                                                               311:2.
15   L. Elevated PCB levels in Bay sediments require diversion of Port resources that
16      would otherwise be used to enhance the Bay for the public.

17 134. From the Port’s perspective PCBs are a big             Corley Decl. Ex. 72, Brown Dep. at
        problem in the Bay.                                    61:1.
18
   135. The Port has been dealing with the PCB                 Corley Decl. Ex. 73, 1987 Port Ltr.;
19      problem for decades and as early as the                Corley Decl. Ex. 74, 1987 Health
        mid-1980s, the Port was involved in                    Risk Study Correspondence.
20      addressing PCB contamination, including
        funding for the San Diego Bay Cleanup
21      Project.
22 136. The Port has been involved in numerous                 Corley Decl. Ex. 72, Brown Dep. at
        PCB cleanups around the Bay.                           98:17-19; 231:1-19.
23
   137. The Port lead the Campbell Shipyard                    Corley Decl. Ex. 72, Brown Dep. at
24      remediation.                                           98:17-19; 231:1-19.
25 138. For decades, the Port has facilitated                  Corley Decl. Ex. 72, Brown Dep. at
26      various iterations of a legacy pollutant               96:15-18.
        reduction program.
27
28

                                                       21
                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40473 Page 23 of
                                     162

 1     Port District Undisputed Material Fact                           Supporting Evidence
 2 139. The Port partnered with the Regional                   Corley Decl. Ex. 75, State Agency
 3      Water Quality Control Board in a project               Document re Assessing
        to assess contaminants in fish and shellfish           Contaminants in Fish and Shellfish.
 4      in San Diego Bay and funded the San                    Corley Decl. Ex. 76, 2017 SCCWRP
        Diego Fish Consumption Study.                          Fish Consumption Study.
 5
   140. The Port and SDRWQCB are actively                      Corley Decl. Ex. 23, Declaration of
 6      engaged in prioritizing PCB contamination              David W. Gibson, SDRWQCB.
        related issues.
 7
 8 141. The Port routinely incurs PCB-related                  Corley Decl. Ex. 7, Port Corp. Rep.
 9      costs at sites throughout the Bay, and those           at 1991:4-24; 1268:9-14.
        costs in turn require the Port to divert
10      funding from projects that would enhance
        the Bay for the benefit the public.
11 142. The Port uses both internal staff resources            Corley Decl. Ex. 7, Port Corp. Rep.
12      and outside consultants to participate in              at 190:4-191:5.
        and/or oversee PCB-impacted cleanup
13      sites.

14 143. The Port’s former General Counsel                      Corley Decl. Ex. 7, Port Corp. Rep.
        estimated that the Port incurred $80-100               1214:18-1216:25; see 1263:9-1264:6
15      million in costs to participate in various             (noting that these costs are not an
        remediation around the Bay.                            exhaustive total of costs spent by the
16                                                             Port District to deal with the presence
                                                               of PCBs in the Bay.).
17
18 M. This Court has already determined, the Port has standing to abate a public
        nuisance to protect, preserve and enhance the Bay.
19
   144. The Port is expressly authorized by the      HARB. & NAV. CODE App. 1 § 70.
20      Legislature to bring a public nuisance
        action to “protect, preserve, and enhance”
21      the Bay by seeking an abatement of a
        public nuisance.
22
23 145. Through   the Port Act, the Port was given
        the power to “protect, preserve, and
                                                     HARB. & NAV. CODE App. 1 § 70.

24      enhance” (1) the physical access to the
        bay; (2) the natural resources of the bay,
25      including plant and animal life; and (3) the
        quality of water in the bay.”
26
27
28

                                                       22
                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40474 Page 24 of
                                     162

 1     Port District Undisputed Material Fact                           Supporting Evidence
 2 146. This Court concluded that the Legislature              San Diego Unified Port District v.
 3      expressed its intention in specific and clear          Monsanto Company, No. 15-CV-578-
        terms to grant the Port the power to abate             WQH-JLB, 2016 WL 5464551, at
 4      such a nuisance.                                       *5–6 (S.D. Cal., Sept. 28, 2016)
                                                               (holding Port standing to assert
 5                                                             public nuisance claim for harm to
                                                               Bay).
 6
 7
 8 147. The  State of California and the cities of
        San Diego, Chula Vista, Coronado,
                                                               Order, ECF No. 81, San Diego
                                                               Unified Port District v. Monsanto
 9      National City, and Imperial Beach                      Company, No. 15-CV-578-WQH-
        conveyed authority to bring a public                   JLB, 2016 WL 5464551, at *5–6
10      nuisance claim regarding the Bay to the                (S.D. Cal., Sept. 28, 2016) (holding
        Port.                                                  Port standing to assert public
11                                                             nuisance claim for harm to Bay).

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       23
                                            CASE NO. 3:15-CV-00578-WQH-AGS
      SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40475 Page 25 of
                                     162

 1                                                Respectfully submitted,
 2 Dated: October 1, 2019                         By: /s/ Kenneth O. Corley
 3                                                KELLEY DRYE & WARREN LLP
                                                  William J. Jackson (admitted Pro Hac Vice)
 4                                                Texas Bar No. 00784325
                                                  Micheal W. Dobbs (admitted Pro Hac Vice)
 5                                                Texas Bar No. 24012533
                                                  Kenneth O. Corley (admitted Pro Hac Vice)
 6                                                Texas Bar No. 24048405
 7                                                Nancy K. Yanochik (admitted Pro Hac Vice)
                                                  Texas Bar No. 01293000
 8                                                515 Post Oak Blvd., Suite 900
                                                  Houston, TX 77027
 9                                                Telephone: 713-355-5000

10                                                KELLEY DRYE & WARREN LLP
                                                  Andrew W. Homer (SBN 259852)
11                                                7825 Fay Ave., Suite 200
                                                  La Jolla, CA 92037
12                                                Telephone: (858) 795-0426

13                                                SAN DIEGO UNIFIED PORT DISTRICT
                                                  OFFICE OF THE GENERAL COUNSEL
14                                                Thomas A. Russell, SBN 108607, Gen. Counsel
                                                  Ellen F. Gross, SBN 149127, Asst. Gen. Counsel
15                                                John N. Carter, SBN 246886, Dep. Gen. Counsel
                                                  3165 Pacific Highway
16                                                P.O. Box 120488
                                                  San Diego, CA 92112-0488
17                                                ATTORNEYS FOR THE SAN DIEGO
18                                                UNIFIED PORT DISTRICT

19
20
21
22
23
24
25
26
27
28

                                                      24
                                           CASE NO. 3:15-CV-00578-WQH-AGS
     SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40476 Page 26 of
                                     162




        ATTACHMENT A




                                                   1
                                    CASE NO. 3:15-CV-00578-WQH-AGS
      ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY
                                      JUDGMENT (PUBLIC NUISANCE)
                      Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40477 Page 27 of
                                                           162
    [Monsanto]                    [Monsanto]       Disputed/                        Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material           Supporting Evidence Undisputed
       Fact1

1. During discovery,         [Howard Decl.] Ex. 1,            Disputed        OBJECTION:
   the Port identified       Port 30(b)(6) (M.
   only three alleged        Johns) Dep. Tr. at                               The Port District objects to Monsanto’s purported undisputed fact as outside of
   PCB-related               282:9-283:24.                                    the scope and a mischaracterization of the 30(b)(6) testimony Monsanto cites in
   impairments to the                                                         support. Additionally, Monsanto ignores significant controverting evidence as
   Bay: (1) the              Ex. 44, Port 30(b)(6)                            described below.
   Campbell cap and          (M. Johns) Dep. Ex.
   (2) the Convair           34 (2013 OEHHA fish                              RESPONSE:
   cap, insofar as the       advisory).
   caps create                                                                First, Dr. Johns was not designated as a Port District 30(b)(6) witness on the
   “limitations to                                                            topic of all of the PCB-related impairments in the Bay. In fact, on April 25,
   boating activities                                                         2019, Judge Schopler struck a Monsanto-proposed 30(b)(6) topic that would
   that could occur . . .                                                     have covered these items. Corley Decl. Ex. 80a, ECF No. 360. That topic was:
   because of the
                                                                              “44. The Port District’s knowledge concerning the public nuisance allegedly
   restrictions on
                                                                              created by the presence of PCBs in the Bay, including but not limited to the
   being able to
                                                                              areas of the Bay where the Port District contends such a nuisance existed or
   anchor up in those
                                                                              continues to exist and the approximate date(s) when the Port District obtained
   areas,” and (3) the
                                                                              knowledge of such conditions of public nuisance.”
   limited fish
   advisory that the                                                          Corley Decl. Ex. 79, Port 30(b)(6) (M. Johns) Dep. Ex. 1 (Monsanto Rule
   Office of                                                                  30(b)(6) Deposition Notice to Port District)(April 27, 2017); Corley Decl. Ex.
   Environmental                                                              80a-b, ECF No. 360 at 30-32 (striking Monsanto 30(b)(6) topic 44 and
   Health Hazard                                                              providing rationale), ECF No 354 (tentative decision regarding same).
   Assessment
   (“OEHHA”) issued                                                           By striking this topic, Judge Schopler made clear that it was not the proper
   in 2013                                                                    subject of Port District 30(b)(6) testimony. As such, any testimony by Dr. Johns
   recommending that
   consumers of fish


     1
      With the exception of each instance of “[Howard Decl.]” and the addition of the qualifier “[Monsanto]” in the column headings, all text in the areas of this table
     shaded grey is copied directly from Monsanto’s Separate Statement in Support of Motion for Summary Judgment or, in the Alternative, Partial Summary
     Judgment Against the San Diego Unified Port District (Public Nuisance) (ECF No. 424-2).
                                                                                     1
                                                                      CASE NO. 3:15-CV-00578-WQH-AGS
                 ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40478 Page 28 of
                                                        162
    [Monsanto]                [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

  from San Diego                                                  or any other 30(b)(6) witness as to certain PCB-related impairments is neither
  Bay limit their                                                 binding as the Port District’s final position, nor exhaustive.
  consumption of
  certain types of fish                                           Second, Monsanto misrepresents the Port District’s testimony in any event.
  because of mercury                                              When Monsanto’s counsel stated the three impairments listed in Monsanto’s
  and PCBs.                                                       statement of undisputed facts and asked Dr. Johns to confirm if there are others,
                                                                  Dr. Johns stated “I don’t know,” clearly indicating that the list may not be
                                                                  complete and not adopting it as the Port District’s position as to the only types
                                                                  of PCB-related impairments to the Bay. Howard Decl. Ex. 6, Port 30(b)(6) (M.
                                                                  Johns) Dep. Tr. at 283:4-13.

                                                                  CONTROVERTING EVIDENCE:

                                                                  Third, Monsanto ignores controverting evidence and misrepresents the Port
                                                                  District’s testimony about how PCB’s impair the Bay in ways outside of the
                                                                  three impairments Monsanto lists. For example:

                                                                      As multiple Port District 30(b)(6) witnesses testified, the Port District
                                                                       routinely incurs PCB-related costs at sites throughout the Bay, and those
                                                                       costs in turn require the Port District to divert funding from projects that
                                                                       would enhance the Bay and benefit the public. Howard Decl. Ex. 3, Port
                                                                       30(b)(6) (K. Holman) Dep. Tr. at 1991:4-24 (Port District spends money
                                                                       addressing PCBs in the Bay); see Howard Decl. Ex. 4, Port 30(b)(6) (D.
                                                                       Bennett) Dep. Tr. at 1268:9-14 (Port District revenues must be reinvested
                                                                       in the Bay and tidelands).

                                                                      Dr. Johns testified that the Port District uses both internal staff resources
                                                                       and outside consultants to participate in and/or oversee PCB impacted
                                                                       cleanup sites. Howard Decl. Ex. 1, Port 30(b)(6) (M. Johns) Dep. Tr. at
                                                                       190:4-191:5.



                                                                          2
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40479 Page 29 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                    Testifying as a 30(b)(6) witness, the Port District’s Director of
                                                                     Environmental Protection (Karen Holman) testified that the Port District
                                                                     incurs costs to participate in various regional environmental monitoring
                                                                     programs that are driven by PCBs. Port 30(b)(6) Howard Decl. Ex. 3 (K.
                                                                     Holman) Dep. Tr. at 1783:6-1784:6, 1963:3-11).

                                                                    The Port has been dealing with the PCB problem for decades. As early as
                                                                     the mid-1980s, the Port was involved in addressing PCB contamination,
                                                                     including funding for the San Diego Bay Cleanup Project. Corley Decl. Ex.
                                                                     73, 1987 Port Ltr.; Corley Decl. Ex. 74, 1987 Health Risk Study
                                                                     Correspondence.

                                                                    The Port has been involved in numerous PCB cleanups around the Bay.
                                                                     Corley Decl. Ex. 72, Brown Dep. at 98:17-19; 231:1-19.

                                                                    The Port lead the Campbell Shipyard remediation. Corley Decl. Ex. 72,
                                                                     Brown Dep. at 98:17-19; 231:1-19.

                                                                    Also in his capacity as a Port District 30(b)(6) witness, the Port District’s
                                                                     former General Counsel (Duane Bennett) testified that the Port District has
                                                                     incurred past costs of approximately $80-100MM at and related to PCB
                                                                     cleanup sites. Howard Decl. Ex. 4, Port 30(b)(6) (D. Bennett) Dep. Tr. at
                                                                     1214:18-1217:1. see Howard Decl. Ex. 4, Port 30(b)(6) (D. Bennett) Dep.
                                                                     Tr. at 1263:9-1264:6 (noting that these costs are not an exhaustive total of
                                                                     costs spent by the Port District to deal with the presence of PCBs in the
                                                                     Bay.).

                                                                    More recently, the Port partnered with SDRWCQB in a project to assess
                                                                     contaminants in fish and shellfish in the Bay and funded the San Diego
                                                                     Fish Consumption Study. Corley Decl. Ex. Ex. 75, State Agency Document



                                                                        3
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40480 Page 30 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                     re Assessing Contaminants in Fish and Shellfish; Corley Decl. Ex. 76, 2017
                                                                     SCCWRP Fish Consumption Study.

                                                                    The uses for which Monsanto promoted PCBs left a legacy of PCB
                                                                     contamination throughout the sediment, water and biota of the Bay. Corley
                                                                     Decl. Ex. 3, Douglas Rep. at 7; 8-14; Corley Decl. Ex. 4, Golightly Rep. at
                                                                     4-5; Corley Decl. Ex. 86, Ann S. Jones Declaration.

                                                                Monsanto also ignores significant controverting evidence regarding other
                                                                ecological impacts and risks that PCBs present to fish and wildlife in the Bay,
                                                                as well as risks to human health. For example:

                                                                    Dr. Johns, Ms. Holman, and Mr. Bennett all also testified as Port District
                                                                     30(b)(6) witnesses that the Regional Water Quality Control Board listed the
                                                                     entire Bay as impaired for PCBs in fish tissue in approximately 2006, and
                                                                     that the Bay remains so listed. Howard Decl. Ex. 1, Port 30(b)(6) (M.
                                                                     Johns) Dep. Tr. at 77:4-6; Howard Decl. Ex. 3, Port 30(b)(6) (K. Holman)
                                                                     Dep. Tr. at 1725:14-19; Howard Decl. Ex. 4, Port 30(b)(6) (D. Bennett)
                                                                     Dep. Tr. at 1035:7-24 (during Mr. Bennett’s tenure as General Counsel the
                                                                     Port District received notice from the Regional Water Quality Control
                                                                     Board that the entire Bay was impaired by PCBs); see Howard Decl. Ex. 4,
                                                                     Port 30(b)(6) (D. Bennett) Dep. Tr. at 1263:9-1264:6 (noting that these
                                                                     costs are not an exhaustive total of costs spent by the Port District to deal
                                                                     with the presence of PCBs in the Bay.).

                                                                    Monsanto’s own expert testified that the Bay is listed as impaired for
                                                                     purposes of Section 303(d) of the federal Clean Water Act and that the
                                                                     SDRWQCB is “considering” implementing a Total Maximum Daily Load
                                                                     mechanism to reduce inputs of PCBs, with the only major sources listed as
                                                                     “contaminated sediments” and “urban runoff/storm sewers.” Corley Decl.
                                                                     Ex. 82, Boehm Dep. Tr. at 329:20-332:18.

                                                                        4
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40481 Page 31 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                    PCBs exist in certain Bay organisms, such as invertebrates, fish and birds,
                                                                     at levels above risk thresholds. Corley Decl. Ex. 12, Jones Rep. at 3.

                                                                    Survey results revealed PCB levels in spotted sand bass ranging from 89
                                                                     ppb to 1,075 ppb—and toxic effects on fish are reported in scientific
                                                                     literature at concentrations as low as 30 ppb. Corley Decl. Ex. 12, Jones
                                                                     Rep. at 3.

                                                                    A 2016 bioaccumulation study performed in San Diego Bay determined
                                                                     that accumulation and biomagnification of PCBs by marine organisms
                                                                     posed potential harm to all trophic levels. Corley Decl. Ex. 85, Trapp Rep.
                                                                     at 14.

                                                                    Piscivore bird species, including sensitive species of concern nesting in the
                                                                     San Diego Bay National Wildlife Refuge, may be at reproductive risk due
                                                                     to PCB levels in bird eggs above screening levels for adverse effects.
                                                                     Corley Decl. Ex. 12, Jones Rep. at 3.

                                                                    At PCB remediation sites in the Bay, the SDRWQCB has recognized PCB
                                                                     levels in sediment that exceed Effects Range Low (“ERL”), the
                                                                     concentration (below which environmental toxic effects are scarcely
                                                                     observed or predicted), and/or Effects Range Median (“ERM”), (the
                                                                     concentration above which environmental toxic effects are generally or
                                                                     always observed). Corley Decl. Ex. 8, Woodyard Dep. at 130:2-133:8;
                                                                     Corley Decl. Ex. 70, Tentative IO No. R9-2018-0035 at 4; Corley Decl. Ex.
                                                                     85, Trapp Rep. at 14.

                                                                    SDRWQCB has repeatedly identified PCB sediment contamination as a
                                                                     potential threat to aquatic life. Corley Decl. Ex. 11, CAO No. R9-2015-
                                                                     0018 at 3; Corley Decl. Ex. 9, CAO No. R9-2017-0021.



                                                                        5
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40482 Page 32 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                    According to EPA, “PCBs have been demonstrated to cause a variety of
                                                                     adverse health effects,” “[s]tudies in humans support evidence for potential
                                                                     carcinogenic and non-carcinogenic effects of PCBs,” and “the data strongly
                                                                     suggests that PCBs are probable human carcinogens.” Corley Decl. Ex. 17,
                                                                     EPA PCB Info; Corley Decl. Ex. 18, Keenan Dep. at 71:4-75:14; Corley
                                                                     Decl. Ex. 86, Declaration of Jones at ¶5-8.

                                                                    EPA is not alone in its classification of PCBs as potential human
                                                                     carcinogens—the International Agency for Research on Cancer and the
                                                                     National Toxicology Program, among others, have also identified PCBs as
                                                                     carcinogenic to humans. Corley Decl. Ex. 17, EPA PCB Info; Corley Decl.
                                                                     Ex. 18, Keenan Dep. at 84:19-85:24.

                                                                    The State of California lists PCBs as a chemical “known to the state of
                                                                     California to cause cancer.” Corley Decl. Ex. 17, EPA PCB Info; Ex. 18,
                                                                     Keenan Dep. at 88:10-14.

                                                                    PCBs also cause an increased risk of other adverse health effects and
                                                                     developmental effects, including but not limited to diabetes, liver injury,
                                                                     immune system dysfunction, neurobehavioral effects, impaired thyroid
                                                                     function, reproductive system impairment, cardiovascular disease and skin
                                                                     irritation. Corley Decl. Ex. 19, Olson Rep. at 2, 15-49; Corley Decl. Ex. 86,
                                                                     Ann S. Jones Declaration at ¶5-8.

                                                                    Adverse health effects associated with PCB exposure have been observed
                                                                     even at background environmental exposure levels. Due to various and
                                                                     multiple exposure pathways that result in long-term bioaccumulation of
                                                                     PCBs in humans, the higher the levels of PCBs in the body, the higher the
                                                                     risk of adverse health effects. Corley Decl. Ex. 19, Olson Rep. at 2, 19-49.

                                                                    EPA, as well as Monsanto’s risk assessment expert, agree that “the types of
                                                                     PCBs likely to be bioaccumulated in fish and bound to sediments are the
                                                                        6
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40483 Page 33 of
                                                        162
    [Monsanto]                [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

                                                                       most carcinogenic PCB mixtures,” and an increase in human exposure to
                                                                       PCBs results in an increased risk of developing cancer and other adverse
                                                                       health effects. Corley Decl. Ex. 17, EPA PCB Info; Corley Decl. Ex. 18,
                                                                       Keenan Dep. at 80:10-81:9; Corley Decl. Ex. 19, Olson Rep. at 2; 19-49.

                                                                  Monsanto ignores other controverting evidence. For example:

                                                                      With respect to the Campbell Shipyard and Convair Lagoon sediment caps,
                                                                       Monsanto ignores the fact that these impair potential use in ways other than
                                                                       “limitations to boating activities that could occur . . . because of the
                                                                       restrictions on being able to anchor up in those areas.” The Port District has
                                                                       presented significant evidence that the engineered caps in these locations
                                                                       has also precluded continued use for past commercial purposes and future
                                                                       development opportunities in these locations. Dobbs Decl. Ex. 8, Cicchetti
                                                                       Report at 20, 22-23, 25-30; Dobbs Decl. Ex. 9, Cicchetti Rebuttal Report at
                                                                       4 n.17, 4 n.19, 5-6; Dobbs Decl. Ex. 50, Memo on potential development of
                                                                       Convair Lagoon, SDUPD-0000154822-835; DEFEXP-GL-00000348-361;
                                                                       Dobbs Decl. Ex. 51, Memo of Board of Port Commissioners on
                                                                       Development of portion of Campbell, SDUPD-0001144472-75.

                                                                      Monsanto does not challenge the evidence that the Port has lost the ability
                                                                       to develop capped areas for the benefit of the people of California. Corley
                                                                       Decl. Ex. 71, Cicchetti Dep. at 132:3-134:2; 162:13-165:7; 170:3-171:11;
                                                                       172:2-174:4; 175:2-177:13; 184:2-16; 192:14-194:9; 197:15-202:13;
                                                                       204:1-23; 212:2-213:8; 213:20-214:20; 225:16-226:25; 230:11-18; 231:1-
                                                                       22; 233:14-235:20; 236:16-239:2; 246:4-247:7; 283:13-284:15; 307:20-
                                                                       308:12; 308:18-311:2.


2. The Port describes     [Howard Decl.] Ex. 1,     Disputed      OBJECTION:
   San Diego Bay as       Port 30(b)(6) (M.
   “one of the cleanest

                                                                          7
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40484 Page 34 of
                                                        162
    [Monsanto]                [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

   metropolitan bays      Johns) Dep. Tr. at                      Monsanto ignores significant clarifying evidence as described below.
   in the world.”         142:9-17.
                                                                  RESPONSE/CONTROVERTING EVIDENCE:
                          [Howard Decl.] Ex.
                          39, Port 30(b)(6) (M.                   Monsanto omits critical context. In fact, the relevant portion of the September
                          Johns) Dep. Ex. 14                      2013 Joint Navy-Port Integrated Natural Resources Management Plan that
                          (Sept. 2013 Joint                       Monsanto cites states “In 1971, San Diego Bay was reportedly considered one
                          Navy-Port Integrated                    of the world’s cleanest metropolitan bays.” Howard Decl. Ex. 39, Port 30(b)(6)
                          Natural Resources                       (M. Johns) Dep. Ex. 14 (Sept. 2013 Joint Navy-Port Integrated Natural
                          Management Plan) at                     Resources Management Plan) at 2-19. When asked if the Port District agreed
                          2-19.                                   with that characterization (which was not the Port District’s description even in
                                                                  1971) Dr. Johns responded only “in terms of general conditions.” Howard Decl.
                                                                  Ex. 1, Port 30(b)(6) (M. Johns) Dep. Tr. at 141:23-142:17. As Dr. Johns
                                                                  testified immediately after being asked to adopt this statement by Monsanto’s
                                                                  counsel, it was not until 1978 that the Regional Water Quality Control Board
                                                                  began to focus on pollutants in Bay sediments – where PCBs reside – so the
                                                                  1971 statement about the overall quality of water in the Bay does not
                                                                  specifically relate to such contamination. Howard Decl. Ex. 1, Port 30(b)(6) (M.
                                                                  Johns) Dep. Tr. at 142:22-143:16.


3. The Executive          [Howard Decl.] Ex. 5,     Disputed      OBJECTION:
   Director of the        Port 30(b)(6) (J.
   California Regional    Giffen) Dep. Tr. at                     The Port District objects to Monsanto’s purported undisputed fact as a
   Water Quality          1505:6-1510:21.                         mischaracterization of the 30(b)(6) testimony Monsanto cites in support.
   Control Board, San                                             Additionally, Monsanto ignores significant controverting evidence as described
   Diego Region                                                   below.
   (“Regional Board”)
   stated in 2014 that                                            RESPONSE:
   the Bay “is better
   now than it’s been                                             Monsanto misrepresents the Port District’s testimony by leaving out critical
   any time in the last                                           context. The actual quote from the Executive Director of the Regional Water

                                                                          8
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                     Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40485 Page 35 of
                                                          162
    [Monsanto]               [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material      Supporting Evidence Undisputed
       Fact1

  100 years, and                                                  Quality Control Board, as read into the record by Monsanto’s counsel, is as
  getting better.”                                                follows:

                                                                  “And in the video, Mr. Gibson states, ‘The San Diego Bay now is, in part as a
                                                                  result of the [Campbell Shipyard] cleanup, in’ – ‘is better than at any time in the
                                                                  last 100’ – ‘in the last hundred years and getting better.’”

                                                                  Howard Decl. Ex. 5, Port 30(b)(6) (J. Giffen) Dep. Tr. at 1509:18-22.
                                                                  Monsanto’s purported undisputed fact leaves out the critical context – that of
                                                                  course the Bay is in better condition after the completion of the Campbell
                                                                  Shipyard remediation that the video relates to than it was before that
                                                                  remediation was complete. It also leaves out Mr. Giffen’s explanation of the
                                                                  Port District’s position, which follows:

                                                                  “From the Port’s perspective, we’re doing everything we can to continue to
                                                                  improve the water quality of San Diego Bay, and when we look at a broad range
                                                                  of indicators, water quality continues to improve.”

                                                                  Howard Decl. Ex. 5, Port 30(b)(6) (J. Giffen) Dep. Tr. at 1510:1-5.

                                                                  CONTROVERTING EVIDENCE:

                                                                  More importantly, Monsanto omits significant and critical controverting
                                                                  evidence about the ecological problems PCBs have created in the Bay, ignoring
                                                                  the fact that the Bay can simultaneously cleaner than it has been in the past yet
                                                                  still impaired in ways that create a public nuisance. For example:

                                                                      Fish tissue samples taken by state agencies show that the Bay suffers from
                                                                       some of the highest PCB concentrations in the region. Corley Decl. Ex. 5,
                                                                       SWAMP Report at 47.



                                                                          9
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40486 Page 36 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                    In fact, the Bay is among the most PCB-contaminated water bodies in the
                                                                     country. Corley Decl. Ex. 85, Trapp Rep. at 14.

                                                                    The SDRWQCB and SWRCB have designated the Bay, in its entirety, as
                                                                     an “impaired” water body, due to the presence of elevated levels of PCBs
                                                                     in fish tissue, pursuant to § 303(d) of the Clean Water Act. Corley Decl.
                                                                     Ex. 6, CWA §305(b); 303(d) Integrated Report; Corley Decl. Ex. 7, Port
                                                                     Corp. Rep. at 77:4-6; 1035:7-24; 1725:14-19; Corley Decl. Ex. 8,
                                                                     Woodyard Dep. at 127:16-18; Corley Decl. Ex. 9, CAO No. R9-2017-
                                                                     0021; Corley Decl. Ex. 85, Trapp Rep. at 14-15.

                                                                    Monsanto’s own expert testified that the Bay is listed as impaired for
                                                                     purposes of Section 303(d) of the federal Clean Water Act and that the
                                                                     SDRWQCB is “considering” implementing a Total Maximum Daily Load
                                                                     mechanism to reduce inputs of PCBs, with the only major sources listed as
                                                                     “contaminated sediments” and “urban runoff/storm sewers.” Corley Decl.
                                                                     Ex. 82, Boehm Dep. Tr. at 329:20-332:18.

                                                                    The SDRWQCB has repeatedly recognized that various areas of the Bay
                                                                     have contamination levels that “may adversely affect San Diego Bay
                                                                     beneficial uses” and pose a risk to human health and the environment.
                                                                     Corley Decl. Ex. 10, CAO No. R9-2004-0295 at 24; Corley Decl. Ex. 8,
                                                                     Woodyard Dep. at 129:3-8; Corley Decl. Ex. 11, CAO No. R9-2015-0018
                                                                     at 3; Corley Decl. Ex. 9, CAO No. R9-2017-0021 at 5.

                                                                    Because of the well-established human health risks associated with
                                                                     exposure to PCBs, in 2013, California’s Office of Environmental Health
                                                                     Hazard Assessment (“OEHHA”) determined that PCB contamination
                                                                     levels were so high that people should limit, or avoid altogether, the
                                                                     consumption of certain fish from the Bay. OEHHA amended the FCA in
                                                                     2018 to implement even more stringent restrictions for children and women
                                                                     of childbearing age. Corley Decl. Ex. 1a-e, Fish Consumption Advisory;
                                                                        10
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40487 Page 37 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                     Corley Decl. Ex. 13, Jones Rebuttal at 13-14; Corley Decl. Ex. 14, Toll
                                                                     Rebuttal at 2; Corley Decl. Ex. 85, Trapp Rep. at 14; Corley Decl. Ex. 86,
                                                                     Ann S. Jones Declaration.

                                                                    Consumption advisories are de facto harms under federal regulations
                                                                     because they interfere with the public’s free and comfortable use of a
                                                                     resource. Corley Decl. Ex. 13, Jones Rebuttal at 7; 43 C.F.R. §
                                                                     11.62(f)(1)(iii).

                                                                    Data suggests that anglers in the Bay who are aware of the FCA consume
                                                                     less fish, and statewide consumption rates before the FCA were higher than
                                                                     after. Corley Decl. Ex. 13, Jones Rebuttal at 17; Corley Decl. Ex. 14, Toll
                                                                     Rebuttal at 8, Fg. 2-1; Corley Decl. Ex. 86, Ann S. Jones Declartion at ¶11.

                                                                    According to Monsanto’s expert, somewhere between 65-81% of fish
                                                                     caught from the Bay are precluded from consumption by children or
                                                                     women under age 45. Corley Decl. Ex. 15, Desvousges Dep. at 91:19-92:5.

                                                                    Monsanto’s expert admits that the most often caught and consumed fish,
                                                                     the Pacific chub mackerel, is subject to a “Do Not Eat” advisory for
                                                                     children and women under 45, which affects a population demographic that
                                                                     represents the majority of the population in and around San Diego. Corley
                                                                     Decl. Ex. 15, Desvousges Dep. at 101:20-24; 102:4-10; Corley Decl. Ex.
                                                                     16, San Diego Census Data.

                                                                    A full 7.5% of consumers who voluntarily responded to the San Diego Fish
                                                                     Consumption Study reported consuming “Do Not Eat” fish. Corley Decl.
                                                                     Ex. 13, Jones Rebuttal at 13-14; Corley Decl. Ex. 76, SCWRRP San Diego
                                                                     Bay Fish Consumption Study (2017).

                                                                    Site-specific data for the Bay suggests that certain ethnic minority groups
                                                                     engage in subsistence fishing at a much higher rate than the general
                                                                        11
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40488 Page 38 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                     population, meaning the risk to those communities is dramatically higher.
                                                                     Corley Decl. Ex. 13, Jones Rebuttal at 17; Corley Decl. Ex. 21,
                                                                     Environmental Health Coalition Survey of Fishers; Corley Decl. Ex. 86,
                                                                     Ann S. Jones Declaration at ¶ 20.

                                                                    There is evidence that Monsanto’s PCBs pose risks to marine life in the
                                                                     Bay. While PCB impacts to marine life have not been fully quantified,
                                                                     PCBs exist in Bay organisms, such as invertebrates, fish and birds, at levels
                                                                     above risk thresholds. Corley Decl. Ex. 12, Jones Rep. at 3; Corley Decl.
                                                                     Ex. 13, Jones Rebuttal at 3; Ann S. Jones Declaration at ¶¶7-9.

                                                                    The Port has been dealing with the PCB problem for decades. As early as
                                                                     the mid-1980s, the Port was involved in addressing PCB contamination,
                                                                     including funding for the San Diego Bay Cleanup Project. Corley Decl. Ex.
                                                                     73, 1987 Port Ltr.; Corley Decl. Ex. 74, 1987 Health Risk Study
                                                                     Correspondence.

                                                                    The Port has been involved in numerous PCB cleanups around the Bay.
                                                                     Corley Decl. Ex. 72, Brown Dep. at 98:17-19; 231:1-19.

                                                                    The Port lead the Campbell Shipyard remediation. Corley Decl. Ex. 72,
                                                                     Brown Dep. at 98:17-19; 231:1-19.

                                                                    PCB contamination has required substantial expenditure of funds—
                                                                     estimated to be at least $80-100 million—from the Port that otherwise
                                                                     would have been invested in enhancing the Bay for the benefit of the
                                                                     people of California. Corley Decl. Ex. 7, Port Corp. Rep. 1214:18-1216:25;
                                                                     see Howard Decl. Ex. 4, Port 30(b)(6) (D. Bennett) Dep. Tr. at 1263:9-
                                                                     1264:6 (noting that these costs are not an exhaustive total of costs spent by
                                                                     the Port District to deal with the presence of PCBs in the Bay.).



                                                                        12
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40489 Page 39 of
                                                        162
    [Monsanto]               [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material      Supporting Evidence Undisputed
       Fact1

                                                                      More recently, the Port partnered with SDRWCQB in a project to assess
                                                                       contaminants in fish and shellfish in the Bay and funded the San Diego
                                                                       Fish Consumption Study. Corley Decl. Ex. Ex. 75, State Agency Document
                                                                       re Assessing Contaminants in Fish and Shellfish; Corley Decl. Ex. 76, 2017
                                                                       SCCWRP Fish Consumption Study.

                                                                      In the view of the SDRWQCB, PCBs are a significant problem in the Bay,
                                                                       and mitigating the risk associated with human exposure is a priority for the
                                                                       SDRWQCB. In fact, the Executive Officer of the SDRWQCB stated in a
                                                                       declaration submitted in support of the Port, that the agency is focused on
                                                                       restoring the fish and shellfish consumption beneficial use, which is
                                                                       directly impaired by PCBs. In August 2019 the full SDRWQCB expressed
                                                                       its priority of mitigating the contamination underlying the FCA. Corley
                                                                       Decl. Ex. 13, Jones Rebuttal at 6-7; Corley Decl. Ex. 4, Golightly Rep. at 2,
                                                                       34. Corley Decl. Ex. 23, Declaration of David W. Gibson, Executive
                                                                       Director, SDRWQCB


4. Hotel, restaurant,    [Howard Decl.] Ex. 11,     Disputed      OBJECTION:
   and shipyard          Port           Tenants
   industries on the     Association (“PTA”)                      The Port District objects to Monsanto’s purported undisputed fact as a
   Bay are busy and      (S. Cloward) Dep. Tr.                    mischaracterization of the third party witness testimony Monsanto cites in
   doing well across     at 51:19-53:1.                           support, as an improper expert opinion, and as lacking foundation. As
   the board.                                                     demonstrated in her own testimony, Ms. Cloward’s statements are not based on
                                                                  personal knowledge, and in fact are based on inadmissible hearsay.

                                                                  RESPONSE:

                                                                  The state of the economy and performance of certain business or industries
                                                                  located in or around the Bay is not relevant to any party’s claims or defenses,
                                                                  and specifically not determinative of whether a public nuisance exists in the
                                                                  Bay. Strong economic performance is not mutually exclusive to the existence of

                                                                          13
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40490 Page 40 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                a nuisance, and the Port District has not alleged poor economic performance of
                                                                these industries as an impairment caused by the PCB nuisance in the Bay.

                                                                Monsanto misrepresents the Port Tenants Association’s Testimony by leaving out
                                                                critical context. In fact, the Port Tenants Association representative testified that
                                                                she and the Association have no expertise or particularized knowledge in the
                                                                financial performance of its members or the region, and do not gather or possess
                                                                actual data or formal reports regarding the state of any members’ business:

                                                                “Q Let me follow up a little bit on the data that the -- the -- that the Port Tenants
                                                                Association keeps. I'm trying to get a sense on -- on whether the Port Tenants
                                                                Association monitors the overall level of public activity on the bay. So does the
                                                                Port Tenants Association keep data in terms of how many people come to the bay
                                                                on an annual basis?

                                                                A We don't keep data, like actual data in a file. No, we do not keep data.

                                                                Q Okay. Do you keep data in terms of the overall revenues that your Port Tenant
                                                                Association members are -- are achieving on any given year?

                                                                A I get reports at a board meeting, an oral report; like, how the hotels are doing,
                                                                the restaurants are doing. But it's not data that we, at the Port Tenants Association,
                                                                collects and puts in a computer. I just get reports at a general board meeting.

                                                                Q How many board meetings do you have a year?

                                                                A We have 11 board meetings.

                                                                Q So roughly once a month?

                                                                A Yes.


                                                                        14
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40491 Page 41 of
                                                         162
    [Monsanto]                 [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material        Supporting Evidence Undisputed
       Fact1

                                                                   Q And during the course of those board meetings, is one of the topics you discuss
                                                                   the -- how the – the members are -- are doing financially or from a business
                                                                   perspective?

                                                                   A It will depend on whatever the subject matter. So it could be brought up. It's
                                                                   not like it's on the agenda: ‘How are we doing?’ It just gets brought up based on
                                                                   maybe one of our agenda items that we have on there. So it's -- it's in generic
                                                                   form. It's not like a formal thing on our agenda.”

                                                                   Howard Decl. Ex. 11, Port Tenants Association (S. Cloward) Dep. Tr. at 49:12-
                                                                   50:18


5. Eelgrass is an          [Howard Decl.] Ex. 2,    Undisputed
   important nursery       Port 30(b)(6) (E.
   habitat for fish, and   Maher) Dep. Tr. at
   it traps sediment       765:25-766:6.
   and provides a food
   source for fish,
   birds, and turtles.


6. The Bay supports        [Howard Decl.] Ex. 2,    Undisputed
   nearly 20 percent       Port 30(b)(6) (E.
   of all eelgrass         Maher) Dep. Tr. at
   habitat in              766:7-19.
   California, and 50
   percent of all
   eelgrass in
   Southern
   California, which is


                                                                           15
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40492 Page 42 of
                                                        162
    [Monsanto]               [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material      Supporting Evidence Undisputed
       Fact1

   an indication of a
   healthy Bay.


7. The National          [Howard Decl.] Ex. 2,      Disputed      OBJECTION:
   Oceanic and           Port 30(b)(6) (E.
   Atmospheric           Maher) Dep. Ex. 89 at                    The Port District objects to Monsanto’s purported undisputed fact as a
   Administration        slide 2 (2008 San                        mischaracterization of the 30(b)(6) testimony and underlying exhibit Monsanto
   (“NOAA”)              Diego Bay Eelgrass                       cites in support.
   considers eelgrass    Inventory and
   to be a “valuable     Bathymetry Update).                      RESPONSE:
   tool in examining
   long-term trends in                                            Monsanto omits critical context. The full bullet at Port 30(b)(6) (E. Maher) Dep.
   ecosystem health.”                                             Ex. 89 at slide 2 describes eelgrass as a “Valuable tool in examining long-term
                                                                  trends in ecosystem health due to its location at watershed/coast interface and
                                                                  adaptability to a wide range of stressors.” (emphasis added). Howard Decl. Ex.
                                                                  46, Port 30(b)(6) (E. Maher) Dep. Ex. 89 at slide 2 (2008 San Diego Bay
                                                                  Eelgrass Inventory and Bathymetry Update). The underlined/omitted text is
                                                                  important as it indicates that eelgrass may thrive despite the presence of
                                                                  contaminants, which are ecosystem stressors. The Port District has not claimed
                                                                  that PCBs impair eelgrass growth or abundancy, and it is misleading to suggest
                                                                  that the presence of eelgrass indicates that PCBs do not impact the Bay and
                                                                  tidelands. In fact, the Port District’s Director of Environmental Conservation
                                                                  (Eileen Maher) – an eelgrass specialist – testified that she is not aware of PCBs
                                                                  having a harmful effect on eelgrass. Howard Decl. Ex. 2, Port 30(b)(6) (E.
                                                                  Maher) Dep. Tr. at 773:10-15.


8. The Port              [Howard Decl.] Ex. 2,      Disputed      The Port District objects to Monsanto’s purported undisputed fact as a
   acknowledges that     Port 30(b)(6) (E.                        mischaracterization of the 30(b)(6) testimony Monsanto cites in support.
   eelgrass reached
   “optimal” levels,

                                                                          16
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40493 Page 43 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

  with “eelgrass     Maher) Dep. Tr. at                         Monsanto omits key clarifying testimony. Ms. Maher testified that all prime
  growing pretty     721:13-25.                                 eelgrass habitat that can currently support growth is doing so, but that additional
  much everywhere it                                            habitat can be created through mitigation projects:
  can grow in San
  Diego Bay.”                                                   Q Can you explain to me sort of the -- the zone in which eelgrass will thrive?

                                                                A The optimum growing zone for eelgrass is minus four to minus six feet mean
                                                                lower low water. Eelgrass does depend on sunlight to grow. It is a plant. So it
                                                                needs that photosynthesis. And it can grow in shallower depths and deeper
                                                                depths depending on water clarity.

                                                                Q Is my understanding correct that, once you get below six feet in depth, the
                                                                ability of eelgrass to sustain itself drops off dramatically until about ten feet,
                                                                where it's very difficult for eelgrass to grow?

                                                                A It can grow a little deeper, but that's not optimum.

                                                                Q So, ideally, you're trying to find depths of somewhere between four to six feet
                                                                within the bay that eelgrass tends to do the best.

                                                                A: Yes.

                                                                Howard Decl. Ex. 2, Port 30(b)(6) (E. Maher) Dep. Tr. at 770:1-19.

                                                                Q Does the Port believe that it wants to cultivate and expand more eelgrass
                                                                within the tidelands?

                                                                A Yes.

                                                                Q And, as you testified, then, if that's to take place, then some artificial habitat
                                                                would have to be created to sustain the appropriate depth for that; correct?



                                                                        17
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40494 Page 44 of
                                                        162
    [Monsanto]                [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

                                                                  A Yes.

                                                                  Howard Decl. Ex. 2, Port 30(b)(6) (E. Maher) Dep. Tr. at 775:5-13.

                                                                  Q Does the Port have a priority list of where within the bay or the tidelands it
                                                                  would like to create more eelgrass habitat?

                                                                  A We have a list of areas that would -- if you placed beneficial reuse of dredge
                                                                  materials into these areas, you would create the habitat.

                                                                  Howard Decl. Ex. 2, Port 30(b)(6) (E. Maher) Dep. Tr. at 776:5-10.


9. The Port has used      [Howard Decl.] Ex. 2,    Undisputed
   dredge spoils for      Port 30(b)(6) (E.
   beach                  Maher) Dep. Tr. at
   replenishment on       686:11-13.
   regional beaches
   and for in-Bay
   habitat creation.


10. Since 1993, four      [Howard Decl.] Ex. 2,     Disputed      OBJECTION:
    million cubic yards   Port 30(b)(6) (E.
    of sand have been     Maher) Dep. Tr. at                      The Port District objects to Monsanto’s purported undisputed fact as a
    dredged from the      758:20-760:17.                          mischaracterization of the 30(b)(6) testimony Monsanto cites in support.
    Bay and used on
    the region’s                                                  RESPONSE:
    beaches.
                                                                  Monsanto mischaracterizes the witness’s testimony. On cross examination the
                                                                  witness testified that the document Monsanto’s counsel discussed with her in
                                                                  the quoted passage in fact does not indicate that the four million cubic yards of


                                                                          18
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40495 Page 45 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                sand it describes as being used for regional beach replenishment originated in
                                                                San Diego Bay:

                                                                Q So the concluding sentence, again, is "Since 1993, at least ten opportunistic
                                                                sand dredging projects have resulted in the replenishment of four million cubic
                                                                yards of sand to the region's beaches"; correct?

                                                                A Yes.

                                                                Q Does anything in this section you just read indicate that four million cubic
                                                                yards of sand came from San Diego Bay?

                                                                A No.

                                                                Q Does anything in there indicate which agency spearheaded the use of
                                                                community, local, state, federal resources to develop nourishment strategy for
                                                                the region?

                                                                A Oh. SANDAG.

                                                                Q And what is SANDAG?

                                                                A San Diego Association of Governments.

                                                                Q Okay.

                                                                A It's the cities and county within the -- San Diego County.

                                                                Q The larger region?

                                                                A Yes.



                                                                        19
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40496 Page 46 of
                                                         162
    [Monsanto]                [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

                                                                   Q Does it encomp- -- Does it -- does SANDAG represent or relate to more than
                                                                   just the five cities that ring the bay and appoint commissioners to the Port
                                                                   District?

                                                                   A Yes.

                                                                   Q There's a sentence in here. It's the – the second -- excuse me. It's the first full
                                                                   sentence on page 5-22. "The Navy delivered dredged material from San Diego
                                                                   Bay to LA-5 and committed to dredging clean sand from ocean sources to meet
                                                                   its beach nourishment obligations." Do you understand ocean sources to be
                                                                   within the bay?

                                                                   A They are not.

                                                                   Howard Decl. Ex. 2, Port 30(b)(6) (E. Maher) Dep. Tr. at 856:1-857:11.


11. Dredged material      [Howard Decl.] Ex. 2,      Disputed      OBJECTION:
    from maintenance      Port 30(b)(6) (E.
    dredging is           Maher) Dep. Tr. at                       The Port District objects to Monsanto’s purported undisputed fact as a
    generally “clean.”    673:4-14, 686:20-                        mischaracterization of the 30(b)(6) testimony Monsanto cites in support.
    PCBs have not         687:16.
    disqualified for                                               RESPONSE:
    purposes of beach
    replenishment the                                              Monsanto mischaracterizes the witness’s testimony. Neither quoted passage
    use of dredge                                                  supports the general statement that PCBs have never disqualified dredge spoils
    spoils obtained                                                from channel deepening for use in beach replenishment. The witness testified
    from channel                                                   that a key difference between “environmental” and “maintenance” dredging is
    deepening.                                                     that environmental dredging by its very nature targets contaminated sediments
                                                                   and therefore is more complicated to complete. Howard Decl. Ex. 2, Port
                                                                   30(b)(6) (E. Maher) Dep. Tr. at 673:4-24. The witness was then asked to
                                                                   provide an example of when dredged spoils from the Bay were used for beach

                                                                           20
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40497 Page 47 of
                                                         162
    [Monsanto]                 [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material        Supporting Evidence Undisputed
       Fact1

                                                                   replenishment. Howard Decl. Ex. 2, Port 30(b)(6) (E. Maher) Dep. Tr. at 686
                                                                   14-16. The witness recounted a single example, in which spoils from a
                                                                   maintenance dredging project were tested and determined to be suitable for
                                                                   particular beach replenishment project. Howard Decl. Ex. 2, Port 30(b)(6) (E.
                                                                   Maher) Dep. Tr. at 686:20-687:16. The witness did not testify – in the
                                                                   testimony Monsanto cites or anywhere else – that PCBs have never disqualified
                                                                   dredged spoils from use as beach replenishment. Howard Decl. Ex. 2, Port
                                                                   30(b)(6) (E. Maher) Dep. Tr. at 673:4-14, 686:20-687:16.


12. The Port has           [Howard Decl.] Ex.        Disputed      OBJECTION:
    provided numerous      11, PTA (S. Cloward)
    presentations to the   Dep. Tr. at                             The Port District objects to Monsanto’s purported undisputed fact as a
    Port Tenants           106:24-107:12.                          mischaracterization of the third party witness testimony Monsanto cites in
    Association                                                    support, and as lacking foundation. As demonstrated in her own testimony, Ms.
    regarding its desire                                           Cloward’s statements are not based on personal knowledge, and in fact are
    to develop                                                     based on inadmissible hearsay.
    aquaculture in the
    Bay as a new                                                   RESPONSE:
    source of Port
    income.                                                        Monsanto mischaracterizes the witness’s testimony. First, the quoted testimony
                                                                   states that the Port District has given presentations to the Board of Port
                                                                   Commissioners, not the Port Tenants Association. Second, the witness did not
                                                                   state that those presentations said anything about the Port District’s “desire to
                                                                   develop aquaculture as a new source of income.” Rather, the witness stated “I
                                                                   think it will be a – a new bus - -- source of income.” Howard Decl. Ex. 11, PTA
                                                                   (S. Cloward) Dep. Tr. at 106:24-107:12 (emphasis added). Immediately
                                                                   thereafter, the witness went on to testify that she did not know how actively the
                                                                   Port District is recruiting new business opportunities in the area of aquaculture.
                                                                   Howard Decl. Ex. 11, PTA (S. Cloward) Dep. Tr. at 107:13-107:23. The
                                                                   witness further testified that (a) she does not have actual knowledge of the
                                                                   specific aquaculture agreements the Port District has entered into, and (b) to her

                                                                           21
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40498 Page 48 of
                                                         162
    [Monsanto]                 [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material        Supporting Evidence Undisputed
       Fact1

                                                                   knowledge the Port District’s program consists only of “pilot programs,” and
                                                                   (c) to her knowledge none involves growing food quality, consumption-grade
                                                                   aquaculture products in the Bay. Howard Decl. Ex. 11, PTA (S. Cloward) Dep.
                                                                   Tr. at 107:8-11, 208:6-209:14.


13. In 2016, the Port      [Howard Decl.] Ex. 5,    Undisputed
    established the        Port 30(b)(6) (J.
    Blue Economy           Giffen) Dep. Ex. 186
    Program, seeking       at 1 (Port and Sunken
    to “encourage the      Seaweed Blue
    implementation of      Economy Agreement).
    innovative
    technologies and
    aquaculture and
    blue-tech
    businesses that
    support the [Port’s]
    purposes of
    promoting
    commerce,
    navigation,
    fisheries,
    recreation, and
    environmental
    stewardship.”


14. In September 2017,     [Howard Decl.] Ex.        Disputed      OBJECTION:
    as part of the Blue    53, Port 30(b)(6) (J.
    Economy Program,       Giffen) Dep. Ex. 183                    The Port District objects to Monsanto’s purported undisputed fact as a
    the Port partnered     at 2 (July 2018 Port                    mischaracterization of the 30(b)(6) testimony and underlying exhibit Monsanto

                                                                           22
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40499 Page 49 of
                                                        162
    [Monsanto]                [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

  with San Diego          and San Diego Bay                       cites in support. Additionally, Monsanto ignores significant controverting
  Bay Aquaculture         Aquaculture Blue                        evidence as described below.
  for a five-year pilot   Economy Agreement).
  program for                                                     RESPONSE:
  growing oysters for     [Howard Decl.] Ex. 5,
  human                   Port 30(b)(6) (J.                       First, nothing in the quoted testimony states that the San Diego Bay
  consumption in the      Giffen) Dep. Tr.                        Aquaculture pilot is designed to grow – or even to determine the possibility of
  Bay.                    1526:2-1527:14.                         growing – “oysters for human consumption in the Bay.” In fact, the witness
                                                                  testified immediately after the quoted passage that there could be a number of
                                                                  non-food uses and markets for oysters that are raised from larvae to juvenile
                                                                  before being transported to aquaculture farms outside of the Bay to be raised to
                                                                  market size. Howard Decl. Ex. 5, Port 30(b)(6) (J. Giffen) Dep. Tr. at 1528:15-
                                                                  1529:17.

                                                                  CONTROVERTING EVIDENCE:

                                                                  Moreover, when Monsanto took the deposition of Norman Abell, one of the
                                                                  Managing Partners of San Diego Bay Aquaculture, Mr. Abell testified as
                                                                  follows:

                                                                    As part of its ongoing pilot program, San Diego Bay Aquaculture purchases
                                                                     oyster seed from land based hatcheries outside of San Diego County,
                                                                     typically Hawaii, Washington, or Northern California and then raises oyster
                                                                     larvae in a floating upweller system or “FLUPSY” to be raised from seed to
                                                                     “juvenile” stage. Howard Decl. Ex. 12, N. Abell Dep. Tr. at 91:3-93:12.

                                                                    Juvenile oysters raised in the FLUPSY live a relatively short amount of their
                                                                     lives (assuming growth to market sizes) in the FLUPSY, before being
                                                                     shipped elsewhere to be grown to maturity outside of San Diego Bay.
                                                                     Howard Decl. Ex. 12, N. Abell Dep. Tr. at 94:19-95:4.



                                                                          23
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40500 Page 50 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                  While in the FLUPSY, juvenile oysters are suspended in screened aluminum
                                                                   bins in the water column and do not come in contact with Bay sediments.
                                                                   Howard Decl. Ex. 12, N. Abell Dep. Tr. at 95:5-100:7.

                                                                  San Diego Bay Aquaculture is exploring numerous markets for juvenile
                                                                   oysters it raises then would sell to distant farms to raise to maturity. These
                                                                   include culinary, environmental restoration, remediation, and mitigation,
                                                                   and even for shells. Howard Decl. Ex. 12, N. Abell Dep. Tr. at 100:8-
                                                                   102:25.

                                                                  The Blue Economy Agreement that was introduced as Exhibit 183 to
                                                                   Monsanto’s 30(b)(6) deposition of the Port District and is cited in support of
                                                                   this purported undisputed fact in fact requires that oysters raised from seed
                                                                   to juvenile in the FLUPSY be sold to distant markets. The agreement reads,
                                                                   in pertinent part: “The current working model for a FLUPSY nursery
                                                                   operation in San Diego Bay relies on importing oyster seed (roughly 3-
                                                                   weeks old,) rearing them until they reach approximately three quarter
                                                                   inches, (roughly 3 to 4 months old,) then exporting them to a final grow-out
                                                                   location (in Northern California and Pacific northwest locations as far as far
                                                                   north as Alaska). In addition, international opportunities will be pursued in
                                                                   Mexico and British Columbia." Howard Decl. Ex. 12, N. Abell Dep. Tr. at
                                                                   104:1-25.

                                                                  Mr. Abell is not aware of and has not spoken with anyone about
                                                                   opportunities to sell juvenile oysters to be raised to adult or market size in
                                                                   San Diego Bay. Howard Decl. Ex. 12, N. Abell Dep. Tr. at 105:9-13.

                                                                  San Diego Bay Aquaculture does not have any plan to pursue a final grow-
                                                                   out location in San Diego Bay for juvenile oysters raised in its FLULPSY.
                                                                   Howard Decl. Ex. 12, N. Abell Dep. Tr. at 110:1-5.


                                                                        24
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40501 Page 51 of
                                                         162
    [Monsanto]                 [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material        Supporting Evidence Undisputed
       Fact1

                                                                     San Diego Bay Aquaculture has not grown any type of plant or animal for
                                                                      human consumption in its FLUPSY. Howard Decl. Ex. 12, N. Abell Dep.
                                                                      Tr. at 105:14-106:13.

                                                                     San Diego Bay Aquaculture has not sold any juvenile oysters raised in its
                                                                      FLUPSY to other entities to be grown to maturity for human consumption,
                                                                      or for any other purpose. Howard Decl. Ex. 12, N. Abell Dep. Tr. at 110:20-
                                                                      112:3.

                                                                     Raising and selling oysters and other shellfish and aquaculture products for
                                                                      human consumption requires permits from at least the California
                                                                      Department of Public Health (“CDPH”) and the United States Food and
                                                                      Drug Administration (“FDA”). It is a heavily regulated process. Howard
                                                                      Decl. Ex. 12, N. Abell Dep. Tr. at 114:10-115:19.

                                                                     CDPH and FDA do not regulate the raising of oyster seed through the
                                                                      juvenile stage, and do not require farms that are permitted to raise culinary
                                                                      oysters to disclose what hatcheries their seed and/or juvenile oysters were
                                                                      sourced from. Howard Decl. Ex. 12, N. Abell Dep. Tr. at 116:9-117:14.

                                                                     Mr. Abell is not aware of anyone growing food for human consumption in
                                                                      San Diego Bay. Howard Decl. Ex. 12, N. Abell Dep. Tr. at 132:12-14.


15. San Diego Bay          [Howard Decl.] Ex. 5,     Disputed      OBJECTION:
    Aquaculture is         Port 30(b)(6) (J.
    farming juvenile       Giffen) Dep. Tr. at                     The Port District objects to Monsanto’s purported undisputed fact as not
    oysters in the Bay,    1528:7-13.                              relevant, and as a mischaracterization of the 30(b)(6) and third party testimony
    and the Port did not                                           Monsanto cites in support. Additionally, Monsanto ignores significant
    disclose any                                                   controverting evidence as described below.
    concerns about
    PCBs to its partner
                                                                           25
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40502 Page 52 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

  or consider PCBs     [Howard Decl.] Ex.                       RESPONSE:
  in the               12, N. Abell Dep. Tr.
  environmental        at 30:6-15, 49:6-9.                      Monsanto omits critical context. The presence of PCBs in Bay sediments is
  analysis it                                                   insignificant for San Diego Bay Aquaculture’s pilot program, which is designed
  conducted under                                               to test whether oyster larvae can be grown to a size inside the Bay that allows
  the California                                                them to be transferred and raised to market size outside the Bay. Howard Decl.
  Environmental                                                 Ex. 12, N. Abell Dep. Tr. at 94:19-95:4.
  Quality Act
  (“CEQA”) as part                                              Second, the fact that the CEQA analysis underlying San Diego Bay
  of siting that                                                Aquaculture’s pilot program does not mention PCBs is not relevant as a matter
  project.                                                      of law. The California Supreme Court has held that CEQA requires agencies to
                                                                analyze the potential environmental impacts of a project on the environment,
                                                                and specifically does not require the agency to analyze the potential impacts of
                                                                the environment on the project. California Bldg. Indus. Assn. v. Bay Area Air
                                                                Quality Mgmt. Dist., 62 Cal. 4th 369, 387 (2015).

                                                                CONTROVERTING EVIDENCE:

                                                                Additionally, Monsanto ignores critical controverting evidence. When
                                                                Monsanto took the deposition of Norman Abell, one of the Managing Partners
                                                                of San Diego Bay Aquaculture, Mr. Abell testified as follows:

                                                                  As part of its ongoing pilot program, San Diego Bay Aquaculture purchases
                                                                   oyster seed from land based hatcheries outside of San Diego County,
                                                                   typically Hawaii, Washington, or Northern California and then raises oyster
                                                                   larvae in a floating upweller system or “FLUPSY” to be raised from seed to
                                                                   “juvenile” stage. Howard Decl. Ex. 12, N. Abell Dep. Tr. at 91:3-93:12.

                                                                  Juvenile oysters raised in the FLUPSY live a relatively short amount of their
                                                                   lives (assuming growth to market sizes) in the FLUPSY, before being



                                                                        26
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40503 Page 53 of
                                                         162
    [Monsanto]                [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

                                                                       shipped elsewhere to be grown to maturity outside of San Diego Bay.
                                                                       Howard Decl. Ex. 12, N. Abell Dep. Tr. at 94:19-95:4.

                                                                     While in the FLUPSY, juvenile oysters are suspended in screened aluminum
                                                                      bins in the water column and do not come in contact with Bay sediments.
                                                                      Howard Decl. Ex. 12, N. Abell Dep. Tr. at 95:5-100:7.


16. The Port never        [Howard Decl.] Ex.         Disputed      OBJECTION:
    discussed PCBs        12, N. Abell Dep. Tr.
    with San Diego        at 49:6-8.                               The Port District objects to Monsanto’s purported undisputed fact as a
    Bay Aquaculture                                                mischaracterization of the third party testimony Monsanto cites in support.
    before authorizing                                             Additionally, Monsanto ignores significant controverting evidence as described
    the company to                                                 below.
    grow oysters in the
    Bay for human                                                  RESPONSE/CONTROVERTING EVIDENCE:
    consumption.
                                                                   Monsanto mischaracterizes the witness’s testimony and omits critical context.
                                                                   San Diego Bay does not and has never intended to grow oysters for human
                                                                   consumption in San Diego Bay. When Monsanto took the deposition of Norman
                                                                   Abell, one of the Managing Partners of San Diego Bay Aquaculture, Mr. Abell
                                                                   testified as follows:

                                                                     As part of its ongoing pilot program, San Diego Bay Aquaculture purchases
                                                                      oyster seed from land based hatcheries outside of San Diego County,
                                                                      typically Hawaii, Washington, or Northern California and then raises oyster
                                                                      larvae in a floating upweller system or “FLUPSY” to be raised from seed to
                                                                      “juvenile” stage. Howard Decl. Ex. 12, N. Abell Dep. Tr. at 91:3-93:12.

                                                                     Juvenile oysters raised in the FLUPSY live a relatively short amount of their
                                                                      lives (assuming growth to market sizes) in the FLUPSY, before being


                                                                           27
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40504 Page 54 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                    shipped elsewhere to be grown to maturity outside of San Diego Bay.
                                                                    Howard Decl. Ex. 12, N. Abell Dep. Tr. at 94:19-95:4.

                                                                  While in the FLUPSY, juvenile oysters are suspended in screened aluminum
                                                                   bins in the water column and do not come in contact with Bay sediments.
                                                                   Howard Decl. Ex. 12, N. Abell Dep. Tr. at 95:5-100:7.

                                                                  San Diego Bay Aquaculture is exploring numerous markets for juvenile
                                                                   oysters it raises then would sell to distant farms to raise to maturity. These
                                                                   include culinary, environmental restoration, remediation, and mitigation,
                                                                   and even for shells. Howard Decl. Ex. 12, N. Abell Dep. Tr. at 100:8-
                                                                   102:25.

                                                                  The Blue Economy Agreement that was introduced as Exhibit 183 to
                                                                   Monsanto’s 30(b)(6) deposition of the Port District and is cited in support of
                                                                   this purported undisputed fact in fact requires that oysters raised from seed
                                                                   to juvenile in the FLUPSY be sold to distant markets. The agreement reads,
                                                                   in pertinent part: “"The current working model for a FLUPSY nursery
                                                                   operation in San Diego Bay relies on importing oyster seed (roughly 3-
                                                                   weeks old,) rearing them until they reach approximately three quarter
                                                                   inches, (roughly 3 to 4 months old,) then exporting them to a final grow-out
                                                                   location (in Northern California and Pacific northwest locations as far as far
                                                                   north as Alaska). In addition, international opportunities will be pursued in
                                                                   Mexico and British Columbia." Howard Decl. Ex. 12, N. Abell Dep. Tr. at
                                                                   104:1-25.

                                                                  Mr. Abell is not aware of and has not spoken with anyone about
                                                                   opportunities to sell juvenile oysters to be raised to adult or market size in
                                                                   San Diego Bay. Howard Decl. Ex. 12, N. Abell Dep. Tr. at 105:9-13.




                                                                        28
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40505 Page 55 of
                                                        162
    [Monsanto]               [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material      Supporting Evidence Undisputed
       Fact1

                                                                    San Diego Bay Aquaculture does not have any plan to pursue a final grow-
                                                                     out location in San Diego Bay for juvenile oysters raised in its FLULPSY.
                                                                     Howard Decl. Ex. 12, N. Abell Dep. Tr. at 110:1-5.

                                                                    San Diego Bay Aquaculture has not grown any type of plant or animal for
                                                                     human consumption in its FLUPSY. Howard Decl. Ex. 12, N. Abell Dep.
                                                                     Tr. at 105:14-106:13.

                                                                    San Diego Bay Aquaculture has not sold any juvenile oysters raised in its
                                                                     FLUPSY to other entities to be grown to maturity for human consumption,
                                                                     or for any other purpose. Howard Decl. Ex. 12, N. Abell Dep. Tr. at 110:20-
                                                                     112:3.

                                                                    Raising and selling oysters and other shellfish and aquaculture products for
                                                                     human consumption requires permits from at least the California
                                                                     Department of Public Health (“CDPH”) and the United States Food and
                                                                     Drug Administration (“FDA”). It is a heavily regulated process. Howard
                                                                     Decl. Ex. 12, N. Abell Dep. Tr. at 114:10-115:19.

                                                                    CDPH and FDA do not regulate the raising of oyster seed through the
                                                                     juvenile stage, and do not require farms that are permitted to raise culinary
                                                                     oysters to disclose what hatcheries their seed and/or juvenile oysters were
                                                                     sourced from. Howard Decl. Ex. 12, N. Abell Dep. Tr. at 116:9-117:14.

                                                                    Mr. Abell is not aware of anyone growing food for human consumption in
                                                                     San Diego Bay. Howard Decl. Ex. 12, N. Abell Dep. Tr. at 132:12-14.


17. The Port has         [Howard Decl.] Ex.         Disputed      OBJECTION:
    partnered with       54, Port 30(b)(6) (J.
    Sunken Seaweed,      Giffen) Dep. Ex. 186                     The Port District objects to Monsanto’s purported undisputed fact as a
    LLC under its Blue   (July 2018 Port and                      mischaracterization of the 30(b)(6) testimony and underlying exhibits Monsanto

                                                                          29
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40506 Page 56 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

  Economy Program      Sunken Seaweed Blue                      cites in support. Additionally, Monsanto ignores significant controverting
  to grown [sic]       Economy Agreement).                      evidence as described below.
  seaweed.
                       [Howard Decl.] Ex. 5,                    RESPONSE:
                       Port 30(b)(6) (J.
                       Giffen) Dep. Tr. at                      Monsanto mischaracterizes the testimony, underlying exhibits, and ignores clear
                       1520:19-23.                              evidence about the true nature of the Sunken Seaweed project. When Monsanto
                                                                took the deposition of the co-founder of Sunken Seaweed, he testified that the
                                                                project is a pilot only, and that if it moves forward to production scale “it was
                                                                always in our mind to be outside of the bay.” Howard Decl. Ex. 13, T. Pollizi
                                                                Dep. Tr. at 73:1-5. The Port District’s 30(b)(6) witness on the topic of
                                                                aquaculture, Mr. Giffen, also repeatedly testified that the Sunken Seaweed
                                                                project is a pilot only, as the agreement marked as Exhibit 186 to Monsanto’s
                                                                30(b)(6) deposition of the Port District clearly states:

                                                                Q: [Quoting Exhibit 184] “Sunken Seaweed is pursuing to establish a seaweed
                                                                pilot farm in San Diego Bay to cultivate, outplant, grow, and harvest several
                                                                species of native marine macroalgae as a culinary product and eventually take
                                                                to market via direct sale to chefs, distribution companies, and Consumer
                                                                Packaged Goods companies." Did I read that correctly?

                                                                A Yes.

                                                                Q So they are going to grow seaweed to sell to restaurants; right?

                                                                A That's the aspiration.

                                                                Q And are they still in a testing phase?

                                                                A Yes. There still is -- they're still in the pilot.

                                                                Howard Decl. Ex. 5, Port 30(b)(6) (J. Giffen) Dep. Tr. at 1536:3-16.

                                                                        30
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40507 Page 57 of
                                                         162
    [Monsanto]                 [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material        Supporting Evidence Undisputed
       Fact1

                                                                   CONTROVERTING EVIDENCE:

                                                                   Monsanto omits critical context and controverting evidence. For example, when
                                                                   Monsanto took the deposition of one of the co-founders of Sunken Seaweed,
                                                                   Torre Polizzi, Mr. Polizzi testified that:

                                                                     Sunken Seaweed’s project is a “pilot,” and consists of only 2,000 square
                                                                      feet of area. Howard Decl. Ex. 13, T. Polizzi Dep. Tr. at 73:1-5.

                                                                     The intent of the pilot project is to test growth methods, not to grow
                                                                      seaweed for human consumption. Howard Decl. Ex. 13, T. Polizzi Dep. Tr.
                                                                      at 102:14-20.

                                                                     Mr. Polizzi believes that the Port District understood from inception of the
                                                                      pilot project that Sunken Seaweed’s intent, if the pilot successfully
                                                                      demonstrates their growth methods, is to scale-up to a commercial farm or
                                                                      farms outside of San Diego Bay, and that special constraints alone would
                                                                      preclude a commercial-scale farm from being located in the Bay. Howard
                                                                      Decl. Ex. 13, T. Polizzi Dep. Tr. at 82:2-81:1.


18. Sunken Seaweed,        [Howard Decl.] Ex.        Disputed      OBJECTION:
    LLC is establishing    54, Port 30(b)(6) (J.
    a 4,140-square-foot    Giffen) Dep. Ex. 186                    The Port District objects to Monsanto’s purported undisputed fact because
    seaweed pilot farm,    at 44 (July 2018 Port                   Monsanto ignores significant controverting evidence, as described below.
    the purpose of         and Sunken Seaweed
    which is to            Blue Economy                            RESPONSE/CONTROVERTING EVIDENCE:
    “demonstrate the       Agreement).
    feasibility of using                                           Monsanto omits critical context and controverting evidence. For example, when
    existing pier                                                  Monsanto took the deposition of one of the co-founders of Sunken Seaweed,
    pilings, ropes,                                                Torre Polizzi, Mr. Polizzi testified that:
    buoys, and anchors

                                                                           31
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40508 Page 58 of
                                                        162
    [Monsanto]               [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material      Supporting Evidence Undisputed
       Fact1

   for seaweed                                                        Sunken Seaweed’s project is a “pilot,” and consists of only 2,000 square
   aquaculture in San                                                  feet of area. Howard Decl. Ex. 13, T. Polizzi Dep. Tr. at 73:1-5.
   Diego Bay.”
                                                                      The intent of the pilot project is to test growth methods, not to grow
                                                                       seaweed for human consumption. Howard Decl. Ex. 13, T. Polizzi Dep. Tr.
                                                                       at 102:14-20.

                                                                      Mr. Polizzi believes that the Port District understood from inception of the
                                                                       pilot project that Sunken Seaweed’s intent, if the pilot successfully
                                                                       demonstrates their growth methods, is to scale-up to a commercial farm or
                                                                       farms outside of San Diego Bay, and that special constraints alone would
                                                                       preclude a commercial-scale farm from being located in the Bay. Howard
                                                                       Decl. Ex. 13, T. Polizzi Dep. Tr. at 82:2-81:1.


19. In approving the     [Howard Decl.] Ex. 5,      Disputed      OBJECTION:
    Sunken Seaweed       Port 30(b)(6) (J.
    project, the Port    Giffen) Dep. Tr. at                      The Port District objects to Monsanto’s purported undisputed fact as not
    expressed no         1541:22-25.                              relevant, and as a mischaracterization of the 30(b)(6) testimony Monsanto cites
    concern regarding                                             in support. Additionally, Monsanto ignores significant controverting evidence
    PCBs and                                                      as described below.
    conducted no
    analysis regarding                                            RESPONSE:
    whether the
    presence of PCBs                                              First, the fact that the Port District did not consider whether the presence of
    may impact a kelp                                             PCBs could impact the project is not relevant. The California Supreme Court
    farm.                                                         has held that CEQA requires agencies to analyze the potential environmental
                                                                  impacts of a project on the environment, and specifically does not require the
                                                                  agency to analyze the potential impacts of the environment on the project.
                                                                  California Bldg. Indus. Assn. v. Bay Area Air Quality Mgmt. Dist., 62 Cal. 4th
                                                                  369, 387 (2015).


                                                                          32
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40509 Page 59 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                CONTROVERTING EVIDENCE:

                                                                Second, Monsanto omits critical context and controverting evidence. For
                                                                example, when Monsanto took the deposition of one of the co-founders of
                                                                Sunken Seaweed, Torre Polizzi, Mr. Polizzi testified that Sunken Seaweed’s
                                                                project is a “pilot.” Howard Decl. Ex. 13, T. Polizzi Dep. Tr. at 73:1-5. Mr.
                                                                Polizzi further testified that the intent of the pilot project is to test growth
                                                                methods, not to grow seaweed for human consumption. Howard Decl. Ex. 13,
                                                                T. Polizzi Dep. Tr. at 102:14-20. Mr. Polizzi testified that he believes that the
                                                                Port District understood from inception of the pilot project that Sunken
                                                                Seaweed’s intent, if the pilot successfully demonstrates their growth methods, is
                                                                to scale-up to a commercial farm or farms outside of San Diego Bay, and that
                                                                special constraints alone would preclude a commercial-scale farm from being
                                                                located in the Bay. Howard Decl. Ex. 13, T. Polizzi Dep. Tr. at 82:2-81:1.

                                                                    With respect to the presence of PCBs in the Bay, Mr. Polizzi testified as
                                                                     follows: “I wasn't aware of PCBs in the bay at the time of going forward
                                                                     with this project, but I think that is public knowledge. So that might have
                                                                     just been my own negligence on research. … We were concerned about,
                                                                     you know, fouling creatures, so anything you put in the bay is real estate
                                                                     for a whole lot of things to come and cling onto and live. So, you know,
                                                                     that makes a market-ready product very hard to do. You don't want crabs
                                                                     and stuff in your seaweed.” Howard Decl. Ex. 13, Polizzi Dep. Tr. at 32:7-
                                                                     12.

                                                                    Mr. Polizzi went on to testify that Sunken Seaweed is only beginning to
                                                                     test for the presence of chemical contaminants in seaweed grown through
                                                                     its pilot project, and does not have results yet. Howard Decl. Ex. 13, Polizzi
                                                                     Dep. Tr. at 32:13-21.




                                                                        33
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40510 Page 60 of
                                                         162
    [Monsanto]                 [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material        Supporting Evidence Undisputed
       Fact1

20. The U.S.S.             [Howard Decl.] Ex.        Disputed      OBJECTION:
    Midway attracts        11, PTA (S. Cloward)
    1.4 million visitors   Dep. Tr. at 62:2-24.                    The Port District objects to Monsanto’s purported undisputed fact as a
    to the Bay annually                                            mischaracterization of the third party witness testimony and underlying exhibit
    and is San Diego’s     [Howard Decl.] Ex.                      Monsanto cites in support, as an improper expert opinion, and as lacking
    most popular           36, PTA (S. Cloward)                    foundation. As demonstrated in her own testimony, Ms. Cloward’s statements
    attraction.            Dep. Ex. 8 (U.S.S.                      are not based on personal knowledge, and in fact are based on inadmissible
                           Midway Museum Fact                      hearsay.
                           Sheet).
                                                                   RESPONSE:

                                                                   The “popularity” of a Naval museum is not relevant to any party’s claims or
                                                                   defenses, and specifically not determinative of whether a public nuisance exists
                                                                   in the Bay. The “popularity” of a tourist attraction is not mutually exclusive to
                                                                   the existence of a nuisance, and the Port District has not alleged poor attendance
                                                                   at the U.S.S. Midway museum as an impairment caused by the PCB nuisance in
                                                                   the Bay.

                                                                   Monsanto mischaracterizes the underlying deposition exhibit, as a result the
                                                                   corresponding testimony is also misleading. PTA Deposition Exhibit 8 is a
                                                                   December 2017 “Museum Fact Sheet” that appears to be published by the USS
                                                                   Midway Museum for purposes of promoting the USS Midway Museum. It does
                                                                   not claim that the USS Midway Museum is “San Diego’s most popular
                                                                   attraction,” which on its own is a statement without any basis or explanation of
                                                                   the measure of “popularity.” Rather, Exhibit 8 states in a section called
                                                                   “Accolades” that, as of an unspecified date, the Museum was “[r]anked #1
                                                                   among all major San Diego attractions on tripadvisor.com.”

                                                                   The witness testified that she had never seen the fact sheet, and offered no
                                                                   testimony about the basis and or credibility of “tripadvisor.com” or “popularity”
                                                                   rankings, ultimately concluding that she had no information about how many
                                                                   people attend other popular tourist destinations such as the San Diego Zoo or

                                                                           34
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40511 Page 61 of
                                                         162
    [Monsanto]                 [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material        Supporting Evidence Undisputed
       Fact1

                                                                   Legoland on an annual basis. Howard Decl. Ex. 11, PTA (S. Cloward) Dep. Tr.
                                                                   at 61:13-65:7.


21. Cruise calls to the    [Howard Decl.] Ex. 5,    Undisputed
    Bay have grown 14      Port 30(b)(6) (J.
    percent from 2015      Giffen) Dep. Tr. at
    to 2017.               1433:18-23.


22. The Port sponsors      [Howard Decl.] Ex. 5,     Disputed      OBJECTION:
    many events            Port 30(b)(6) (J.
    annually through       Giffen) Dep. Tr. at                     The Port District objects to Monsanto’s purported undisputed fact as a outside
    its Tidelands          1472:4-10.                              of the scope and a mischaracterization of the 30(b)(6) testimony Monsanto cites
    Activation                                                     in support. Additionally, Monsanto ignores significant controverting evidence
    Program, but the                                               as described below.
    Port does not warn
    the public about the                                           RESPONSE/CONTROVERTING EVIDENCE:
    presence of PCBs
    in the Bay when                                                Monsanto omits key context and clarifying testimony. The Port District’s
    promoting these                                                Assistant Vice President, Planning and Green Port (Jason Giffen) testified
    events.                                                        during Monsanto’s 30(b)(6) deposition of the Port District that many events that
                                                                   the Port District sponsors take place at public fishing piers, at which the Port
                                                                   District displays prominent signage about the State’s PCB Fish Consumption
                                                                   Advisory. See, e.g., Howard Decl. Ex. 5, Port 30(b)(6) (J. Giffen) Dep. Tr. at
                                                                   1478:19-1479:24.

                                                                   Further, Monsanto attributes this purported fact to 30(b)(6) testimony of Jason
                                                                   Giffen, but Mr. Giffen was not designated to testify on the topic of warnings to
                                                                   the public about PCBs. Monsanto initially issued a deposition notice pursuant to
                                                                   Rule 30(b)(6) with 110 separate topics. Corley Decl. Ex. 79, Port 30(b)(6) (M.


                                                                           35
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40512 Page 62 of
                                                        162
    [Monsanto]                [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

                                                                  Johns) Dep. Ex. 1 (Monsanto Rule 30(b)(6) Deposition Notice to Port
                                                                  District)(April 27, 2017). One of those topics is as follows:

                                                                  “The Port District’s communications, warnings, and/or instructions from 1963
                                                                  to present concerning PCBs, including health or environmental risks associated
                                                                  with potential exposure to PCBs, testing or sampling for the presence of PCBs,
                                                                  and the presence of PCBs in the Bay or on Trust Property.”

                                                                  Corley Decl. Ex. 79, Port 30(b)(6) (M. Johns) Dep. Ex. 1 (Monsanto Rule
                                                                  30(b)(6) Deposition Notice to Port District)(April 27, 2017); Corley Decl. Ex.
                                                                  81, Port 30(b)(6) (K. Holman) Dep. Ex. 187 (Chart of Holman-Designated
                                                                  Topics). As such, any testimony by Mr. Giffen regarding “[t]he Port District’s
                                                                  communications, warnings, and/or instructions … concerning PCBs, including
                                                                  … the presence of PCBs in the Bay or on Trust Property” ” is neither binding as
                                                                  the Port District’s final position, nor exhaustive.


23. The Bay is the host   [Howard Decl.] Ex.        Disputed      OBJECTION:
    venue for large       11, PTA (S. Cloward)
    events attracting     Dep. Tr. at 83:13-16,                   The Port District objects to Monsanto’s purported undisputed fact as a
    hundreds of           88:10-14, 102:1-22,                     mischaracterization of the third party witness testimony Monsanto cites in
    thousands of          103:11-104:16.                          support, as an improper expert opinion, and as lacking foundation. As
    visitors like the                                             demonstrated in her own testimony, Ms. Cloward’s statements are not based on
    Fourth of July “Big                                           personal knowledge, and in fact are based on inadmissible hearsay.
    Bay Boom,” Baja
    Ha Ha Regatta, the                                            RESPONSE:
    Christmas Parade
    of Lights, and                                                The number of visitors to Bay-area attractions and events is not relevant to any
    ongoing                                                       party’s claims or defenses, and specifically not determinative of whether a
    Hornblower                                                    public nuisance exists in the Bay. Significant attendance and participation at
    Cruises (harbor                                               these attractions and events is not mutually exclusive to the existence of a
    cruises). PCBs

                                                                          36
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                     Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40513 Page 63 of
                                                          162
    [Monsanto]               [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material      Supporting Evidence Undisputed
       Fact1

   have never                                                     nuisance, and the Port District has not alleged poor attendance at these
   interfered with                                                attractions and events as an impairment caused by the PCB nuisance in the Bay.
   these events.
                                                                  Monsanto mischaracterizes the witness’s testimony. None of the quoted
                                                                  testimony supports the statement that the described events “attract[] hundreds of
                                                                  thousands of visitors.” The only mention of the number of attendees for any
                                                                  events in the quoted testimony is when the witness agreed with Monsanto’s
                                                                  counsel’s assertion that the annual parade of lights may attract “approximately
                                                                  150,000 spectators along the shoreline of San Diego Bay” is “something that
                                                                  you would consider reasonably accurate.” Howard Decl. Ex. 11, PTA (S.
                                                                  Cloward) Dep. Tr. at 103:11-104:10. The witness did not testify that she had
                                                                  knowledge of whether or not PCBs interfered with these events, which is
                                                                  irrelevant in any event.

                                                                  The same witness did testify that she was not aware of the State of California’s
                                                                  2013 PCB Fish Consumption Advisory, which undisputedly exists and is in
                                                                  force, then went on to testify that “I don’t know anything about PCBs other than
                                                                  it was banned from our water – banned a long time ago. .. and that it comes
                                                                  from boatyards and stuff like that.” Howard Decl. Ex. 11, PTA (S. Cloward)
                                                                  Dep. Tr. at 190:15-18; 192:21-193:4.


24. PCBs have never      [Howard Decl.] Ex.         Disputed      OBJECTION:
    had any impact on    11, PTA (S. Cloward)
    historical events    Dep. Tr. at 86:8-11.                     The Port District objects to Monsanto’s purported undisputed fact as a
    like America’s Cup                                            mischaracterization of the third party witness testimony Monsanto cites in
    races held in the                                             support, as an improper expert opinion, and as lacking foundation. As
    Bay from 1987 to                                              demonstrated in her own testimony, Ms. Cloward’s statements are not based on
    1995.                                                         personal knowledge, and in fact are based on inadmissible hearsay.

                                                                  RESPONSE:


                                                                          37
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40514 Page 64 of
                                                         162
    [Monsanto]                [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

                                                                   The number of visitors to Bay-area attractions and events is not relevant to any
                                                                   party’s claims or defenses, and specifically not determinative of whether a
                                                                   public nuisance exists in the Bay. Significant attendance and participation at
                                                                   these attractions and events is not mutually exclusive to the existence of a
                                                                   nuisance, and the Port District has not alleged poor attendance at these
                                                                   attractions and events as an impairment caused by the PCB nuisance in the Bay.

                                                                   Monsanto mischaracterizes the witness’s testimony. The witness offered only
                                                                   an unqualified, unsupported statement “No” in response to Monsanto’s
                                                                   counsel’s question “Do you have any information to indicate that PCBs ever
                                                                   impacted any decision in holding the America’s Cup Races in San Diego Bay
                                                                   from 1987 to 1995?” Howard Decl. Ex. 11, PTA (S. Cloward) Dep. Tr. at 86:8-
                                                                   11. The same witness testified that she was not aware of the State of
                                                                   California’s 2013 PCB Fish Consumption advisory, which undisputedly exists
                                                                   and is in force, then went on to testify that “I don’t know anything about PCBs
                                                                   other than it was banned from our water – banned a long time ago. .. and that it
                                                                   comes from boatyards and stuff like that.” Howard Decl. Ex. 11, PTA (S.
                                                                   Cloward) Dep. Tr. at 190:15-18; 192:21-193:4.


25. Recreational          [Howard Decl.] Ex.         Disputed      OBJECTION:
    boating and water     11, PTA (S. Cloward)
    sport activities in   Dep. Tr. at 36:2-10,                     The Port District objects to Monsanto’s purported undisputed fact as a
    and on the Bay are    109:18-110:7.                            mischaracterization of the third party witness testimony Monsanto cites in
    very active and                                                support, as an improper expert opinion, and as lacking foundation. As
    unaffected by                                                  demonstrated in her own testimony, Ms. Cloward’s statements are not based on
    PCBs.                                                          personal knowledge, and in fact are based on inadmissible hearsay.

                                                                   RESPONSE:

                                                                   The fact that the Bay is used for boating and watersports is not relevant to any
                                                                   party’s claims or defenses, and specifically not determinative of whether a

                                                                           38
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                     Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40515 Page 65 of
                                                          162
    [Monsanto]                  [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material         Supporting Evidence Undisputed
       Fact1

                                                                    public nuisance exists in the Bay. The fact that the Bay can be used for boating
                                                                    and other watersports is not mutually exclusive to the existence of a nuisance,
                                                                    and – other than where sediment caps preclude recreational boating – the Port
                                                                    District has not alleged any impact to boating and watersports as an impairment
                                                                    caused by the PCB nuisance in the Bay.

                                                                    Monsanto mischaracterizes the witness’s testimony. The first quoted passage
                                                                    describes the witness’s understanding of marina occupancy rates in terms of
                                                                    “public demand for their – their services,” and does not discuss PCBs. PTA (S.
                                                                    Cloward) Dep. Tr. at 36:2-10. The second quoted passage discusses boat shows
                                                                    and the witness’s unsupported, unqualified opinion testimony, which was
                                                                    offered in terms of a mere “yes” agreement with Monsanto’s counsel’s
                                                                    statement that “as we speak, in 2019, that [boat show] industry seems to be
                                                                    doing well.” Howard Decl. Ex. 11, PTA (S. Cloward) Dep. Tr. at 109:18-110:7.
                                                                    The same witness testified that she was not aware of the State of California’s
                                                                    2013 PCB Fish Consumption advisory, which undisputedly exists and is in
                                                                    force, then went on to testify that “I don’t know anything about PCBs other than
                                                                    it was banned from our water – banned a long time ago. .. and that it comes
                                                                    from boatyards and stuff like that.” Howard Decl. Ex. 11, PTA (S. Cloward)
                                                                    Dep. Tr. at 190:15-18; 192:21-193:4.


26. The Port Tenants        [Howard Decl.] Ex.        Disputed      OBJECTION:
    Association             11, PTA (S. Cloward)
    considers the sport     Dep. Tr. at 48:1-13,                    The Port District objects to Monsanto’s purported undisputed fact as a
    fishing industry in     95:18-21.                               mischaracterization of the third party witness testimony Monsanto cites in
    the Bay to be                                                   support, as an improper expert opinion, and as lacking foundation.
    “thriving,” and the
    boat launch at                                                  RESPONSE:
    Shelter Island is the
    busiest in the entire                                           The fact that the Bay is home port to a fleet of offshore sport fishing vessels that
    State of California,                                            take passengers far outside the Bay to fish is not relevant to any party’s claims

                                                                            39
                                                             CASE NO. 3:15-CV-00578-WQH-AGS
                 ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40516 Page 66 of
                                                        162
    [Monsanto]               [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material      Supporting Evidence Undisputed
       Fact1

   with an estimated                                              or defenses, and specifically not determinative of whether a public nuisance
   50,000 launches                                                exists in the Bay. The fact that the Bay can be used to dock offshore fishing
   annually.                                                      vessels and embark/disembark passengers to those vessels is not mutually
                                                                  exclusive to the existence of a nuisance. Other than where sediment caps
                                                                  preclude navigation of such vessels, the Port District has not alleged any impact
                                                                  to the offshore sportfishing industry as an impairment caused by the PCB
                                                                  nuisance in the Bay.

                                                                  Monsanto mischaracterizes the witness’s testimony. The first quoted passage
                                                                  concerns usage of the Shelter Island Boat ramp, and the witness testified that
                                                                  she has no personal knowledge of how busy it is. Rather, the witness testified
                                                                  that she “understand through yacht brokers” that it is the busiest in California.
                                                                  Howard Decl. Ex. 11, PTA (S. Cloward) Dep. Tr. at 48:1-13. The witness went
                                                                  on to expressly testify that “we [the Port Tenants Association] don’t keep data”
                                                                  about actual usage of the Bay, stating repeatedly when asked what type of data
                                                                  the Association collects that “we don’t keep data, like actual data in a file. No
                                                                  we don’t keep data. … I get reports at a board meeting, an oral report; like, how
                                                                  the hotels doing, the restaurants are doing, But it’s not actual data that we, at the
                                                                  Port Tenants Association, collects and put in a computer. I just get reports at a
                                                                  general board meeting.” Howard Decl. Ex. 11, PTA (S. Cloward) Dep. Tr. at
                                                                  48:24-50:3.

                                                                  The second quoted passage is an entirely unsupported and unqualified opinion,
                                                                  stated as a mere “yes” to Monsanto’s counsel’s question “[W]ould you consider
                                                                  the sportfishing industry in San Diego Bay to be thriving?” Howard Decl. Ex.
                                                                  11, PTA (S. Cloward) Dep. Tr. at 95:18-21.


27. High Seas Fuel       [Howard Decl.] Ex.         Disputed      OBJECTION:
    Dock, a long-time    14, High Seas Fuel
    Port tenant, has     Dock (R. Motta) Dep.                     The Port District objects to Monsanto’s purported undisputed fact as a
    seen continuous                                               mischaracterization of the third party witness testimony Monsanto cites in

                                                                          40
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                  Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40517 Page 67 of
                                                       162
    [Monsanto]               [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material      Supporting Evidence Undisputed
       Fact1

  growth in the Bay,     Tr. at 11:9-24, 19:20-                  support. Additionally, Monsanto ignores significant controverting evidence as
  and this Port tenant   25.                                     described below.
  has been turning a
  larger profit every                                            RESPONSE/CONTROVERTING EVIDENCE:
  year since 2013.
                                                                 The state of the economy and performance of a certain business located in or
                                                                 around the Bay is not relevant to any party’s claims or defenses, and
                                                                 specifically not determinative of whether a public nuisance exists in the Bay.
                                                                 Strong economic performance is not mutually exclusive to the existence of a
                                                                 nuisance, and the Port District has not alleged poor economic performance of
                                                                 this (or any other) tenant business as an impairment caused by the PCB
                                                                 nuisance in the Bay.

                                                                 Monsanto omits key context and clarifying testimony. When Monsanto took the
                                                                 deposition of High Seas Fuel Dock’s Manager, Mr. Richard Motta II, Mr. Motta
                                                                 testified that the company’s growth since 2013 related to his hiring in 2013 and
                                                                 improved management. Specifically, Mr. Motta testified as follows:

                                                                 Q Okay. How has High Seas Fuel Dock performed over the past decade?

                                                                 A There's been some lulls, as the owner's son was in charge until 2013 when I
                                                                 took over, and there was some -- some real issues but not necessarily because of
                                                                 any other factors other than our in-house issues. But we struggled, but we came
                                                                 out of it.

                                                                 Q And since that time, has High Seas Fuel Dock grown?

                                                                 A Every year, we've made more money since 2013. I can tell you that for a fact.
                                                                 Every year, we've sold more gallons and made more money since 2013 since
                                                                 I've been in charge. Every year.



                                                                         41
                                                          CASE NO. 3:15-CV-00578-WQH-AGS
              ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40518 Page 68 of
                                                         162
    [Monsanto]                 [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material        Supporting Evidence Undisputed
       Fact1

                                                                   Howard Decl. Ex. 14, High Seas Fuel Dock (R. Motta) Dep. Tr. at R. Motta
                                                                   Dep. Tr. at 19:13-25.


28. The Port has never     [Howard Decl.] Ex.        Undisputed
    raised the topic of    14, High Seas Fuel
    PCBs with High         Dock (R. Motta) Dep.
    Seas Fuel Dock,        Tr. at 33:23-34:5,
    and neighbors and      35:21-36:9, 36:21-25.
    customers have
    never complained
    to High Seas Fuel
    Dock about PCBs.


29. PCBs have had no       [Howard Decl.] Ex.         Disputed     OBJECTION:
    impact on              11, PTA (S. Cloward)
    swimming, military     Dep. Tr. at 67:25-68:6,                 The Port District objects to Monsanto’s purported undisputed fact as a
    and civilian scuba     104:17-21, 116:16-25.                   mischaracterization of the third party witness testimony Monsanto cites in
    diving, or marine                                              support, as an improper expert opinion, and as lacking foundation. As
    recreation in the                                              demonstrated in her own testimony, Ms. Cloward’s statements are not based on
    Bay, and paddle                                                personal knowledge, and in fact are based on inadmissible hearsay.
    boarding is today
    the “number one”                                               RESPONSE:
    activity on the Bay.
                                                                   The fact that the Bay is used for watersports is not relevant to any party’s
                                                                   claims or defenses, and specifically not determinative of whether a public
                                                                   nuisance exists in the Bay. The fact that the Bay can be used for watersports is
                                                                   not mutually exclusive to the existence of a nuisance, and – other than where
                                                                   sediment caps preclude access to watersports participants – the Port District has



                                                                           42
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40519 Page 69 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                not alleged any impact to watersports as an impairment caused by the PCB
                                                                nuisance in the Bay.

                                                                Monsanto mischaracterizes the witness’s testimony. The quoted passages are
                                                                unqualified, unsupported opinions that include “Paddleboarding’s like, probably
                                                                the number one thing that you see out on the bay now.” Howard Decl. Ex. 11,
                                                                PTA (S. Cloward) Dep. Tr. at 67:25-68:6. As described in response to other
                                                                purported undisputed facts about bay usage and cited to the Port Tenants
                                                                Association deposition, the witness testified repeatedly that such assertions
                                                                were not based on actual usage data, because the Association does not collect or
                                                                have access to such data. Howard Decl. Ex. 11, PTA (S. Cloward) Dep. Tr. at
                                                                48:24-50:3.

                                                                The second quoted passage is merely the witness’s response “No” to
                                                                Monsanto’s counsel’s question “Do you have any information whether PCBs
                                                                have impacted swimming or recreation in San Diego Bay at all?” It is not an
                                                                assertion that the Port Tenants Association has information to support the
                                                                statement that “PCBs have had no impact on swimming, military and civilian
                                                                scuba diving, or marine recreation in the Bay. Howard Decl. Ex. 11, PTA (S.
                                                                Cloward) Dep. Tr. at 104:17-21.

                                                                The third quoted passage states only that military and civilian divers participate
                                                                in an annual bay cleanup event that the Port Tenants Association promotes, and
                                                                again is not a statement as to whether diving has been impacted by PCBs or not.
                                                                Howard Decl. Ex. 11, PTA (S. Cloward) Dep. Tr. at 116:16-25.

                                                                The same witness testified that she was not aware of the State of California’s
                                                                2013 PCB Fish Consumption advisory, which undisputedly exists and is in
                                                                force, then went on to testify that “I don’t know anything about PCBs other than
                                                                it was banned from our water – banned a long time ago. .. and that it comes



                                                                        43
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40520 Page 70 of
                                                        162
    [Monsanto]               [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material      Supporting Evidence Undisputed
       Fact1

                                                                  from boatyards and stuff like that.” Howard Decl. Ex. 11, PTA (S. Cloward)
                                                                  Dep. Tr. at 190:15-18; 192:21-193:4.


30. There are no         [Howard Decl.] Ex.         Disputed      OBJECTION:
    environmental        11, PTA (S. Cloward)
    conditions or        Dep. Tr. at 55:6-9,                      The Port District objects to Monsanto’s purported undisputed fact as a
    regulatory           67:22-24.                                mischaracterization of the third party witness testimony Monsanto cites in
    prohibitions that                                             support, as an improper expert opinion, and as lacking foundation. As
    prevent the public                                            demonstrated in her own testimony, Ms. Cloward’s statements are not based on
    from swimming in                                              personal knowledge, and in fact are based on inadmissible hearsay.
    the Bay.
                                                                  RESPONSE:

                                                                  The fact that the Bay is used for watersports is not relevant to any party’s
                                                                  claims or defenses, and specifically not determinative of whether a public
                                                                  nuisance exists in the Bay. The fact that the Bay can be used for watersports is
                                                                  not mutually exclusive to the existence of a nuisance, and – other than where
                                                                  sediment caps preclude access to watersports participants – the Port District has
                                                                  not alleged any impact to watersports as an impairment caused by the PCB
                                                                  nuisance in the Bay.

                                                                  Monsanto mischaracterizes the witness’s testimony. The first quoted passage
                                                                  states only that the witness is not personally aware of anything in terms of
                                                                  condition of the bay that prevents anyone from swimming in the bay. Howard
                                                                  Decl. Ex. 11, PTA (S. Cloward) Dep. Tr. at 55:6-9.

                                                                  The second quoted passage states only that the witness is not personaly aware of
                                                                  regulatory prohibitions against swimming in the Bay. Howard Decl. Ex. 11,
                                                                  PTA (S. Cloward) Dep. Tr. at 67:22-24.



                                                                          44
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40521 Page 71 of
                                                         162
    [Monsanto]                 [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material        Supporting Evidence Undisputed
       Fact1

                                                                   The same witness testified that she was not aware of the State of California’s
                                                                   2013 PCB Fish Consumption advisory, which undisputedly exists and is in
                                                                   force, then went on to testify that “I don’t know anything about PCBs other than
                                                                   it was banned from our water – banned a long time ago. .. and that it comes
                                                                   from boatyards and stuff like that.” Howard Decl. Ex. 11, PTA (S. Cloward)
                                                                   Dep. Tr. at 190:15-18; 192:21-193:4.


31. Shelter Island is a    [Howard Decl.] Ex.        Disputed      OBJECTION:
    popular swimming       11, PTA (S. Cloward)
    beach that is “well-   Dep. Tr. at 48:14-21.                   The Port District objects to Monsanto’s purported undisputed fact as a
    attended.”                                                     mischaracterization of the third party witness testimony Monsanto cites in
                                                                   support, as an improper expert opinion, and as lacking foundation. As
                                                                   demonstrated in her own testimony, Ms. Cloward’s statements are not based on
                                                                   personal knowledge, and in fact are based on inadmissible hearsay.

                                                                   RESPONSE/CONTROVERTING EVIDENCE:

                                                                   The fact that the Bay is used for watersports is not relevant to any party’s
                                                                   claims or defenses, and specifically not determinative of whether a public
                                                                   nuisance exists in the Bay. The fact that the Bay can be used for watersports is
                                                                   not mutually exclusive to the existence of a nuisance, and – other than where
                                                                   sediment caps preclude access to watersports participants – the Port District has
                                                                   not alleged any impact to watersports as an impairment caused by the PCB
                                                                   nuisance in the Bay.

                                                                   Monsanto mischaracterizes the witness’s testimony and omits key context. The
                                                                   quoted passage describes a picture shown to the witness by Monsanto’s counsel,
                                                                   which counsel describes as “there’s also a beach -- it looks like on the left hand
                                                                   slide of that slide – and – and a small beach. Is that correct, a swimming
                                                                   beach?” The witness responds “Yes. There’s – people go swimming off there.


                                                                           45
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40522 Page 72 of
                                                        162
    [Monsanto]                [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

                                                                  They do camping. They – family picnics.” Howard Decl. Ex. 11, PTA (S.
                                                                  Cloward) Dep. Tr. at 48:14-21.

                                                                  When asked immediately afterward by Monsanto’s counsel whether the Port
                                                                  Tenants Association keeps any data to support that statement, the witness
                                                                  testified as follows:

                                                                  Q Does the Port Tenants Association keep any data in terms of the amount of
                                                                  people using the bay?

                                                                  A We don't keep data, but I report out about how busy the particular areas are to
                                                                  the port. And the reason I report out is because, when the port leases a park
                                                                  space for a wedding and we have other things happening on an area, I always
                                                                  like to let them know that we have a lot of things going on in this area so that
                                                                  they can actually suggest to do the wedding at a different place. So -- and, plus,
                                                                  I'm extremely familiar with Shelter Island because I walk it every single day.

                                                                  …

                                                                  Q So does the Port Tenants Association keep data in terms of how many people
                                                                  come to the bay on an annual basis?

                                                                  A We don't keep data, like actual data in a file. No, we do not keep data.

                                                                  Howard Decl. Ex. 11, PTA (S. Cloward) Dep. Tr. at 48:22-49:21.


32. Approximately         [Howard Decl.] Ex. 1,    Undisputed
    99.7 percent of the   Port 30(b)(6) (M.
    Bay has never been    Johns) Dep. Tr. at
    subject to a          265:10-15.
    Regional Board

                                                                          46
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40523 Page 73 of
                                                         162
    [Monsanto]                [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

   Cleanup and
   Abatement Order
   (“CAO”) for PCBs.


33. There is no           [Howard Decl.] Ex. 1,      Disputed      OBJECTION:
    evidence that fish,   Port 30(b)(6) (M.
    mammal, or bird       Johns) Dep. Tr. at                       The Port District objects to Monsanto’s purported undisputed fact as outside of
    populations in the    239:12-18, 280:7-10.                     the scope and a mischaracterization of the 30(b)(6) and expert testimony
    Bay are harmed by                                              Monsanto cites in support. Additionally, Monsanto ignores significant
    PCBs.                 [Howard Decl.] Ex.                       controverting evidence as described below.
                          20, A. Jones Dep. Tr.
                          at 64:7-20.                              RESPONSE:

                                                                   Monsanto attributes this purported fact to 30(b)(6) testimony of Dr. Michael
                                                                   Johns, but Dr. Johns was not designated to testify on the topic of whether fish,
                                                                   mammal, or bird populations in the Bay are harmed by PCBs. Monsanto
                                                                   initially issued a deposition notice pursuant to Rule 30(b)(6) with 110 separate
                                                                   topics. Corley Decl. Ex. 79, Port 30(b)(6) (M. Johns) Dep. Ex. 1 (Monsanto
                                                                   Rule 30(b)(6) Deposition Notice to Port District)(April 27, 2017). After the
                                                                   parties removed some topics by negotiation, Judge Schopler struck many others
                                                                   on the Port District’s motion on April 25, 2019. Corley Decl. Ex. 80a-b, ECF
                                                                   Nos. 360, 354. The remaining topics were designated, in advance of
                                                                   Monstanto’s Rule 30(b)(6) deposition of the Port District, to be covered by
                                                                   specific witnesses.

                                                                   One of Monsanto’s specific topics that survived was “54. Studies assessing the
                                                                   presence and impacts of contamination in the Bay,” which was assigned to the
                                                                   Port District’s Director of Environmental Protection, Karen Holman. See Corley
                                                                   Decl. Ex. 81, Port 30(b)(6) (K. Holman) Dep. Ex. 187 (Chart of Holman-
                                                                   Designated Topics). None of the topics that Dr. Johns was designated as a
                                                                   witness on covered specific injury to “fish, mammal, or bird populations” due to

                                                                           47
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40524 Page 74 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                 Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                the presence of PCBs. As such, any testimony by Dr. Johns regarding “evidence
                                                                that fish, mammal, or bird populations in the Bay are harmed by PCBs” is
                                                                neither binding as the Port District’s final position, nor exhaustive.

                                                                Monsanto also mischaracterizes the testimony of the Port District’s expert
                                                                witness, Dr. Ann Jones. Dr. Jones testified, in the cited passage of her
                                                                deposition, that it would be difficult to attribute individualized impacts to
                                                                waterfowl, fish, or mammals to PCBs. Howard Decl. Ex. 20, A. Jones Dep. Tr.
                                                                at 64:7-20. She did not testify that populations of these organisms have not been
                                                                impacted, and that would be outside of the scope of her assignment in this case.

                                                                CONTROVERTING EVIDENCE:

                                                                Monsanto also ignores significant controverting evidence regarding other
                                                                ecological impacts and risks that PCBs present to fish and wildlife in the Bay.
                                                                For example:

                                                                      Dr. Johns, Ms. Holman, and Mr. Bennett all also testified as Port District
                                                                       30(b)(6) witnesses that the Regional Water Quality Control Board listed
                                                                       the entire Bay as impaired for PCBs in fish tissue in approximately 2006,
                                                                       and that the Bay remains so listed. Howard Decl. Ex. 1, Port 30(b)(6) (M.
                                                                       Johns) Dep. Tr. at 77:4-6; Howard Decl. Ex. 3, Port 30(b)(6) (K. Holman)
                                                                       Dep. Tr. at 1725:14-19; Howard Decl. Ex. 4, Port 30(b)(6) (D. Bennett)
                                                                       Dep. Tr. at 1035:7-24 (during Mr. Bennett’s tenure as General Counsel the
                                                                       Port District received notice from the Regional Water Quality Control
                                                                       Board that the entire Bay was impaired by PCBs)

                                                                      Monsanto’s own expert testified that the Bay is listed as impaired for
                                                                       purposes of Section 303(d) of the federal Clean Water Act and that the
                                                                       SDRWQCB is “considering” implementing a Total Maximum Daily Load
                                                                       mechanism to reduce inputs of PCBs, with the only major sources listed as


                                                                        48
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40525 Page 75 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                 Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                       “contaminated sediments” and “urban runoff/storm sewers.” Corley Decl.
                                                                       Ex. 82, Boehm Dep. at 329:20-332:18.

                                                                      PCBs exist in certain Bay organisms, such as invertebrates, fish and birds,
                                                                       at levels above risk thresholds. Corley Decl. Ex. 12, Jones Rep. at 3.

                                                                      Survey results revealed PCB levels in spotted sand bass ranging from 89
                                                                       ppb to 1,075 ppb—and toxic effects on fish are reported in scientific
                                                                       literature at concentrations as low as 30 ppb. Corley Decl. Ex. 12, Jones
                                                                       Rep. at 3.

                                                                     A 2016 bioaccumulation study performed in San Diego Bay determined
                                                                      that accumulation and biomagnification of PCBs by marine organisms
                                                                      posed potential harm to all trophic levels. Corley Decl. Ex. 85, Trapp Rep.
                                                                      at 14.

                                                                     Piscivore bird species, including sensitive species of concern nesting in the
                                                                      San Diego Bay National Wildlife Refuge, may be at reproductive risk due
                                                                      to PCB levels in bird eggs above screening levels for adverse effects.
                                                                      Corley Decl. Ex. 12, Jones Rep. at 3.

                                                                     At PCB remediation sites in the Bay, the SDRWQCB has recognized PCB
                                                                      levels in sediment that exceed Effects Range Low (“ERL”), the
                                                                      concentration (below which environmental toxic effects are scarcely
                                                                      observed or predicted), and/or Effects Range Median (“ERM”), (the
                                                                      concentration above which environmental toxic effects are generally or
                                                                      always observed). Corley Decl. Ex. 8, Woodyard Dep. at 130:2-133:8;
                                                                      Corley Decl. Ex. 70, Tentative IO No. R9-2018-0035 at 4; Corley Decl. Ex.
                                                                      85, Trapp Rep. at 14.




                                                                        49
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40526 Page 76 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                    SDRWQCB has repeatedly identified PCB sediment contamination as a
                                                                     potential threat to aquatic life. Corley Decl. Ex. 11, CAO No. R9-2015-
                                                                     0018 at 3; Corley Decl. Ex. 9, CAO No. R9-2017-0021.

                                                                    Fish tissue samples taken by state agencies show that the Bay suffers from
                                                                     some of the highest PCB concentrations in the region. Corley Decl. Ex. 5,
                                                                     SWAMP Report at 47.

                                                                    In fact, the Bay is among the most PCB-contaminated water bodies in the
                                                                     country. Corley Decl. Ex. 85, Trapp Rep. at 14.

                                                                    The SDRWQCB and SWRCB have designated the Bay, in its entirety, as
                                                                     an “impaired” water body, due to the presence of elevated levels of PCBs
                                                                     in fish tissue, pursuant to § 303(d) of the Clean Water Act. Corley Decl.
                                                                     Ex. 6, CWA §305(b); 303(d) Integrated Report; Corley Decl. Ex. 7, Port
                                                                     Corp. Rep. at 77:4-6; 1035:7-24; 1725:14-19; Corley Decl. Ex. 8,
                                                                     Woodyard Dep. at 127:16-18; Corley Decl. Ex. 9, CAO No. R9-2017-
                                                                     0021; Corley Decl. Ex. 85, Trapp Rep. at 14-15.

                                                                    Monsanto’s own expert testified that the Bay is listed as impaired for
                                                                     purposes of Section 303(d) of the federal Clean Water Act and that the
                                                                     SDRWQCB is “considering” implementing a Total Maximum Daily Load
                                                                     mechanism to reduce inputs of PCBs, with the only major sources listed as
                                                                     “contaminated sediments” and “urban runoff/storm sewers.” Corley Decl.
                                                                     Ex. 82, Boehm Dep. Tr. at 329:20-332:18.

                                                                    The SDRWQCB has repeatedly recognized that various areas of the Bay
                                                                     have contamination levels that “may adversely affect San Diego Bay
                                                                     beneficial uses” and pose a risk to human health and the environment.
                                                                     Corley Decl. Ex. 10, CAO No. R9-2004-0295 at 24; Corley Decl. Ex. 8,



                                                                        50
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40527 Page 77 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                     Woodyard Dep. at 129:3-8; Corley Decl. Ex. 11, CAO No. R9-2015-0018
                                                                     at 3; Corley Decl. Ex. 9, CAO No. R9-2017-0021 at 5.

                                                                    Because of the well-established human health risks associated with
                                                                     exposure to PCBs, in 2013, California’s Office of Environmental Health
                                                                     Hazard Assessment (“OEHHA”) determined that PCB contamination
                                                                     levels were so high that people should limit, or avoid altogether, the
                                                                     consumption of certain fish from the Bay. OEHHA amended the FCA in
                                                                     2018 to implement even more stringent restrictions for children and women
                                                                     of childbearing age. Corley Decl. Ex. 1a-e, Fish Consumption Advisory;
                                                                     Corley Decl. Ex. 13, Jones Rebuttal at 13-14; Corley Decl. Ex. 14, Toll
                                                                     Rebuttal at 2; Corley Decl. Ex. 85, Trapp Rep. at 14; Corley Decl. Ex. 86,
                                                                     Ann S. Jones Declaration.

                                                                    Consumption advisories are de facto harms under federal regulations
                                                                     because they interfere with the public’s free and comfortable use of a
                                                                     resource. Corley Decl. Ex. 13, Jones Rebuttal at 7; 43 C.F.R. §
                                                                     11.62(f)(1)(iii).

                                                                    Data suggests that anglers in the Bay who are aware of the FCA consume
                                                                     less fish, and statewide consumption rates before the FCA were higher than
                                                                     after. Corley Decl. Ex. 13, Jones Rebuttal at 17; Corley Decl. Ex. 14, Toll
                                                                     Rebuttal at 8, Fg. 2-1; Corley Decl. Ex. 86, Ann S. Jones Declartion at ¶11.

                                                                    According to Monsanto’s expert, somewhere between 65-81% of fish
                                                                     caught from the Bay are precluded from consumption by children or
                                                                     women under age 45. Corley Decl. Ex. 15, Desvousges Dep. at 91:19-92:5.

                                                                    Monsanto’s expert admits that the most often caught and consumed fish,
                                                                     the Pacific chub mackerel, is subject to a “Do Not Eat” advisory for
                                                                     children and women under 45, which affects a population demographic that
                                                                     represents the majority of the population in and around San Diego. Corley
                                                                        51
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40528 Page 78 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                     Decl. Ex. 15, Desvousges Dep. at 101:20-24; 102:4-10; Corley Decl. Ex.
                                                                     16, San Diego Census Data.

                                                                    A full 7.5% of consumers who voluntarily responded to the San Diego Fish
                                                                     Consumption Study reported consuming “Do Not Eat” fish. Corley Decl.
                                                                     Ex. 13, Jones Rebuttal at 13-14; Corley Decl. Ex. 76, SCWRRP San Diego
                                                                     Bay Fish Consumption Study (2017).

                                                                    Site-specific data for the Bay suggests that certain ethnic minority groups
                                                                     engage in subsistence fishing at a much higher rate than the general
                                                                     population, meaning the risk to those communities is dramatically higher.
                                                                     Corley Decl. Ex. 13, Jones Rebuttal at 17; Corley Decl. Ex. 21,
                                                                     Environmental Health Coalition Survey of Fishers; Corley Decl. Ex. 86,
                                                                     Ann S. Jones Declaration at ¶ 20.

                                                                    There is evidence that Monsanto’s PCBs pose risks to marine life in the
                                                                     Bay. While PCB impacts to marine life have not been fully quantified,
                                                                     PCBs exist in Bay organisms, such as invertebrates, fish and birds, at levels
                                                                     above risk thresholds. Corley Decl. Ex. 12, Jones Rep. at 3; Corley Decl.
                                                                     Ex. 13, Jones Rebuttal at 3; Ann S. Jones Declaration at ¶¶7-9.

                                                                    The Port has been dealing with the PCB problem for decades. As early as
                                                                     the mid-1980s, the Port was involved in addressing PCB contamination,
                                                                     including funding for the San Diego Bay Cleanup Project. Corley Decl. Ex.
                                                                     73, 1987 Port Ltr.; Corley Decl. Ex. 74, 1987 Health Risk Study
                                                                     Correspondence.

                                                                    The Port has been involved in numerous PCB cleanups around the Bay.
                                                                     Corley Decl. Ex. 72, Brown Dep. at 98:17-19; 231:1-19.




                                                                        52
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                  Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40529 Page 79 of
                                                       162
    [Monsanto]              [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material     Supporting Evidence Undisputed
       Fact1

                                                                     The Port lead the Campbell Shipyard remediation. Corley Decl. Ex. 72,
                                                                      Brown Dep. at 98:17-19; 231:1-19.

                                                                     PCB contamination has required substantial expenditure of funds—
                                                                      estimated to be at least $80-100 million—from the Port that otherwise
                                                                      would have been invested in enhancing the Bay for the benefit of the
                                                                      people of California. Corley Decl. Ex. 7, Port Corp. Rep. 1214:18-1216:25;
                                                                      see Howard Decl. Ex. 4, Port 30(b)(6) (D. Bennett) Dep. Tr. at 1263:9-
                                                                      1264:6 (noting that these costs are not an exhaustive total of costs spent by
                                                                      the Port District to deal with the presence of PCBs in the Bay.).

                                                                     More recently, the Port partnered with SDRWCQB in a project to assess
                                                                      contaminants in fish and shellfish in the Bay and funded the San Diego
                                                                      Fish Consumption Study. Corley Decl. Ex. Ex. 75, State Agency Document
                                                                      re Assessing Contaminants in Fish and Shellfish; Corley Decl. Ex. 76, 2017
                                                                      SCCWRP Fish Consumption Study.

                                                                     In the view of the SDRWQCB, PCBs are a significant problem in the Bay,
                                                                      and mitigating the risk associated with human exposure is a priority for the
                                                                      SDRWQCB. In fact, the Executive Officer of the SDRWQCB stated in a
                                                                      declaration submitted in support of the Port, that the agency is focused on
                                                                      restoring the fish and shellfish consumption beneficial use, which is
                                                                      directly impaired by PCBs. In August 2019 the full SDRWQCB expressed
                                                                      its priority of mitigating the contamination underlying the FCA. Corley
                                                                      Decl. Ex. 13, Jones Rebuttal at 6-7; Corley Decl. Ex. 4, Golightly Rep. at 2,
                                                                      34. Corley Decl. Ex. 23, Declaration of David W. Gibson, Executive
                                                                      Director, SDRWQCB


34. The term “PCBs”     [Howard Decl.] Ex. 3,      Disputed      OBJECTION:
    cannot be found     Port 30(b)(6) (K.
    anywhere on the     Holman) Dep. Tr. at
                                                                         53
                                                          CASE NO. 3:15-CV-00578-WQH-AGS
              ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                  Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40530 Page 80 of
                                                       162
    [Monsanto]               [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material      Supporting Evidence Undisputed
       Fact1

  Port website, in its   1799:4-8, 1971:18-25,                   The Port District objects to Monsanto’s purported undisputed fact as outside of
  Port Code, or in the   1972:4-12.                              the scope of the 30(b)(6) testimony Monsanto cites in support. Additionally,
  Port’s Master Plan.                                            Monsanto ignores significant controverting evidence as described below.
                         [Howard Decl.] Ex.
                         43, Port 30(b)(6) (M.                   RESPONSE:
                         Johns) Dep. Ex. 29
                         (2017 Port of San                       Monsanto attributes this purported fact to 30(b)(6) testimony of Karen Holman
                         Diego Master Plan)                      and Dr. Michael Johns, but neither of these witnesses were designated or
                         (Aug. 2017).                            prepared to testify on the topics of whether specific terms can or cannot be
                                                                 “found anywhere” on the Port District’s website, in the Port Code, or in the Port
                                                                 District’s Master Plan. Monsanto initially issued a deposition notice pursuant to
                                                                 Rule 30(b)(6) with 110 separate topics. Corley Decl. Ex. 79, Port 30(b)(6) (M.
                                                                 Johns) Dep. Ex. 1 (Monsanto Rule 30(b)(6) Deposition Notice to Port
                                                                 District)(April 27, 2017). After the parties removed some topics by negotiation,
                                                                 Judge Schopler struck many others on the Port District’s motion on April 25,
                                                                 2019. Corley Decl. Ex. 80a-b, ECF Nos. 360, 354. The remaining topics were
                                                                 designated, in advance of Monsanto’s Rule 30(b)(6) deposition of the Port
                                                                 District, to be covered by specific witnesses.

                                                                 None of these topics covered or called for a witness to be prepared on the topic
                                                                 of whether of specific terms could be “found anywhere” across dynamic data
                                                                 sources. The Port District’s website, Port Code, and Port District’s Master Plan
                                                                 are all subject to change – and actually often changed. See, e.g. Howard Decl.
                                                                 Ex. 3, Port 30(b)(6) (K. Holman) Dep. Tr. at 1960:19-22 (“And we recently --
                                                                 and actually, we've had several iterations of revised web platforms that have
                                                                 been public facing, so we've been kind of in an ongoing revision to our website
                                                                 for several years now.”). As such, any testimony by Ms. Holman, Dr. Johns or
                                                                 any other 30(b)(6) witness as to whether specific terms can or cannot be “found
                                                                 anywhere” on the Port District’s website, in the Port Code, or in the Port
                                                                 District’s Master Plan on is neither binding as the Port District’s final position,
                                                                 nor exhaustive.


                                                                         54
                                                          CASE NO. 3:15-CV-00578-WQH-AGS
              ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40531 Page 81 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                CONTROVERTING EVIDENCE:

                                                                Moreover, as counsel for Monsanto is well aware, as of the date of Ms.
                                                                Holman’s first day of 30(b)(6) deposition (May 16, 2019), the Port District in
                                                                fact did include the OEHHA 2013 PCB Fish Consumption Advisory on its
                                                                website. During Ms. Holman’s deposition the following exchange occurred:

                                                                “Q Okay. So, as you sit here today, it's unclear whether the fish advisory is
                                                                posted on the Port 15 website; correct?

                                                                A That's correct.

                                                                Q Well, if I wanted to find out where on the Port website to find a fish advi- --
                                                                fish advisory, do you know where I'd look?

                                                                A Probably under the environmental page or pages if it were to be on there, and
                                                                if it were on there, I would guess that it would be a link to the OEHHA
                                                                advisories.”

                                                                Howard Decl. Ex. 3, Port 30(b)(6) (K. Holman) Dep. Tr. at 1791:13-23. The
                                                                OEHHA 2013 PCB Fish Consumption Advisory does, in fact, include the term
                                                                “PCB”. See Corley Decl. Ex. 1a-e, Fish Consumption Advisory. After Ms.
                                                                Holman testified that she believed that the OEHHA 2013 PCB Fish
                                                                Consumption Advisory was on the Port District’s website, on the next break
                                                                counsel for the Port District pointed out that it was in fact included on the Port
                                                                District’s website. While this fact is not reflected in the transcript, counsel for
                                                                Monsanto referenced it shortly afterward in the deposition. See Howard Decl.
                                                                Ex. 3, Port 30(b)(6) (K. Holman) Dep. Tr. at 1805:16-19 (“[a]nd unless Mr.
                                                                Homer can -- can find it, as he's been finding other things, at some point, I'd like
                                                                to see what a GA- -- GIS map of the Port's stormwater infrastructure looks
                                                                like.”).


                                                                        55
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40532 Page 82 of
                                                         162
    [Monsanto]                 [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material        Supporting Evidence Undisputed
       Fact1

35. The Port               [Howard Decl.] Ex. 2,     Disputed      OBJECTION:
    acknowledges that      Port 30(b)(6) (E.
    PCBs are not its       Maher) Dep. Tr. at                      The Port District objects to Monsanto’s purported undisputed fact as outside of
    primary or sole        780:16-21.                              the scope of the 30(b)(6) testimony Monsanto cites in support. Additionally,
    environmental                                                  Monsanto ignores significant controverting evidence as described below.
    issue or concern for   [Howard Decl.] Ex. 3,
    the Bay.               Port 30(b)(6) (K.                       RESPONSE:
                           Holman) Dep. Tr. at
                           1921:2-19.                              Monsanto attributes this purported fact to 30(b)(6) testimony of Eileen Maher,
                                                                   but Ms. Maher was neither designated nor prepared to testify on the Port
                                                                   District’s prioritization – if such prioritization even existed – of its
                                                                   “environmental issues or concerns.” Monsanto initially issued a deposition
                                                                   notice pursuant to Rule 30(b)(6) with 110 separate topics. Corley Decl. Ex. 79,
                                                                   Port 30(b)(6) (M. Johns) Dep. Ex. 1 (Monsanto Rule 30(b)(6) Deposition
                                                                   Notice to Port District)(April 27, 2017). After the parties removed some topics
                                                                   by negotiation, Judge Schopler struck many others on the Port District’s motion
                                                                   on April 25, 2019. Corley Decl. Ex. 80a-b, ECF Nos. 360, 354. The remaining
                                                                   topics were designated, in advance of Monsanto’s Rule 30(b)(6) deposition of
                                                                   the Port District, to be covered by specific witnesses.

                                                                   None of these topics covered or called for a witness to be prepared on the topic
                                                                   of prioritization even existed – of its “environmental issues or concerns.” As
                                                                   such, any testimony by Ms. Maher on the Port District’s prioritization of
                                                                   “environmental issues or concerns” is neither binding as the Port District’s final
                                                                   position, nor exhaustive.

                                                                   CONTROVERTING EVIDENCE:

                                                                   Moreover, Monsanto ignores directly relevant and controverting evidence,
                                                                   including but not limited to the following:



                                                                           56
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40533 Page 83 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                    The Port District’s Director of Environmental Protection, Karen Holman
                                                                     testified in her capacity as a 30(b)(6) witness that the Port District does not
                                                                     rank its pollution priorities. Howard Decl. Ex. 3, Port 30(b)(6) (K. Holman)
                                                                     Dep. Tr. at 1699:20-1700:16.

                                                                    From the Port’s perspective PCBs are a big problem in the Bay. Corley
                                                                     Decl. Ex. 72, Brown Dep. at 61:1.

                                                                    The Port has been dealing with the PCB problem for decades. As early as
                                                                     the mid-1980s, the Port was involved in addressing PCB contamination,
                                                                     including funding for the San Diego Bay Cleanup Project. Corley Decl. Ex.
                                                                     73, 1987 Port Ltr.; Corley Decl. Ex. 74, 1987 Health Risk Study
                                                                     Correspondence.

                                                                    The Port has been involved in numerous PCB cleanups around the Bay.
                                                                     Corley Decl. Ex. 72, Brown Dep. at 98:17-19; 231:1-19.

                                                                    The Port lead the Campbell Shipyard remediation. Corley Decl. Ex. 72,
                                                                     Brown Dep. at 98:17-19; 231:1-19.

                                                                    In his capacity as a Port District 30(b)(6) witness, the Port District’s former
                                                                     General Counsel (Duane Bennett) testified that the Port District has
                                                                     incurred past costs of approximately $80-100MM at and related to PCB
                                                                     cleanup sites. Howard Decl. Ex. 4, Port 30(b)(6) (D. Bennett) Dep. Tr. at
                                                                     1214:18-1217:1. see Howard Decl. Ex. 4, Port 30(b)(6) (D. Bennett) Dep.
                                                                     Tr. at 1263:9-1264:6 (noting that these costs are not an exhaustive total of
                                                                     costs spent by the Port District to deal with the presence of PCBs in the
                                                                     Bay.).

                                                                    More recently, the Port partnered with SDRWCQB in a project to assess
                                                                     contaminants in fish and shellfish in the Bay and funded the San Diego
                                                                     Fish Consumption Study. Corley Decl. Ex. Ex. 75, State Agency Document
                                                                        57
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                      Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40534 Page 84 of
                                                           162
    [Monsanto]                [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

                                                                        re Assessing Contaminants in Fish and Shellfish; Corley Decl. Ex. 76, 2017
                                                                        SCCWRP Fish Consumption Study.

                                                                       In the view of the SDRWQCB, PCBs are a significant problem in the Bay,
                                                                        and mitigating the risk associated with human exposure is a priority for the
                                                                        SDRWQCB. In fact, the Executive Officer of the SDRWQCB stated in a
                                                                        declaration submitted in support of the Port, that the agency is focused on
                                                                        restoring the fish and shellfish consumption beneficial use, which is
                                                                        directly impaired by PCBs. In August 2019 the full SDRWQCB expressed
                                                                        its priority of mitigating the contamination underlying the FCA. Corley
                                                                        Decl. Ex. 13, Jones Rebuttal at 6-7; Corley Decl. Ex. 4, Golightly Rep. at 2,
                                                                        34. Corley Decl. Ex. 23, Declaration of David W. Gibson, Executive
                                                                        Director, SDRWQCB


36. The Port is not       [Howard Decl.] Ex. 2,     Undisputed
    currently             Port 30(b)(6) (E.
    performing or         Maher) Dep. Tr. at
    planning any          616:20-24, 617:2-4.
    environmental
    dredging in the
    Bay.


37. The Port’s            [Howard Decl.] Ex. 2,      Disputed      OBJECTION:
    Environmental         Port 30(b)(6) (E.
    Advisory              Maher) Dep. Tr. at                       The Port District objects to Monsanto’s purported undisputed fact as outside of
    Committee (which      634:10-25, 635:23-                       the scope and a mischaracterization of the 30(b)(6) testimony Monsanto cites in
    has met quarterly     636:4, 636:24-637:12.                    support.
    for 13 years and
    includes members                                               RESPONSE:
    of outside agencies

                                                                           58
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40535 Page 85 of
                                                        162
    [Monsanto]                [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

   and one Port                                                   Monsanto attributes a purported fact to 30(b)(6) testimony of Eileen Maher, but
   Commissioner,                                                  Ms. Maher was neither designated nor prepared to testify on the topic of the
   Rafael Castellanos,                                            Port District’s Environmental Advisory Committee and the contents of its
   as the Committee                                               proceedings since inception.
   Chair) has never
   discussed PCBs.                                                Monsanto initially issued a deposition notice pursuant to Rule 30(b)(6) with 110
                                                                  separate topics. Corley Decl. Ex. 79, Port 30(b)(6) (M. Johns) Dep. Ex. 1
                                                                  (Monsanto Rule 30(b)(6) Deposition Notice to Port District)(April 27, 2017).
                                                                  After the parties removed some topics by negotiation, Judge Schopler struck
                                                                  many others on the Port District’s motion on April 25, 2019. Corley Decl. Ex.
                                                                  80a-b, ECF Nos. 360, 354. The remaining topics were designated, in advance of
                                                                  Monsanto’s Rule 30(b)(6) deposition of the Port District, to be covered by
                                                                  specific witnesses.

                                                                  None of these topics covered or called for a witness to be prepared on the topic
                                                                  of the Port District’s Environmental Advisory Committee and the contents of its
                                                                  proceedings since inception. As such, any testimony by Ms. Holman or any
                                                                  other 30(b)(6) witness as to the form or substance of Environmental Advisory
                                                                  Committee proceedings is neither binding as the Port District’s final position,
                                                                  nor exhaustive.


38. The Port’s Director   [Howard Decl.] Ex. 2,     Disputed      OBJECTION/RESPONSE:
    of Environmental      Port 30(b)(6) (E.
    Conservation has      Maher) Dep. Tr. at                      Since Monsanto filed this motion, the Port District has been requested to present
    never been asked to   624:3-5, 702:11-15,                     to the SDRWQCB – and in fact did present to the SDRWQCB, on the issue of
    prepare briefing      704:20-25.                              PCBs. Corley Decl. Ex. 23, Declaration of David W. Gibson, Executive
    materials regarding                                           Director, SDRWQCB
    PCBs for the
    California State
    Lands Commission
    and has never been

                                                                          59
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40536 Page 86 of
                                                         162
    [Monsanto]                 [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material        Supporting Evidence Undisputed
       Fact1

   asked to make a
   presentation to the
   Regional Board
   about abating PCB
   conditions in the
   Bay.


39. The Port has never     [Howard Decl.] Ex. 2,     Disputed      OBJECTION:
    informed its tenants   Port 30(b)(6) (E.
    of its future plans    Maher) Dep. Tr. at                      The Port District objects to Monsanto’s purported undisputed fact as outside of
    to dredge their        706:13-17.                              the scope and a mischaracterization of the 30(b)(6) testimony Monsanto cites in
    leaseholds for                                                 support.
    PCBs.
                                                                   RESPONSE:

                                                                   Monsanto attributes a purported fact to 30(b)(6) testimony of Eileen Maher, but
                                                                   Ms. Maher was neither designated nor prepared to testify on the topic of the
                                                                   Port District’s Environmental Advisory Committee and the contents of its
                                                                   proceedings since inception.

                                                                   Monsanto initially issued a deposition notice pursuant to Rule 30(b)(6) with 110
                                                                   separate topics. Corley Decl. Ex. 79, Port 30(b)(6) (M. Johns) Dep. Ex. 1
                                                                   (Monsanto Rule 30(b)(6) Deposition Notice to Port District)(April 27, 2017).
                                                                   After the parties removed some topics by negotiation, Judge Schopler struck
                                                                   many others on the Port District’s motion on April 25, 2019. Corley Decl. Ex.
                                                                   80a-b, ECF Nos. 360, 354. In fact, on April 25, 2019, Judge Schopler struck a
                                                                   Monsanto-proposed 30(b)(6) topic that would have covered these items. Corley
                                                                   Decl. Ex. 80a, ECF No. 360. That topic was:

                                                                   73. The location of all areas on Trust Property or in the Bay that the Port
                                                                   District contends have “Impacted Sediments,” as defined by the Port District in

                                                                           60
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40537 Page 87 of
                                                         162
    [Monsanto]                [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

                                                                   its Amended Damages and Abatement Disclosures served February 26, 2019,
                                                                   and the specific locations where the Port District intends to conduct “Targeted
                                                                   Removal Work” as set forth in the Amended Damages and Abatement
                                                                   Disclosures

                                                                   Corley Decl. Ex. 79, Port 30(b)(6) (M. Johns) Dep. Ex. 1 (Monsanto Rule
                                                                   30(b)(6) Deposition Notice to Port District)(April 27, 2017); Corley Decl. Ex.
                                                                   80a-b, ECF Nos. 360, 354 (striking Monsanto 30(b)(6) topic 73). By striking
                                                                   this topic, Judge Schopler made clear that it was not the proper subject of Port
                                                                   District 30(b)(6) testimony. Moreover, the Port District has not completed
                                                                   “future plans to dredge [tenants’] leaseholds for PCBs,” and as such there is
                                                                   nothing for the Port District to inform those tenants of. As such, any testimony
                                                                   by Ms. Maher or any other 30(b)(6) witness as to the existence, lack of, or
                                                                   notice related to “future plans to dredge [tenants’] leaseholds for PCBs,” is
                                                                   neither binding as the Port District’s final position, nor exhaustive.


40. The Regional          [Howard Decl.] Ex. 1,      Undisputed
    Board has never       Port 30(b)(6) (M.
    ordered the Port or   Johns) Dep. Tr. at
    anyone else to        93:25-94:3.
    eliminate PCBs
    from the Bay.


41. In 2006, the          [Howard Decl.] Ex.         Undisputed
    Regional Board        37, Port 30(b)(6) (M.
    listed the Bay as     Johns) Dep. Ex. 5
    “impaired” for        (Federal CWA Section
    PCBs under Clean      303(d) List Comment
    Water Act Section     Letter) (Oct. 20, 2006).


                                                                           61
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40538 Page 88 of
                                                        162
    [Monsanto]               [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material      Supporting Evidence Undisputed
       Fact1

   303(d) (“Section
   303(d) listing”).


42. The Port objected    [Howard Decl.] Ex. 4,      Disputed      OBJECTION:
    to the Section       Port 30(b)(6) (D.
    303(d) listing in    Bennett) Dep. Tr. at                     The Port District objects to Monsanto’s purported undisputed fact as a
    2006, and            1226:7-1228:9.                           mischaracterization of the 30(b)(6) testimony and underlying exhibit Monsanto
    repeatedly                                                    cites in support.
    thereafter, and it   [Howard Decl.] Ex. 2,
    has not withdrawn    Port 30(b)(6) (M.                        RESPONSE:
    those objections.    Johns) Dep. Ex. 5
                         (Oct. 20, 2006 Federal                   Monsanto mischaracterizes the witness’s testimony and the underlying exhibit.
                         CWA Section 303(d)                       In fact, the Port District has not objected to the proposed Regional Water
                         List Comment Letter).                    Quality Control Board’s 2006 proposed Section 303(d) listing “repeatedly,” and
                                                                  only did so twice, during the same year that the proposal was made. In his
                                                                  capacity as a 30(b)(6) witness, the Port District’s former General Counsel
                                                                  Duane Bennett (who held the position at the time of the proposal) testified as
                                                                  follows:

                                                                  Q: So when you -- when we talked yesterday about the Port objecting to the
                                                                  State's listing of the bay under 303(d), David Merk authored two letters – one
                                                                  dated January 19, 2006; the other one authored on October 20, 2006 -- outlining
                                                                  to the State the rationale for the Port's objection to the listing of San Diego Bay
                                                                  as impaired for PCBs; correct?

                                                                  A Correct.

                                                                  Howard Decl. Ex. 4, Port 30(b)(6) (D. Bennett) Dep. Tr. at 1226:6-13
                                                                  (emphasis added); see Howard Decl. Ex. 37, Port 30(b)(6) (M. Johns) Dep. Ex.
                                                                  5 (Oct. 20, 2006 Federal CWA Section 303(d) List Comment Letter) (one of the
                                                                  two 2006 letters referenced by Monsanto’s counsel when examining Mr.

                                                                          62
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40539 Page 89 of
                                                        162
    [Monsanto]                [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

                                                                  Bennett). Monsanto offers no evidence that the Port District has objected to the
                                                                  Regional Water Quality Control Board’s action to list all of San Diego Bay as
                                                                  impaired for purposes of the Clean Water Act due to PCBs since October 20,
                                                                  2006.


43. In the 13 years       [Howard Decl.] Ex. 4,     Disputed      OBJECTION:
    since the Section     Port 30(b)(6) (M.
    303(d) listing, the   Johns) Dep. Tr. at                      Monsanto ignores significant controverting evidence as described below.
    Regional Board has    80:4-81:4.
    not promulgated a                                             CONTROVERTING EVIDENCE:
    “total maximum
    daily load”                                                   Monsanto omits the following critical context:
    (“TMDL”) for
                                                                  Monsanto’s expert Dr. Paul Boehm acknowledged in his deposition that the
    PCBs anywhere in
                                                                  SDRWQCB’s current (year 2016) 303(d) listing document states – with respect
    the Bay.
                                                                  to PCBs in San Diego Bay – as follows: “Final listing decision: Do not Delist
                                                                  from 303(d) list, (TMDL required list)” and lists as sources “contaminated
                                                                  sediments” and “urban runoff/storm sewers.” Corley Decl. Ex. 82, P. Boehm
                                                                  Dep. Tr. at 330:1-25 (emphasis added); Corley Decl. Ex. 6, CWA §305(b);
                                                                  303(d) Integrated Report.

                                                                  Dr. Boehm went on to testify as follows:

                                                                  Q. Are PCBs on what the State Board described in this document as the TMDL
                                                                  required list?

                                                                  A. That's what it says, but I'm not sure that the TMDL required list means that
                                                                  there's a TMDL in place for PCBs. I know it's being considered.

                                                                  Corley Decl. Ex. 82, P. Boehm Dep. Tr. at 333:8-14 (emphasis added).



                                                                          63
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                  Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40540 Page 90 of
                                                       162
    [Monsanto]              [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material     Supporting Evidence Undisputed
       Fact1

44. No TMDL is under    [Howard Decl.] Ex. 1,      Disputed      OBJECTION:
    consideration for   Port 30(b)(6) (M.
    PCBs in the Bay.    Johns) Dep. Tr. at                       The Port District objects to Monsanto’s purported undisputed fact a
                        93:20-24.                                mischaracterization of the 30(b)(6) testimony Monsanto cites in support.
                                                                 Additionally, Monsanto ignores significant controverting evidence as described
                                                                 below.

                                                                 RESPONSE:

                                                                 Monsanto mischaracterizes the witness’s testimony, as Dr. Johns testified only
                                                                 that he was “not aware of any” TMDL for PCBs under consideration by the
                                                                 Regional Water Quality Control Board. Additionally, the Port District has no
                                                                 ability to meaningfully testify as to what the Regional Water Quality Control
                                                                 Board is “considering,” because it is not the Regional Water Quality Control
                                                                 Board and is not privy to that agency’s internal deliberations.

                                                                 CONTROVERTING EVIDENCE:

                                                                 However, Monsanto’s expert Dr. Paul Boehm acknowledged in his deposition
                                                                 that the SDRWQCB’s current (year 2016) 303(d) listing document states – with
                                                                 respect to PCBs in San Diego Bay – as follows: “Final listing decision: Do not
                                                                 Delist from 303(d) list, (TMDL required list)” and lists as sources
                                                                 “contaminated sediments” and “urban runoff/storm sewers.” Corley Decl. Ex.
                                                                 82, P. Boehm Dep. Tr. at 330:1-25 (emphasis added); Corley Decl. Ex. 6, CWA
                                                                 §305(b); 303(d) Integrated Report..

                                                                 Dr. Boehm went on to testify as follows:

                                                                 Q. Are PCBs on what the State Board described in this document as the TMDL
                                                                 required list?



                                                                         64
                                                          CASE NO. 3:15-CV-00578-WQH-AGS
              ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40541 Page 91 of
                                                        162
    [Monsanto]                [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

                                                                  A. That's what it says, but I'm not sure that the TMDL required list means that
                                                                  there's a TMDL in place for PCBs. I know it's being considered.

                                                                  Corley Decl. Ex. 82, P. Boehm Dep. Tr. at 333:8-14 (emphasis added).


45. The Regional          [Howard Decl.] Ex. 2,     Disputed      OBJECTION:
    Board has adopted     Port 30(b)(6) (K.
    four TMDLs for        Holman) Dep. Tr. at                     Monsanto ignores significant controverting evidence as described below.
    the Bay               1727:2-13.
    generally—                                                    CONTROVERTING EVIDENCE:
    including a copper
    TMDL for Shelter                                              Monsanto omits the following critical context:
    Island Yacht Basin,
                                                                  Monsanto’s expert Dr. Paul Boehm acknowledged in his deposition that the
    a bacteria TMDL
                                                                  SDRWQCB’s current (year 2016) 303(d) listing document states – with respect
    for Shelter Island
                                                                  to PCBs in San Diego Bay – as follows: “Final listing decision: Do not Delist
    Shoreline Part, a
                                                                  from 303(d) list, (TMDL required list)” and lists as sources “contaminated
    metals TMDL for
                                                                  sediments” and “urban runoff/storm sewers.” Corley Decl. Ex. 82, P. Boehm
    Chollas Creek, and
                                                                  Dep. Tr. at 330:1-25 (emphasis added); Corley Decl. Ex. 6, CWA §305(b);
    a diazinon
                                                                  303(d) Integrated Report.
    (pesticide) TMDL
    for Chollas Creek.                                            Dr. Boehm went on to testify as follows:

                                                                  Q. Are PCBs on what the State Board described in this document as the TMDL
                                                                  required list?

                                                                  A. That's what it says, but I'm not sure that the TMDL required list means that
                                                                  there's a TMDL in place for PCBs. I know it's being considered.

                                                                  Corley Decl. Ex. 82, P. Boehm Dep. Tr. at 333:8-14 (emphasis added).



                                                                          65
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40542 Page 92 of
                                                        162
    [Monsanto]                [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

46. The Port              [Howard Decl.] Ex. 1,     Disputed      OBJECTION:
    acknowledges that     Port 30(b)(6) (M.
    PCB levels in the     Johns) Dep. Tr. at                      The Port District objects to Monsanto’s purported undisputed fact as a
    Bay are declining,    70:9-22, 148:24-                        mischaracterization of the 30(b)(6) testimony Monsanto cites in support.
    and more              149:11.
    generally, chemical                                           RESPONSE:
    constituents in the
    Bay sediments are                                             The fact that PCB levels are declining based on the completion of remediation
    decreasing.                                                   is not relevant to any party's claims or defenses, and specifically not
                                                                  determinative of whether a public nuisance exists in the Bay. Gradual
                                                                  improvement of conditions in the Bay based on completion of large-scale
                                                                  remediation projects is not mutually exclusive to the existence of a nuisance,
                                                                  and does not demonstrate that the nuisance will be abated if nothing more is
                                                                  done to address it.

                                                                  The testimony Monsanto cites is included below:

                                                                  Q. Does the Port have any indication of declining PCB levels in San Diego
                                                                  Bay?

                                                                  MR. HOMER: Object to the form.

                                                                  (Court reporter interruption.)

                                                                  A. Yeah, I think there's -- there's an indication that they have declined.

                                                                  Q. Can you elaborate on that and what's that based on?

                                                                  A. Yes. Well, one is the cleanups of sites with elevated PCBs have occurred,
                                                                  and so that inventory or those concentrations have been removed from the bay
                                                                  and replaced with relatively clean cover material.



                                                                          66
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40543 Page 93 of
                                                        162
    [Monsanto]               [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material      Supporting Evidence Undisputed
       Fact1

                                                                  Q. Um-hum.

                                                                  A. So those areas themselves have improved.

                                                                  Howard Decl. Ex. 1, Port 30(b)(6) (M. Johns) Dep. Tr. at 70:9-22 (emphasis
                                                                  added).

                                                                  Immediately thereafter, Dr. Johns went on to testify as follows:

                                                                  A. There has been no designed trend analysis study done for the bay, so it's very
                                                                  difficult to say that with certainty that's occurred. But I think – I believe the
                                                                  RHMP studies have noted that the bay has generally improved over time. And
                                                                  they do take stations. They're not the same exact stations each time, but they're
                                                                  randomly selected, by and large, stations. And they've come to that conclusion.
                                                                  But in terms of assuredly saying that the trend has -- has been for reductions is -
                                                                  - is not based on a singular study or a time series study, but given the fact that
                                                                  contaminated sites have been cleaned up and -- and the bay, in toto, has -- is
                                                                  certainly getting lower concentrations; cleaner.

                                                                  Howard Decl. Ex. 1, Port 30(b)(6) (M. Johns) Dep. Tr. at 70:24-71:12
                                                                  (emphasis added).


47. The Port has not     [Howard Decl.] Ex. 1,      Disputed      OBJECTION:
    done anything to     Port 30(b)(6) (M.
    investigate its      Johns) Dep. Tr. at                       The Port District objects to Monsanto’s purported undisputed fact as outside of
    tenants’ uses of     51:10-3.                                 the scope and a mischaracterization of the 30(b)(6) testimony Monsanto cites in
    PCBs or PCB-                                                  support. Additionally, Monsanto ignores significant controverting evidence as
    containing           [Howard Decl.] Ex. 3,                    described below.
    products.            Port 30(b)(6) (K.
                                                                  RESPONSE/CONTROVERTING EVIDENCE:


                                                                          67
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40544 Page 94 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                       Holman) Dep. Tr.                         First, neither Ms. Holman, Dr. Johns, nor Mr. Brown were designated as the
                       1771:25-1772:5.                          Port District’s 30(b)(6) witness on the very specific following Monsanto-
                                                                authored topic, which squarely covers this issue (Mr. Brown testified in his
                       [Howard Decl.] Ex. 7,                    individual capacity only, and was never designated as a Port District 30(b)(6)
                       Port 30(b)(6) (P.                        witness at all):
                       Brown) Dep. Tr. at
                       234:20-235:3.                            “21. The Port District’s knowledge of tenant practices regarding their purchase,
                                                                use, storage and manner of disposal of PCBs.”

                                                                Corley Decl. Ex. 79, Port 30(b)(6) (M. Johns) Dep. Ex. 1 (Monsanto Rule
                                                                30(b)(6) Deposition Notice to Port District)(April 27, 2017). Duane Bennett
                                                                was. Port 30(b)(6) Corley Decl. Ex. 83, Dep. Ex. 108 (Chart of Bennett-
                                                                Designated Topics). Similarly, neither Dr. Johns nor Mr. Brown were
                                                                designated to cover these Monsanto-authored topics:

                                                                “24. Inspections conducted of the Port District’s tenants, including but not
                                                                limited to inspections relating to the storage, disposal or discharge of PCBs or
                                                                of Contaminants on Trust Property or into the Bay.

                                                                32. The Port District’s knowledge of, and investigations concerning, the sources
                                                                of PCBs in the Bay or Conveyance System, including but not limited to the
                                                                identities of persons or entities that discharged PCBs into the Conveyance
                                                                System or into the Bay.”

                                                                Corley Decl. Ex. 79, Port 30(b)(6) (M. Johns) Dep. Ex. 1 (Monsanto Rule
                                                                30(b)(6) Deposition Notice to Port District)(April 27, 2017). Karen Holman
                                                                was. Corley Decl. Ex. 81, Port 30(b)(6) (K. Holman) Dep. Ex. 187 (Chart of
                                                                Holman-Designated Topics). As such, any testimony by Dr. Johns or Mr.
                                                                Brown as to “tenants uses’ of PCBs or PCB-containing products or the Port
                                                                District’s corresponding knowledge of those uses is neither binding as the Port
                                                                District’s final position, nor exhaustive.


                                                                        68
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                     Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40545 Page 95 of
                                                          162
    [Monsanto]                 [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material        Supporting Evidence Undisputed
       Fact1

                                                                    With respect to the cited passage from Ms. Holman’s deposition as the Port
                                                                    District’s 30(b)(6) witness, Monsanto mischaracterizes the witness’s testimony
                                                                    and omits key context. Ms. Holman was asked a much narrower question than is
                                                                    included in this purported fact, and gave a similarly narrow answer:

                                                                    “Q: Has the Port Department of Environmental Protection asked any of its
                                                                    tenants whether they discharge PCBs or PCB containing products?

                                                                    MR. DOBBS: Objection. Form.

                                                                    THE WITNESS: No.”

                                                                    Howard Decl. Ex. 3, Port 30(b)(6) (K. Holman) Dep. Tr. 1771:25-1772:5. Prior
                                                                    to being asked the very specific question above by Monsanto’s counsel, Ms.
                                                                    Holman testified that the Environmental Protection Department, was not even
                                                                    created until approximately two years prior to her May 16, 2019 deposition.
                                                                    Howard Decl. Ex. 3, Port 30(b)(6) (K. Holman) Dep. Tr. at 1614:20-23. Then,
                                                                    when asked the question above, Ms. Holman responded “No”, then asked
                                                                    Monsanto’s counsel if he was asking whether the current Environmental
                                                                    Protection Department has asked Port District tenants if they currently use PCB-
                                                                    containing products, and Monsanto’s counsel stated “Correct”. Howard Decl.
                                                                    Ex. 3, Port 30(b)(6) (K. Holman) Dep. Tr. 1772:15-18. To this Ms. Holman
                                                                    responded “I guess I’m a little confused. … I thought PCBs were a banned
                                                                    product.” Howard Decl. Ex. 3, Port 30(b)(6) (K. Holman) Dep. Tr. 1772:19-22.
                                                                    Monsanto selectively excerpted Ms. Holman’s testimony, which clearly does
                                                                    not support the broad purported fact that “The Port has not done anything to
                                                                    investigate its tenants’ uses of PCBs or PCB-containing products.”


48. The Port has           [Howard Decl.] Ex. 6,      Disputed      OBJECTION:
    created a program      Port 30(b)(6) (C.
    specific to identify

                                                                            69
                                                             CASE NO. 3:15-CV-00578-WQH-AGS
                 ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40546 Page 96 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

  asbestos in          Tesoro) Dep. Tr. at                      The Port District objects to Monsanto’s purported undisputed fact as a
  buildings that are   515:11-517:24.                           mischaracterization of the 30(b)(6) testimony Monsanto cites in support. The
  to be renovated or                                            Port District also objects to the relevance of this purported fact. Additionally,
  remodeled by the     [Howard Decl.] Ex. 4,                    Monsanto ignores significant controverting evidence as described below.
  Port. But the Port   Port 30(b)(6) (D.
  has no comparable    Bennett) Dep. Tr. at                     RESPONSE/CONTROVERTING EVIDENCE:
  program for          1205:14-23.
  identifying PCB-                                              Monsanto mischaracterizes the witness’s testimony. Mr. Tesoro specified that
  containing                                                    the Port District does have a robust procedure for identifying and properly
  materials when                                                disposing of all hazardous materials when demolishing or renovating buildings.
  renovating or                                                 Specifically, Mr. Tesoro testified as follows:
  remodeling
  buildings on the                                              Q All right. And the Port doesn't have – in connection with demolishing
  Port’s property.                                              buildings, the Port does have some program to assess the presence of asbestos
                                                                in buildings that are being demolished; is that correct?

                                                                A Yes.

                                                                Q And is that a written program?

                                                                A It's part of our -- our design policies and procedures.

                                                                Q Were you in charge of developing or drafting that asbestos removal program?

                                                                A No. I was not in charge of developing it. It was already developed.

                                                                Q Okay.

                                                                A Yeah.




                                                                        70
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40547 Page 97 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                Q And while the Port has a program for assessment removal of asbestos from
                                                                buildings being demolished or renovated, am I correct it does not have a similar
                                                                program relating to PCBs, true?

                                                                MR. DOBBS: Objection. Form.

                                                                THE WITNESS: The -- the assessment of a building that's going to be
                                                                demolished is not just specific to one pollutant of -- of concern like asbestos.

                                                                We -- we bring in a third-party consultant to look at -- you know, to look at it,
                                                                see what else they might find in that -- in that building.

                                                                BY MR. BLAKEY:

                                                                Q Well, that's not quite my question. I think we just established that there is a
                                                                program specific to asbestos for identifying asbestos in -- in buildings that are
                                                                going to be renovated or remodeled. Am I right?

                                                                A Yes.

                                                                Q And specific to asbestos. So my question now is: Am I correct that there is no
                                                                similar program specific to PCBs for identifying removing PCBs that may be
                                                                associated with demolition or renovation. Correct?

                                                                A No.

                                                                MR. DOBBS: Objection. Form.

                                                                THE WITNESS: We have specifications that speak to the removal of PCBs in,
                                                                in structures.

                                                                BY MR. BLAKEY:


                                                                        71
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                     Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40548 Page 98 of
                                                          162
    [Monsanto]                  [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material         Supporting Evidence Undisputed
       Fact1

                                                                    Q What's the name of that program?

                                                                    A It's -- it's not a program. It's in our -- it's in part of our specifications. So if I
                                                                    could just walk you through this. So we'll say taking down a building, and our --
                                                                    our analysis is that it does contain PCBs. When we go and bid that project, there
                                                                    will be a specific specification in there pertaining to how to handle PCBs during
                                                                    the demolition process of that building.

                                                                    Q Is the provision specific to PCBs spelled out in the document that we marked
                                                                    as Exhibit 65, the technical specifications?

                                                                    A I didn't check for that. But I do have – I mean, I do have that document.

                                                                    Howard Decl. Ex. 6, Port 30(b)(6) (C. Tesoro) Dep. Tr. at 515:11-517:14.


49. The Port purchases      [Howard Decl.] Ex. 6,     Disputed      OBJECTION:
    and uses pesticides,    Port 30(b)(6) (C.
    herbicides, motor       Tesoro) Dep. Tr. at                     The Port District objects to Monsanto’s purported undisputed fact as a
    oil, gasoline,          560:13-561:14.                          mischaracterization of the 30(b)(6) testimony Monsanto cites in support. The
    diesel, asphalt tack,                                           Port District also objects to the relevance of this purported fact. Additionally,
    crack sealer,                                                   Monsanto ignores significant controverting evidence as described below.
    hydroseed, and
    PVC pipe—all of                                                 RESPONSE/CONTROVERTING EVIDENCE:
    which are products
    commonly                                                        Monsanto mischaracterizes the witness’s testimony. Nothing in the cited
    containing PCBs.                                                testimony supports the purported fact that the products at issue are “products
                                                                    commonly containing PCBs.” The cited testimony follows:

                                                                    Q Does the Port District purchase and use pesticides and herbicides?

                                                                    A Yes.


                                                                            72
                                                             CASE NO. 3:15-CV-00578-WQH-AGS
                 ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40549 Page 99 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                Q Does it purchase and use motor oil?

                                                                A Yes.

                                                                Q I'm sure it uses gasoline and diesel?

                                                                A Yes.

                                                                Q How about dirt road dust suppressants, is that something the Port has
                                                                purchased and used from time to time or over the years?

                                                                A No, not the Port. Maybe a -- our contractor maybe on a project, but not the
                                                                Port itself.

                                                                Q How about asphalt tack?

                                                                A Yes.

                                                                Q How about crack sealer?

                                                                A Yes.

                                                                Q Asphalt release agent?

                                                                A No. That would be something that one of our contractors, if we have a -- if
                                                                we have a asphalt job would be -- would be using.

                                                                Q Has the Port used and -- purchased and used hydroseed?

                                                                A To the best of my knowledge, no. Not purchased hydroseed.

                                                                Q Has it used it?


                                                                        73
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40550 Page 100 of
                                                         162
    [Monsanto]                [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

                                                                   A Oh, yes, it's used it, but it's usually provided by a contractor on a project.

                                                                   Howard Decl. Ex. 6, Port 30(b)(6) (C. Tesoro) Dep. Tr. at 560:13-561:14.


50. The Port has never    [Howard Decl.] Ex. 6,      Disputed      OBJECTION:
    attempted to          Port 30(b)(6) (C.
    evaluate whether      Tesoro) Dep. Tr. at                      The Port District objects to Monsanto’s purported undisputed fact as a
    products it           557:17-21.                               mischaracterization of the 30(b)(6) testimony Monsanto cites in support. The
    purchases and uses                                             Port District also objects to the relevance of this purported fact.
    contain PCBs.
                                                                   RESPONSE:

                                                                   Monsanto mischaracterizes the witness’s testimony. Nothing in the cited
                                                                   testimony supports the purported fact that the Port District has never attempted
                                                                   to evaluate whether products it purchases and uses contain PCBs.” Howard
                                                                   Decl. Ex. 6, Port 30(b)(6) (C. Tesoro) Dep. Tr. at 557:17-21.


51. The Port has taken    [Howard Decl.] Ex. 4,     Undisputed
    no legislative        Port 30(b)(6) (D.
    action to limit or    Bennett) Dep. Tr. at
    prohibit the Port’s   1202:9-16.
    own purchase or
    use of PCB-
    containing
    products.


52. The Port never        [Howard Decl.] Ex. 6,     Undisputed
    sought information    Port 30(b)(6) (C.
    or instruction from
    Monsanto about
                                                                           74
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40551 Page 101 of
                                                         162
    [Monsanto]                [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

   how to use, handle,    Tesoro) Dep. Tr. at
   or properly dispose    493:21-494:3.
   of PCBs.


53. The Port Hazmat       [Howard Decl.] Ex. 7,     Disputed      OBJECTION:
    Group Program         Port 30(b)(6) (P.
    Manager does not      Brown) Dep. Tr. at                      The Port District objects to Monsanto’s purported undisputed fact as a
    know where to find    235:20-236:5.                           mischaracterization of the individual witness testimony Monsanto cites in
    the Material Safety                                           support, and not tied to – so therefore outside of the scope of – 30(b)(6)
    Data Sheet for                                                testimony. Additionally, Monsanto ignores significant controverting evidence as
    PCBs.                                                         described below. The Port District also objects to the relevance of this purported
                                                                  fact.

                                                                  RESPONSE:

                                                                  As an initial matter, Mr. Brown testified in his individual capacity only, and
                                                                  was never designated as a Port District 30(b)(6) witness. Putting aside
                                                                  Monsanto’s erroneous citation to Mr. Brown’s deposition testimony as that of a
                                                                  30(b)(6) witness, Monsanto also flagrantly mischaracterizes the underlying
                                                                  exhibit and ignores prior testimony about what it is and its source.

                                                                  Monsanto’s counsel asked Mr. Brown during his June 11, 2019 deposition if
                                                                  Mr. Brown knew where in the Port District’s files Exhibit 110 to Monsanto’s
                                                                  30(b)(6) deposition of the Port District could be found. After asking whether
                                                                  Monsanto’s counsel meant the specific document, Mr. Brown stated that he
                                                                  would not know where to find it. Howard Decl. Ex. 7, P. Brown Dep. Tr. at
                                                                  235:11-236:5.

                                                                  CONTROVERTING EVIDENCE:



                                                                          75
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40552 Page 102 of
                                                         162
    [Monsanto]                 [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material        Supporting Evidence Undisputed
       Fact1

                                                                   Exhibit 110 to Monsanto’s Rule 30(b)(6) deposition is in fact a Material Safety
                                                                   Data Sheet for PCBs, dated, October 15, 1985, and bearing a Port District Bates
                                                                   label. It was first introduced during the 30(b)(60 deposition of the Port District’s
                                                                   designee Duane Bennett. Howard Decl. Ex. 4, Port 30(b)(6) (D. Bennett) Dep.
                                                                   Tr. at 903:22-904:8.

                                                                   But as Monsanto’s counsel well knows, this document was the subject of
                                                                   lengthy examination by the Port District’s counsel during Day 2 of the Rule
                                                                   30(b)(6) deposition of Karen Holman, just two days later on June 13, 2019. Ms.
                                                                   Holman’s testimony made clear that the selectively excerpted Exhibit 110 was
                                                                   not a freestanding MSDS provided by Monsanto to the Port District and kept in
                                                                   the Port District’s hazardous materials files in the ordinary course of business.
                                                                   Rather, this MSDS was attached to an application for an air permit submitted to
                                                                   the San Diego Air Pollution Control District by an environmental contractor in
                                                                   the year 2000 in connection with remediation of the Tow Basin site, one of the
                                                                   “Known PCB Sites” identified in this case. See Howard Decl. Ex. 3, Port
                                                                   30(b)(6) (K. Holman) Dep. Tr. at 1974:22-1984:14; Corley Decl. Ex. 84, Port
                                                                   30(b)(6) Dep. Ex. 230 (Draft Remedial Design and Implementation Plan, Tow
                                                                   Basin Site)(January 2003). The document existed in the Port District’s files in
                                                                   that form – attached to a permit application submitted by a contractor to a
                                                                   different agency, but related to a Port District tenant’s property that was
                                                                   undergoing remediation for PCB’s. Howard Decl. Ex. 3, Port 30(b)(6) (K.
                                                                   Holman) Dep. Tr. at 1974:22-1984:14. It did not exist separately as an MSDS
                                                                   that would be stored with other documentation related to hazardous materials
                                                                   the Port District purchases and uses. Howard Decl. Ex. 3, Port 30(b)(6) (K.
                                                                   Holman) Dep. Tr. at 1974:22-1984:14.


54. The Port has           [Howard Decl.] Ex. 3,     Disputed      OBJECTION:
    identified bacteria,   Port 30(b)(6) (K.
    trash, and metals as   Holman) Dep. Tr. at                     The Port District objects to Monsanto’s purported undisputed fact as a
    its highest priority                                           mischaracterization of the 30(b)(6) testimony Monsanto cites in support.

                                                                           76
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40553 Page 103 of
                                                         162
    [Monsanto]                 [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material        Supporting Evidence Undisputed
       Fact1

   pollutants for its      1699:6-14, 1920:23-                     Additionally, Monsanto ignores significant controverting evidence as described
   stormwater permit.      1921:15.                                below. The Port District also objects to the relevance of this purported fact.

                                                                   RESPONSE/CONTROVERTING EVIDENCE:

                                                                   Monsanto mischaracterizes the witness’s testimony and omits key context. First,
                                                                   the initial portion of the testimony that Monsanto cites deals with priority
                                                                   pollutants under the “San Diego Bay Watershed Management Area Water
                                                                   Quality Improvement Plan,” not the Port District’s “stormwater permit.”
                                                                   Howard Decl. Ex. 3, Port 30(b)(6) (K. Holman) Dep. Tr. at 1699:6-14, 1920:23-
                                                                   1921:15. The Water Quality Improvement Plan is prepared by numerous parties
                                                                   and covers the entirety of the San Diego Bay watershed. Howard Decl. Ex. 3,
                                                                   Port 30(b)(6) (K. Holman) Dep. Tr. at 1914:8-1915:9. Immediately following
                                                                   the first cited testimony, Ms. Holman testified that the Port District does not
                                                                   rank its pollution priorities, and that bacteria, trash and metals are priorities
                                                                   under the multi-agency Water Quality Improvement Plan. Howard Decl. Ex. 3,
                                                                   Port 30(b)(6) (K. Holman) Dep. Tr. at 1699:20-1700:16. Ms. Holman went on
                                                                   to testify that the Port District’s stormwater permit does not require it to do
                                                                   anything specific with respect to PCBs in stormwater. Howard Decl. Ex. 3, Port
                                                                   30(b)(6) (K. Holman) Dep. Tr. at 192116:-19. The permit – not the Port District
                                                                   – dictates the pollutants of concern. See Howard Decl. Ex. 3, Port 30(b)(6) (K.
                                                                   Holman) Dep. Tr. at 1904:5-1905:15. 1910:11-16.


55. The Port focuses its   [Howard Decl.] Ex. 3,     Disputed      OBJECTION:
    stormwater             Port 30(b)(6) (K.
    resources on non-      Holman) Dep. Tr. at                     The Port District objects to Monsanto’s purported undisputed fact as a
    PCB chemicals and      1921:16-19, 1924:22-                    mischaracterization of the 30(b)(6) testimony Monsanto cites in support.
    does nothing           1925:1, 1925:20-24.                     Additionally, Monsanto ignores significant controverting evidence as described
    specifically for                                               below.
    PCBs.


                                                                           77
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                  Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40554 Page 104 of
                                                        162
    [Monsanto]               [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material      Supporting Evidence Undisputed
       Fact1

                                                                  RESPONSE/CONTROVERTING EVIDENCE:

                                                                  Monsanto mischaracterizes the witness’s testimony. Each of the quoted
                                                                  passages deals with what the Port District is required to do under the
                                                                  Jurisdictional Runoff Management Program, not what the Port District chooses
                                                                  to do or not do. Howard Decl. Ex. 3, Port 30(b)(6) (K. Holman) Dep. Tr. at
                                                                  1921:16-19, 1924:22-1925:1, 1925:20-24. The Jurisdictional Runoff
                                                                  Management Program is the document through which the Port District carries
                                                                  out its obligations under a joint stormwater permit issued by the Regional Water
                                                                  Quality Control Board to numerous municipalities in the San Diego region. The
                                                                  permit – not the Port District – dictates the pollutants of concern. See Howard
                                                                  Decl. Ex. 3, Port 30(b)(6) (K. Holman) Dep. Tr. at 1904:5-1905:15, 1910:11-16.


56. The Port has never   [Howard Decl.] Ex. 3,      Disputed      OBJECTION:
    done a holistic      Port 30(b)(6) (K.
    assessment of        Holman) Dep. Tr. at                      The Port District objects to the relevance of this purported fact. Additionally,
    sources of PCBs      1939:4-15.                               Monsanto ignores significant controverting evidence as described below.
    into the Bay.
                                                                  RESPONSE:

                                                                  Whether the Port District has “done a holistic assessment of sources of PCBs
                                                                  into the Bay” is not relevant to any party’s claims or defenses, and specifically
                                                                  not determinative of whether a public nuisance exists in the Bay.

                                                                  CONTROVERTING EVIDENCE:

                                                                  Monsanto’s own expert testified that the Bay is listed as impaired for purposes
                                                                  of Section 303(d) of the federal Clean Water Act and that the SDRWQCB is
                                                                  “considering” implementing a Total Maximum Daily Load mechanism to
                                                                  reduce inputs of PCBs, with the only major sources listed as “contaminated


                                                                          78
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40555 Page 105 of
                                                         162
    [Monsanto]                [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

                                                                   sediments” and “urban runoff/storm sewers.” Corley Decl. Ex. 82, Boehm Dep.
                                                                   Tr. at 329:20-332:18.


57. The Port considers    [Howard Decl.] Ex. 3,      Disputed      OBJECTION:
    copper to be a Bay-   Port 30(b)(6) (K.
    wide contaminant.     Holman) Dep. Tr. at                      The Port District objects to the relevance of this purported fact.
                          1668:7-9.
                                                                   RESPONSE:

                                                                   Whether the Port District “considers copper to be a Bay-wide contaminant” is
                                                                   not relevant to any party’s claims or defenses, and specifically not
                                                                   determinative of whether a public nuisance exists in the Bay.


58. The Port has          [Howard Decl.] Ex. 5,      Disputed      OBJECTION:
    sought and            Port 30(b)(6) (J.
    received grants to    Giffen) Dep. Tr. at                      The Port District objects to the relevance of this purported fact.
    address copper in     1580:13-22, 1584:1-7.
    the Shelter Island                                             RESPONSE:
    Yacht Basin.
                                                                   Whether the Port District has “sought and received grants to address copper in
                                                                   the Shelter Island Yacht Basin” is not relevant to any party’s claims or defenses,
                                                                   and specifically not determinative of whether a public nuisance exists in the
                                                                   Bay.


59. The Port developed    [Howard Decl.] Ex. 3,      Disputed      OBJECTION:
    a Copper              Port 30(b)(6) (K.
    Reduction Program     Holman) Dep. Tr. at                      The Port District objects to the relevance of this purported fact.
    to address copper     1956:14-17, 1962:23-
    pollution in the                                               RESPONSE:
    Bay and to identify

                                                                           79
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40556 Page 106 of
                                                         162
    [Monsanto]                [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

   and encourage          1963:2, 1963:12-14,                      Whether the Port District has “developed a Copper Reduction Program” is not
   others to use          1964:7-13.                               relevant to any party’s claims or defenses, and specifically not determinative of
   alternative non-                                                whether a public nuisance exists in the Bay.
   copper-containing
   products, but the
   Port has no
   equivalent “PCB
   Reduction
   Program.”


60. On May 24, 1995,      [Howard Decl.] Ex.        Undisputed
    the Regional Board    41, Port 30(b)(6) (M.
    issued CAO Order      Johns) Dep. Ex. 18
    No. 95-21 to          (CAO No. 95-21)
    Campbell              (May 24, 1995).
    Industries for a
    multi- chemical
    cleanup at the
    Campbell
    Shipyards site.


61. The Port              [Howard Decl.] 50,         Disputed      OBJECTION:
    terminated            Port   30(b)(6)   (D.
    Campbell’s lease      Bennett) Dep. Ex. 132                    The Port District objects to Monsanto’s purported undisputed fact as a
    14 years early (on    (Lease    Termination                    mischaracterization of the 30(b)(6) testimony Monsanto cites in support.
    November 17,          Agreement) (Nov. 16,                     Additionally, Monsanto ignores significant controverting evidence as described
    1999) through a       1999).                                   below.
    lease termination
    agreement so the      [Howard Decl.] Ex. 4,                    RESPONSE:
    Port could            Port 30(b)(6) (D.

                                                                           80
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40557 Page 107 of
                                                         162
    [Monsanto]               [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material      Supporting Evidence Undisputed
       Fact1

   redevelop the site    Bennett) Dep. Tr. at                     Monsanto mischaracterizes the witness’s testimony as to the Port District’s intent
   into a more           1149:1-7, 1140:22-                       when terminating the Campbell lease. In fact, the witness testified as follows:
   lucrative hotel.      1142:3, 1162:8-14.
                                                                  “THE WITNESS: I can answer it this way – and of course I was not there then,
                                                                  but the Port had a -- in my estimation, had a twofold purpose of this agreement
                                                                  as well as some others. And one was for purposes of development. And in
                                                                  making a -- you know, the obligation for the Port District is to make the highest
                                                                  and best use of Port property, and so there was a belief here that there was a
                                                                  better use for Port property than the shipyard site there. But I also understood
                                                                  that Campbell's operations were -- were winding down, and there was also an
                                                                  element of cleanup, you know, relative to the property. Let's clean it up.”

                                                                  Howard Decl. Ex. 4, Port 30(b)(6) (D. Bennett) Dep. Tr. at 1141:6-19
                                                                  (emphasis added).

                                                                  CONTROVERTING EVIDENCE:

                                                                  Monsanto does not challenge the evidence that the Port has lost the ability to
                                                                  develop capped areas for the benefit of the people of California. Corley Decl.
                                                                  Ex. 71, Cicchetti Dep. at 132:3-134:2; 162:13-165:7; 170:3-171:11; 172:2-
                                                                  174:4; 175:2-177:13; 184:2-16; 192:14-194:9; 197:15-202:13; 204:1-23; 212:2-
                                                                  213:8; 213:20-214:20; 225:16-226:25; 230:11-18; 231:1-22; 233:14-235:20;
                                                                  236:16-239:2; 246:4-247:7; 283:13-284:15; 307:20-308:12; 308:18-311:2.


62. In August 2000       [Howard Decl.] Ex. 4,      Disputed      OBJECTION:
    (nine months after   Port 30(b)(6) (D.
    the lease            Bennett) Dep. Tr. at                     The Port District objects to Monsanto’s purported undisputed fact as a
    termination          1156:7-11.                               mischaracterization of the 30(b)(6) testimony Monsanto cites in support.
    agreement), the                                               Additionally, Monsanto ignores significant controverting evidence as described
    Port ejected                                                  below.
    Campbell over its

                                                                          81
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40558 Page 108 of
                                                         162
    [Monsanto]               [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material      Supporting Evidence Undisputed
       Fact1

   objections to                                                  RESPONSE:
   expand the
   geographic scope                                               Monsanto mischaracterizes the witness’s testimony. Nothing in the quoted
   of remediation to                                              testimony speaks to the Port District’s purported subjective intent to “expand
   accommodate the                                                the geographic scope of remediation to accommodate the new hotel.” Howard
   new hotel.                                                     Decl. Ex. 4, Port 30(b)(6) (D. Bennett) Dep. Tr. at 1156:7-11.

                                                                  CONTROVERTING EVIDENCE:

                                                                  Monsanto does not challenge the evidence that the Port has lost the ability to
                                                                  develop capped areas for the benefit of the people of California. Corley Decl.
                                                                  Ex. 71, Cicchetti Dep. at 132:3-134:2; 162:13-165:7; 170:3-171:11; 172:2-
                                                                  174:4; 175:2-177:13; 184:2-16; 192:14-194:9; 197:15-202:13; 204:1-23; 212:2-
                                                                  213:8; 213:20-214:20; 225:16-226:25; 230:11-18; 231:1-22; 233:14-235:20;
                                                                  236:16-239:2; 246:4-247:7; 283:13-284:15; 307:20-308:12; 308:18-311:2.


63. The Port served as   [Howard Decl.] Ex. 4,     Undisputed
    the CEQA lead        Port 30(b)(6) (D.
    agency for the       Bennett) Dep. Tr. at
    remediation at       1239:3-14.
    Campbell
    Shipyard, and it     [Howard Decl.] Ex.
    evaluated,           74, CEQA Findings
    designed, funded,    for Campbell Sediment
    approved,            Remediation at § 7.0
    permitted, and       (Dec. 2, 2003).
    constructed the
    Campbell cap.




                                                                          82
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40559 Page 109 of
                                                         162
    [Monsanto]                 [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material        Supporting Evidence Undisputed
       Fact1

64. The Port engaged a     [Howard Decl.] Ex. 7,     Disputed      OBJECTION:
    consultant to          Port 30(b)(6) (P.
    design the             Brown) Dep. Tr. at                      Mr. Brown testified in his individual capacity only, and was never designated as
    Campbell cap, and      163:2-12.                               a Port District 30(b)(6) witness.
    it chose a cap depth
    of 4 to 6 feet to      [Howard Decl.] Ex.
    create the ideal       74, CEQA Findings
    elevation for          for Campbell Sediment
    eelgrass habitat.      Remediation at § 7.0
                           (Dec. 2, 2003).


65. The Port found that    [Howard Decl.] Ex.       Undisputed
    any potential          74, CEQA Findings
    significant impacts    for Campbell Sediment
    related to             Remediation at § 4.6.6
    Navigational           (Dec. 2, 2003).
    Safety at the
    Campbell Shipyard
    remediation “will
    be mitigated to
    below a level of
    significance
    because the Port
    will provide
    signage displaying
    the depths
    surrounding the
    ferry landing in
    order to make
    boaters aware of
    the depths of water
                                                                           83
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40560 Page 110 of
                                                         162
    [Monsanto]                 [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material        Supporting Evidence Undisputed
       Fact1

   surrounding these
   areas, and that the
   berthing of vessels
   along the ferry
   landing shall be
   avoided during
   dangerous weather
   conditions.”


66. With mitigation,       [Howard Decl.] Ex.       Undisputed
    the Port found that    74, CEQA Findings
    the only significant   for Campbell Sediment
    remaining impact       Remediation at § 7.0
    to the Campbell        (Dec. 2, 2003).
    cap would be
    cumulative impacts
    associated with
    potential
    recontamination of
    the cap through
    Switzer Creek.


67. As part of the 2003    [Howard Decl.] Ex.       Undisputed
    CEQA analysis, the     74, CEQA Findings
    Port evaluated an      for Campbell Sediment
    alternative that       Remediation at § 5.0
    would have broadly     (Dec. 2, 2003).
    dredged the
    Campbell site


                                                                           84
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                     Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40561 Page 111 of
                                                           162
    [Monsanto]                 [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material        Supporting Evidence Undisputed
       Fact1

   instead of capping
   9.2 acres of it.


68. The Port rejected      [Howard Decl.] Ex.         Disputed      OBJECTION:
    the alternative that   74, CEQA Findings
    would have broadly     for Campbell Sediment                    Mr. Brown testified in his individual capacity only, and was never designated as
    dredged the            Remediation at § 5.3.8                   a Port District 30(b)(6) witness.
    Campbell site          (Dec. 2, 2003).
    instead of capping
    9.2 acres of it both   [Howard Decl.] Ex. 7,
    because it would       Port 30(b)(6) (P.
    create greater water   Brown) Dep. Tr. at
    quality impacts        186:21-187:6.
    than the cap, and
    because the
    dredging
    alternative was
    more costly.


69. In 2004, the Port      [Howard Decl.] Ex. 49, Undisputed
    issued to itself a     Coastal Development
    Coastal                Permit for Sediment
    Development            Remediation at Former
    Permit to construct    Campbell     Shipyard
    the Campbell cap.      (Aug. 31, 2004).


70. In its analysis of     [Howard Decl.] Ex. 2,      Disputed      OBJECTION:
    the Coastal            Port 30(b)(6) (E.
    Development            Maher) Dep. Ex. 95 at

                                                                            85
                                                             CASE NO. 3:15-CV-00578-WQH-AGS
                 ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40562 Page 112 of
                                                          162
    [Monsanto]                  [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material         Supporting Evidence Undisputed
       Fact1

   Permit, the Port         3 (Staff Report for                     The Port District objects to Monsanto’s purported undisputed fact as a
   found that the post-     Coastal Development                     mischaracterization of the 30(b)(6) deposition exhibit Monsanto cites in
   shipyard cap,            Permit) (Aug. 10,                       support. Additionally, Monsanto ignores significant controverting evidence as
   which provided for       2004).                                  described below.
   small-craft docks,
   would enhance                                                    RESPONSE/CONTROVERTING EVIDENCE:
   public access.
                                                                    Monsanto omits critical context. The Port District’s staff, in a Staff Report to
                                                                    the Board of Port Commissioners supporting a resolution to approve “sediment
                                                                    remediation and aquatic enhancement,” did state that “[t]he proposed project
                                                                    will enhance the public's access to the bay by providing recreational boating
                                                                    access at two small-craft dock facilities for general public use.” Port 30(b)(6)
                                                                    (E. Maher) Dep. Ex. 95 at 3 (Staff Report for Coastal Development Permit)
                                                                    (Aug. 10, 2004). However, when Monsanto took the deposition of Port District
                                                                    employee Paul Brown, Mr. Brown testified that the two floating docks in
                                                                    question were never built. P. Brown Dep. Tr. at 173:4-7.


71. The Campbell site       [Howard Decl.] Ex. 4,    Undisputed
    was cleaned up to       Port 30(b)(6) (D.
    the standards of the    Bennett) Dep. Tr. at
    Regional Board.         1145:8-18.


72. Once capped and         [Howard Decl.] Ex.        Disputed      OBJECTION:
    remediated to the       15, W. Golightly Dep.
    satisfaction of the     Tr. at 147:18-21.                       The Port District objects to Monsanto’s purported undisputed fact as a
    Regional Board,                                                 mischaracterization of the expert testimony Monsanto cites in support.
    the site is no longer                                           Monsanto ignores controverting evidence, as discussed below.
    a public nuisance
                                                                    RESPONSE:


                                                                            86
                                                             CASE NO. 3:15-CV-00578-WQH-AGS
                 ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                  Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40563 Page 113 of
                                                        162
    [Monsanto]              [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material     Supporting Evidence Undisputed
       Fact1

  in the eyes of the                                             Monsanto mischaracterizes the witness testimony. The complete quoted passage
  Port or regulators.                                            follows, and says nothing about what the Port District views as a public
                                                                 nuisance:

                                                                 “A. NASSCO has met the requirements of the cleanup and abatement order. So
                                                                 from the eyes of the Regional Water Quality Control Board, there is no longer a
                                                                 condition of nuisance within the shipyard site.”

                                                                 W. Golightly Dep. Tr. at 147:18-21.

                                                                 CONTROVERTING EVIDENCE:

                                                                 But Mr. Golightly went on to explain this conclusion, and Monsanto declined to
                                                                 include the explanation, which follows:

                                                                 Q. So when you used ‘conditions of pollution or nuisance,’ you're literally using
                                                                 the same terminology of the Regional Water Quality Control Board; correct?

                                                                 A. That is correct.

                                                                 Q. You're purposely using the same terminology as the Regional Water Quality
                                                                 Control Board; correct?

                                                                 A. That is correct.

                                                                 Q. So when I walk through this and I count 17 separate times where the
                                                                 Regional Board is talking about conditions of pollution or nuisance, you’re
                                                                 following the same terminology and language used by the Regional Water
                                                                 Quality Control Board; correct?

                                                                 A. That is absolutely correct.



                                                                         87
                                                          CASE NO. 3:15-CV-00578-WQH-AGS
              ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40564 Page 114 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                Q. So if I were to ask you what's your definition of ‘nuisance,’ would you say
                                                                whatever the California Regional Water Quality Control Board says?

                                                                A. That's correct.

                                                                Q. And have you asked the California Regional Water Quality Control Board
                                                                how it defines ‘nuisance’?

                                                                A. I have not.

                                                                Q. So the record is clear, your expert report, where it twice uses the terminology
                                                                ‘nuisance,’ is based off of the language used by the California Regional Water
                                                                Quality Control Board in its cleanup and abatement orders; correct?

                                                                A. That is correct.

                                                                Q. And you are providing no opinions beyond whatever the California Regional
                                                                Water Quality Control Board has in mind with respect to conditions of pollution
                                                                or nuisance?

                                                                A. That is correct.

                                                                Howard Decl. Ex. 5, W. Golightly Dep. Tr. at 202:7-203:12.

                                                                Monsanto also ignores significant controverting evidence that the SDRWQCB
                                                                considers baywide PCB contamination a high priority, to be addressed with
                                                                additional measures aimed at restoring the fish and shellfish consumption
                                                                beneficial use. For example:

                                                                        In the view of the SDRWQCB, PCBs are a significant problem in the
                                                                         Bay, and mitigating the risk associated with human exposure is a
                                                                         priority for the SDRWQCB. In fact, the Executive Officer of the
                                                                         SDRWQCB stated in a declaration submitted in support of the Port, that
                                                                        88
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                  Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40565 Page 115 of
                                                        162
    [Monsanto]               [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material      Supporting Evidence Undisputed
       Fact1

                                                                           the agency is focused on restoring the fish and shellfish consumption
                                                                           beneficial use, which is directly impaired by PCBs. In August 2019 the
                                                                           full SDRWQCB expressed its priority of mitigating the contamination
                                                                           underlying the FCA. Corley Decl. Ex. 13, Jones Rebuttal at 6-7; Corley
                                                                           Decl. Ex. 4, Golightly Rep. at 2, 34. Corley Decl. Ex. 23, Declaration of
                                                                           David W. Gibson, Executive Director, SDRWQCB


73. The Campbell cap     [Howard Decl.] Ex. 5,      Disputed      OBJECTION:
    is functioning as    Port 30(b)(6) (J.
    designed.            Giffen) Dep. Tr. at                      The Port District objects to Monsanto’s purported undisputed fact as outside of
                         1507:17-25.                              the scope and a mischaracterization of the 30(b)(6) testimony Monsanto cites in
                                                                  support. Additionally, Monsanto ignores significant controverting evidence as
                                                                  described below.

                                                                  RESPONSE/CONTROVERTING EVIDENCE:

                                                                  Monsanto excludes critical context and additional information. Mr. Giffen, who
                                                                  was not the Port District’s designated or trained 30(b)(6) witness on any issue
                                                                  related to the Campbell cap, testified that to the best of his knowledge the cap is
                                                                  functioning properly insofar as it is “encapsulate[ing] sediment and not
                                                                  allow[ing] it to commingle outside the boundaries of the cap. Howard Decl. Ex.
                                                                  5, Port 30(b)(6) (J. Giffen) Dep. Tr. at 1507:17-25. But the Port District’s expert
                                                                  William Golightly testified that there are significant questions as to whether the
                                                                  cap and the entire water-side portion of the Campbell site are being re-
                                                                  contaminated with PCBs that are arriving from other sites and/or storm drains,
                                                                  as follows:

                                                                  “Q. I'm going to ask a specific question. Do you believe that there are any PCB-
                                                                  related impacts to the Campbell cap as you sit here today in June 2019?



                                                                          89
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                  Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40566 Page 116 of
                                                        162
    [Monsanto]               [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material      Supporting Evidence Undisputed
       Fact1

                                                                  A. Yes.

                                                                  Q. From what?

                                                                  A. From -- from potentially from sediments in the bay that are redepositing on
                                                                  the surface of the cap. There could also be sediments coming from the storm
                                                                  drain system.

                                                                  Howard Decl. Ex. 15, W. Golightly Dep. Tr. at 57:5-13.


74. Any navigational     [Howard Decl.] Ex. 7,      Disputed      OBJECTION:
    impairments          Port 30(b)(6) (P.
    alleged in 2019 to   Brown) Dep. Tr. at                       The Port District objects to Monsanto’s purported undisputed fact as outside of
    be a public          180:14-22.                               the scope and a mischaracterization of the individual (non-30(b)(6))witness
    nuisance beyond                                               testimony Monsanto cites in support. Additionally, Monsanto ignores
    the Port’s control                                            significant controverting evidence as described below.
    were a decade ago
    “a major design                                               RESPONSE/CONTROVERTING EVIDENCE:
    consideration” of
    the Port and its                                              As an initial matter, Mr. Brown testified in his individual capacity only, and
    choice for the                                                was never designated as a Port District 30(b)(6) witness.
    Campbell Shipyard
                                                                  Further, Monsanto mischaracterizes the witness’s testimony and omits key
    remedy.
                                                                  context. Mr. Brown testified in the quoted passage that maintaining ship
                                                                  berthing and associated tug operations for the nearby Tenth Avenue Marine
                                                                  Terminal – not the area to be capped – was a “major design consideration.”
                                                                  Specifically, Mr. Brown testified as follows:

                                                                  “Q: …Do you recall that the port was considering navigational impairments, or
                                                                  potential navigational impairments when it was designing and selecting the
                                                                  remedy for the Campbell cap?

                                                                          90
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40567 Page 117 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                A. So you're asking me that separately from any of this written here, just...

                                                                Q. I am asking you –

                                                                A. Yes. That was a major design consideration.

                                                                Q. And the port actually conducted dredging specifically to protect navigation
                                                                around the Campbell cap, correct?

                                                                A. Yes.

                                                                Q. So for example -- go ahead.

                                                                A. You said "protect." I would use the word "to maintain" navigation over the
                                                                cap.

                                                                Q. So for example, there was some dredging done next to 10th Avenue Marine
                                                                Terminal to ensure that it was deep enough that cargo ships could still get in,
                                                                right?

                                                                A. That is correct.

                                                                Q. And there was some additional -- go ahead.

                                                                A. Can I clarify?

                                                                Q. You bet.

                                                                A. That dredging along the marine terminal there was mainly to maintain
                                                                navigation for tug boat depths, not the main vessels; not the larger ships.




                                                                        91
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40568 Page 118 of
                                                         162
    [Monsanto]                 [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material        Supporting Evidence Undisputed
       Fact1

                                                                   Q. Understood. But there was additional dredging to allow ships to go side by
                                                                   side, correct?

                                                                   A. I'm really not certain on the exact final design criteria for the tug
                                                                   maneuvering area. I know there were some sketches with ships passing around
                                                                   ships, but I believe mainly it was to maintain navigable depths for oceangoing
                                                                   tugs that was the south end of the Campbell cap tug maneuvering area.

                                                                   Q. Who operates -- excuse me. Who operated the 10th Avenue Marine Terminal
                                                                   at that time?

                                                                   A. In terms of which operation?

                                                                   Q. Did the port operate the 10th Avenue Marine Terminal at that time?

                                                                   MR. CORLEY: Vague and ambiguous.

                                                                   THE WITNESS: In general, yes, the 10th Avenue Marine Terminal is operated
                                                                   by the port. There are many other operations with operators there, so it's a little
                                                                   bit confusing to just say there's one operator.

                                                                   Howard Decl. Ex. 7, P. Brown Dep. Tr. at 180:14-182:13


75. The Campbell cap       [Howard Decl.] Ex. 2,    Undisputed
    currently supports     Port 30(b)(6) (E.
    new habitat and        Maher) Dep. Tr. at
    eelgrass, which is a   787:23-788:5, 816:23-
    resource that the      25.
    Port seeks to
    preserve.


                                                                           92
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40569 Page 119 of
                                                         162
    [Monsanto]                [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

76. On October 17,        [Howard Decl.] Ex.       Undisputed
    1986, the Regional    40, CAO No. 86-92 at
    Board issued CAO      ¶ 8 (Oct. 17, 1986).
    No. 86-92 to
    Teledyne Ryan
    Aeronautical for a
    multi-chemical site
    at Convair Lagoon.


77. The Port was the      [Howard Decl.] Ex.       Undisputed
    permitting            72, Port 30(b)(6) (E.
    authority under the   Maher) (EIR for
    California Coastal    Convair Lagoon
    Act and responsible   Remediation) at § 2-1,
    for conducting an     p. 5.7-6 (Oct. 1993).
    environmental
    review under
    CEQA.


78. The Port prepared     [Howard Decl.] Ex. 7,     Disputed      OBJECTION:
    an EIR under          Port 30(b)(6) (P.
    CEQA analyzing        Brown) Dep. Tr. at                      Mr. Brown testified in his individual capacity only, and was never designated as
    Teledyne Ryan’s       111:23-112:3.                           a Port District 30(b)(6) witness.
    proposed remedy
    of a nearshore        [Howard Decl.] Ex.
    containment           72, Port 30(b)(6) (E.
    facility and          Maher) (EIR for
    alternatives,         Convair Lagoon



                                                                          93
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40570 Page 120 of
                                                         162
    [Monsanto]                [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

   including a sand       Remediation) at § 1.1
   cap.                   (Oct. 1993).


79. At the end of the     [Howard Decl.] Ex.        Undisputed
    environmental         48, 30(b)(6) (E.
    review process, the   Maher) Ex. 94 (Port’s
    Port adopted          CEQA Findings for
    CEQA findings         Convair Lagoon
    approving a sand      Remediation) at 3
    cap covered with      (Oct. 19, 1993).
    eelgrass.


80. The Port found that   [Howard Decl.] Ex.        Undisputed
    the Convair cap       48, 30(b)(6) (E.
    would not have any    Maher) Ex. 94 (Port’s
    significant impacts   CEQA Findings for
    on the                Convair Lagoon
    environment.          Remediation) at 5
                          (Oct. 19, 1993).


81. The Port found that   [Howard Decl.] Ex.        Undisputed
    with mitigation       48, 30(b)(6) (E.
    measures, the cap’s   Maher) Ex. 94 (Port’s
    impacts to            CEQA Findings for
    recreational          Convair Lagoon
    boating and           Remediation) at 3
    navigational safety   (Oct. 19, 1993).
    would be “reduced


                                                                           94
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40571 Page 121 of
                                                          162
    [Monsanto]                  [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material         Supporting Evidence Undisputed
       Fact1

   to insignificant,
   acceptable levels.”


82. In 1996, the Port       [Howard Decl.] Ex.        Undisputed
    also issued a           47, 30(b)(6) (E.
    Coastal                 Maher) Dep. Ex. 93
    Development             (Coastal Development
    Permit to its tenant,   Permit for Convair
    Teledyne Ryan, the      Lagoon Sandcapping
    discharger              Project) at 1 (Oct. 24,
    responsible for the     1996).
    remediation and for
    the Convair
    Lagoon cap.


83. In the Coastal          [Howard Decl.] Ex.         Disputed     OBJECTION:
    Development             47, 30(b)(6) (E.
    Permit, the Port        Maher) Dep. Ex. 93                      The Port District objects to Monsanto’s purported undisputed fact as a
    found that the cap      (Coastal Development                    mischaracterization of the 30(b)(6) deposition exhibit Monsanto cites in
    is consistent with      Permit for Convair                      support.
    the Coastal Act’s       Lagoon Sandcapping
    public-access and       Project) (Oct. 24,                      RESPONSE/CONTROVERTING EVIDENCE:
    recreational            1996).
    policies, including                                             Monsanto mischaracterizes the document and omits key context. Nothing in the
    California Public                                               document describes the requirements of Public Resources Code 30210 as of
    Resources Code                                                  October 24, 2016, nor the Port District’s understanding of those requirements.
    section 30210,                                                  The relevant text of the document states:
    which requires the
                                                                    “The project is fully consistent with Public Resources Code Sections 30604(c),
    Port to maximize
                                                                    30210-30224, and the Coastal Act public access and recreation policies
    public access to

                                                                            95
                                                             CASE NO. 3:15-CV-00578-WQH-AGS
                 ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                  Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40572 Page 122 of
                                                        162
    [Monsanto]               [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material      Supporting Evidence Undisputed
       Fact1

   coastal resources                                              referenced therein. However, public access in the project area will be
   and recreational                                               necessarily limited due to public health and safety concerns during the course of
   activities.                                                    remediation.”

                                                                  Howard Decl. Ex. 47, 30(b)(6) (E. Maher) Dep. Ex. 93 (Coastal Development
                                                                  Permit for Convair Lagoon Sandcapping Project) (Oct. 24, 1996).


84. Convair Lagoon is    [Howard Decl.] Ex. 2,     Undisputed
    currently covered    Port 30(b)(6) (E.
    with acres of        Maher) Dep. Tr. at
    eelgrass.            789:22-790:7.


85. A marina is          [Howard Decl.] Ex. 2,      Disputed      OBJECTION:
    incompatible with    Port 30(b)(6) (E.
    eelgrass, because    Maher) Dep. Tr. at                       The Port District objects to Monsanto’s purported undisputed fact as outside of
    eelgrass does not    790:17-791:17.                           the scope and a mischaracterization of the 30(b)(6) testimony Monsanto cites in
    grow at the depths                                            support.
    required for
    boating, and if a                                             RESPONSE:
    marina were built
    in Convair Lagoon,                                            Monsanto mischaracterizes the witness’s testimony. The quoted testimony
    the eelgrass would                                            makes no mention of Convair Lagoon, and merely is a brief examination about
    be destroyed.                                                 whether eelgrass can grow at typical marina depths, whether new eelgrass beds
                                                                  would have to be created if a developer dredged in areas of existing eelgrass
                                                                  beds to create a marina, and who would be responsible for that mitigation.
                                                                  Howard Decl. Ex. 2, Port 30(b)(6) (E. Maher) Dep. Tr. at 790:17-791:17.




                                                                          96
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40573 Page 123 of
                                                          162
    [Monsanto]                  [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material         Supporting Evidence Undisputed
       Fact1

86. The Port views the      [Howard Decl.] Ex. 2,    Undisputed
    eelgrass on top of      Port 30(b)(6) (E.
    the Convair cap as      Maher) Dep. Tr. at
    an asset that it        817:1-3.
    wants to preserve.


87. The 2013 fish           [Howard Decl.] Ex.        Disputed      OBJECTION:
    advisory does not       44, Port 30(b)(6) (M.
    prohibit fishing or     Johns) Dep. Ex. 34 at                   The Port District objects to Monsanto’s purported undisputed fact as outside of
    eating fish from        2 (2013 OEHHA fish                      the scope of Monsanto’s 30(b)(6) deposition of the Port District, and a
    San Diego Bay;          advisory) (Oct. 2013).                  mischaracterization of the 30(b)(6) deposition exhibit Monsanto cites in
    rather, it makes                                                support. Additionally, Monsanto ignores significant controverting evidence, as
    recommendations                                                 discussed below.
    about fish servings,
    including expressly                                             RESPONSE:
    recommending that
    consumers                                                       Monsanto attributes a purported fact to an exhibit introduced during the
    continue to eat fish.                                           30(b)(6) testimony of Dr. Michael Johns, but Dr. Johns was not designated to
                                                                    testify on the topic of whether 2013 fish advisory prohibits fishing or eating fish
                                                                    from San Diego Bay, or any other topic related to the 2013 fish advisory..
                                                                    Monsanto initially issued a deposition notice pursuant to Rule 30(b)(6) with 110
                                                                    separate topics. Corley Decl. Ex. 79, Port 30(b)(6) (M. Johns) Dep. Ex. 1
                                                                    (Monsanto Rule 30(b)(6) Deposition Notice to Port District)(April 27, 2017).
                                                                    After the parties removed some topics by negotiation, Judge Schopler struck
                                                                    many others on the Port District’s motion on April 25, 2019. Corley Decl. Ex.
                                                                    80a-b, ECF No. 360, 354. The remaining topics were designated, in advance of
                                                                    Monsanto’s Rule 30(b)(6) deposition of the Port District, to be covered by
                                                                    specific witnesses.

                                                                    As counsel for the Port District stated during Monsanto’s examination of Dr.
                                                                    Johns on the topic of the 2013 PCB Fish Consumption Advisory, the topic was

                                                                            97
                                                             CASE NO. 3:15-CV-00578-WQH-AGS
                 ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40574 Page 124 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                expressly included in Monsanto’s notice and assigned to a different 30(b)(6)
                                                                witness, Ms. Holman. Howard Decl. Ex. 1, Port 30(b)(6) (M. Johns) Dep. Tr.
                                                                285:4-15; see also Corley Decl. Ex. 81, Port 30(b)(6) (K. Holman) Dep. Ex. 187
                                                                (Chart of Holman-Designated Topics). Ms. Holman was specifically designated
                                                                and prepared on the following Monsanto-authored topic:

                                                                “The Port District’s communication and collaboration with any federal, state or
                                                                local regulatory authorities including, but not limited to, the United States
                                                                Environmental Protection Agency (“EPA”), the U.S. Army Corps of Engineers,
                                                                the U.S. Navy, the California Department of Toxic Substances Control, San
                                                                Diego Regional Water Quality Control Board, concerning the imposition and
                                                                posting of consumption advisories for fish caught in the Bay for any
                                                                contaminant, including, but not limited to PCBs; and the rationale or basis for
                                                                the imposition and/or modification of any consumption advisory.”

                                                                Id. (emphasis added). Dr. Johns was not.

                                                                Further, and more fundamentally, Monsanto mischaracterizes the contents of
                                                                the exhibit it bases this purported fact on and omits critical context. The 2013
                                                                PCB Fish Consumption Advisory does in fact say that consumers should
                                                                continue eating fish generally, but says that with respect to fish caught in San
                                                                Diego Bay certain populations should not eat any servings of certain species.
                                                                For example, the 2013 PCB Fish Consumption Advisory states that women
                                                                aged 18 through 45 years and children aged between 1 and 17 years should eat
                                                                no servings of seven different species of fish if caught in San Diego Bay,
                                                                including popular species such as Spotted Sand Bass and Barred Sand Bass.
                                                                Howard Decl. Ex. 44, Port 30(b)(6) (M. Johns) Dep. Ex. 34 (2013 OEHHA fish
                                                                advisory); Corley Decl. Ex. 1a-e, Fish Consumption Advisory Materials.
                                                                Similarly, the 2013 PCB Fish Consumption Advisory recommends that women
                                                                45 and older eat no servings of two species, indicating that “Some fish have
                                                                high levels of mercury or PCBs” and “PCBs can cause cancer.” Id.


                                                                        98
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40575 Page 125 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                CONTROVERTING EVIDENCE:

                                                                Monsanto also ignores significant controverting evidence. For example:

                                                                    OEHHA amended the FCA in 2018 to implement even more stringent
                                                                     restrictions for children and women of childbearing age. Corley Decl. Ex.
                                                                     1a-e, Fish Consumption Advisory; Corley Decl. Ex. 13, Jones Rebuttal at
                                                                     13-14; Corley Decl. Ex. 14, Toll Rebuttal at 2; Corley Decl. Ex. 85, Trapp
                                                                     Rep. at 14; Corley Decl. Ex. 86, Ann S. Jones Declaration.

                                                                    Consumption advisories are de facto harms under federal regulations
                                                                     because they interfere with the public’s free and comfortable use of a
                                                                     resource. Corley Decl. Ex. 13, Jones Rebuttal at 7; 3 C.F.R. §
                                                                     11.62(f)(1)(iii).

                                                                    Data suggests that anglers in the Bay who are aware of the FCA consume
                                                                     less fish, and statewide consumption rates before the FCA were higher than
                                                                     after. Corley Decl. Ex. 13, Jones Rebuttal at 17; Corley Decl. Ex. 14, Toll
                                                                     Rebuttal at 8, Fg. 2-1; Corley Decl. Ex. 86, Ann S. Jones Declartion at ¶11.

                                                                    According to Monsanto’s expert, somewhere between 65-81% of fish
                                                                     caught from the Bay are precluded from consumption by children or
                                                                     women under age 45. Corley Decl. Ex. 15, Desvousges Dep. at 91:19-92:5.

                                                                    Monsanto’s expert admits that the most often caught and consumed fish,
                                                                     the Pacific chub mackerel, is subject to a “Do Not Eat” advisory for
                                                                     children and women under 45, which affects a population demographic that
                                                                     represents the majority of the population in and around San Diego. Corley
                                                                     Decl. Ex. 15, Desvousges Dep. at 101:20-24; 102:4-10; Corley Decl. Ex.
                                                                     16, San Diego Census Data.



                                                                        99
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40576 Page 126 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                    Monsanto’s expert also admits that his opinion that “97.7% of the fish …
                                                                     can be eaten,” is only true for men and women over 45. Corley Decl. Ex.
                                                                     15, Desvousges Dep. at 109:7-13.

                                                                    EPA, as well as Monsanto’s risk assessment expert, agree that “the types of
                                                                     PCBs likely to be bioaccumulated in fish and bound to sediments are the
                                                                     most carcinogenic PCB mixtures,” and an increase in human exposure to
                                                                     PCBs results in an increased risk of developing cancer and other adverse
                                                                     health effects. Corley Decl. Ex. 17, EPA PCB Info; Corley Decl. Ex. 18,
                                                                     Keenan Dep. at 80:10-81:9; Corley Decl. Ex. 19, Olson Rep. at 2; 19-49.

                                                                    PCB exposure to sensitive populations, including children, women of
                                                                     childbearing age, and pregnant women, is especially dangerous. Corley
                                                                     Decl. Ex. 19, Olson Rep. at 2; 19-49.

                                                                    Monsanto’s consumption expert concedes that children are in fact
                                                                     consuming “more than one child-sized portion … every week” of “Do Not
                                                                     Eat” fish from San Diego Bay. Corley Decl. Ex. 20, Sunding Rep., at 20-
                                                                     23; Corley Decl. Ex. 13, Jones Rebuttal at 13-14.

                                                                    Monsanto’s expert testified that on visit to local fishing pier, majority of
                                                                     fishermen were children. Corley Decl. Ex. 15, Desvousges Dep. at 17:25-
                                                                     18:8; 23:24-24:8.

                                                                    In fact, a full 7.5% of consumers who voluntarily responded to the San
                                                                     Diego Fish Consumption Study reported consuming “Do Not Eat” fish.
                                                                     Corley Decl. Ex. 13, Jones Rebuttal at 13-14; Corley Decl. Ex. 76,
                                                                     SCWRRP San Diego Bay Fish Consumption Study (2017).

                                                                    Site-specific data for the Bay suggests that certain ethnic minority groups
                                                                     engage in subsistence fishing at a much higher rate than the general
                                                                     population, meaning the risk to those communities is dramatically higher.
                                                                        100
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                  Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40577 Page 127 of
                                                        162
    [Monsanto]               [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material      Supporting Evidence Undisputed
       Fact1

                                                                       Corley Decl. Ex. 13, Jones Rebuttal at 17; Corley Decl. Ex. 21,
                                                                       Environmental Health Coalition Survey of Fishers; Corley Decl. Ex. 86,
                                                                       Ann S. Jones Declaration at ¶ 20.


88. The Port has no      [Howard Decl.] Ex. 1,      Disputed      OBJECTION:
    evidence that PCBs   Port 30(b)(6) (M.
    have harmed fish     Johns) Dep. Tr. at                       The Port District objects to Monsanto’s purported undisputed fact as outside of
    populations in San   239:12-18.                               the scope and a mischaracterization of the 30(b)(6) and expert testimony
    Diego Bay;                                                    Monsanto cites in support. Additionally, Monsanto ignores significant
    available data do    [Howard Decl.] Ex.                       controverting evidence as described below.
    not indicate PCBs    20, A. Jones Dep. Tr.
    are having any       at 64:7-20.                              RESPONSE:
    measurable effects
    on waterfowl or                                               Monsanto attributes this purported fact to the 30(b)(6) testimony of Dr. Michael
    fish.                                                         Johns, but Dr. Johns was not designated to testify on the topic of whether fish,
                                                                  mammal, or bird populations in the Bay are harmed by PCBs. Monsanto
                                                                  initially issued a deposition notice pursuant to Rule 30(b)(6) with 110 separate
                                                                  topics. Corley Decl. Ex 79, Port 30(b)(6) (M. Johns) Dep. Ex. 1 (Monsanto Rule
                                                                  30(b)(6) Deposition Notice to Port District)(April 27, 2017). After the parties
                                                                  removed some topics by negotiation, Judge Schopler struck many others on the
                                                                  Port District’s motion on April 25, 2019. Corley Decl. Ex 80a-b, ECF Nos. 360,
                                                                  354. The remaining topics were designated, in advance of Monsanto’s Rule
                                                                  30(b)(6) deposition of the Port District, to be covered by specific witnesses.

                                                                  One of Monsanto’s specific topics that survived was “54. Studies assessing the
                                                                  presence and impacts of contamination in the Bay,” which was assigned to the
                                                                  Port District’s Director of Environmental Protection, Karen Holman. See Corley
                                                                  Decl. Ex 81, Port 30(b)(6) (K. Holman) Dep. Ex. 187 (Chart of Holman-
                                                                  Designated Topics). None of the topics that Dr. Johns was designated as a
                                                                  witness on covered specific or general injury to “fish, mammal, or bird
                                                                  populations” due to the presence of PCBs. As such, any testimony by Dr. Johns

                                                                          101
                                                           CASE NO. 3:15-CV-00578-WQH-AGS
               ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40578 Page 128 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                regarding “evidence that fish, mammal, or bird populations in the Bay are
                                                                harmed by PCBs” is neither binding as the Port District’s final position, nor
                                                                exhaustive.

                                                                Monsanto also mischaracterizes the testimony of the Port District’s expert
                                                                witness, Dr. Ann Jones. Dr. Jones testified, in the cited passage of her
                                                                deposition, that it would be difficult to attribute individualized impacts to
                                                                waterfowl, fish, or mammals to PCBs. Howard Decl., Ex. 20, A. Jones Dep. Tr.
                                                                at 64:7-20. She did not testify that populations of these organisms have not been
                                                                impacted, and that would be outside of the scope of her assignment in this case.

                                                                CONTROVERTING EVIDENCE:

                                                                Monsanto also ignores significant controverting evidence regarding other
                                                                ecological impacts and risks that PCBs present to fish and wildlife in the Bay.
                                                                For example:

                                                                    Dr. Johns, Ms. Holman, and Mr. Bennett all also testified as Port District
                                                                     30(b)(6) witnesses that the Regional Water Quality Control Board listed the
                                                                     entire Bay as impaired for PCBs in fish tissue in approximately 2006, and
                                                                     that the Bay remains so listed. Howard Decl. Ex. 1, Port 30(b)(6) (M.
                                                                     Johns) Dep. Tr. at 77:4-6; Howard Decl. Ex. 3, Port 30(b)(6) (K. Holman)
                                                                     Dep. Tr. at 1725:14-19; Howard Decl. Ex. 4, Port 30(b)(6) (D. Bennett)
                                                                     Dep. Tr. at 1035:7-24 (during Mr. Bennett’s tenure as General Counsel the
                                                                     Port District received notice from the Regional Water Quality Control
                                                                     Board that the entire Bay was impaired by PCBs)

                                                                    Monsanto’s own expert testified that the Bay is listed as impaired for
                                                                     purposes of Section 303(d) of the federal Clean Water Act and that the
                                                                     SDRWQCB is “considering” implementing a Total Maximum Daily Load
                                                                     mechanism to reduce inputs of PCBs, with the only major sources listed as


                                                                        102
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40579 Page 129 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                     “contaminated sediments” and “urban runoff/storm sewers.” Corley Decl.
                                                                     Ex. 82, Boehm Dep. Tr. at 329:20-332:18.

                                                                    PCBs exist in certain Bay organisms, such as invertebrates, fish and birds,
                                                                     at levels above risk thresholds. Corley Decl. Ex. 12, Jones Rep. at 3.

                                                                    Survey results revealed PCB levels in spotted sand bass ranging from 89
                                                                     ppb to 1,075 ppb—and toxic effects on fish are reported in scientific
                                                                     literature at concentrations as low as 30 ppb. Corley Decl. Ex. 12, Jones
                                                                     Rep. at 3.

                                                                    A 2016 bioaccumulation study performed in San Diego Bay determined
                                                                     that accumulation and biomagnification of PCBs by marine organisms
                                                                     posed potential harm to all trophic levels. Corley Decl. Ex. 85, Trapp Rep.
                                                                     at 14.

                                                                    Piscivore bird species, including sensitive species of concern nesting in the
                                                                     San Diego Bay National Wildlife Refuge, may be at reproductive risk due
                                                                     to PCB levels in bird eggs above screening levels for adverse effects.
                                                                     Corley Decl. Ex. 12, Jones Rep. at 3.

                                                                    At PCB remediation sites in the Bay, the SDRWQCB has recognized PCB
                                                                     levels in sediment that exceed Effects Range Low (“ERL”), the
                                                                     concentration (below which environmental toxic effects are scarcely
                                                                     observed or predicted), and/or Effects Range Median (“ERM”), (the
                                                                     concentration above which environmental toxic effects are generally or
                                                                     always observed). Corley Decl. Ex. 8, Woodyard Dep. at 130:2-133:8;
                                                                     Corley Decl. Ex. 70, Tentative IO No. R9-2018-0035 at 4; Corley Decl. Ex.
                                                                     85, Trapp Rep. at 14.




                                                                        103
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40580 Page 130 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                    SDRWQCB has repeatedly identified PCB sediment contamination as a
                                                                     potential threat to aquatic life. Corley Decl. Ex. 11, CAO No. R9-2015-
                                                                     0018 at 3; Corley Decl. Ex. 9, CAO No. R9-2017-0021.

                                                                    Fish tissue samples taken by state agencies show that the Bay suffers from
                                                                     some of the highest PCB concentrations in the region. Corley Decl. Ex. 5,
                                                                     SWAMP Report at 47.

                                                                    In fact, the Bay is among the most PCB-contaminated water bodies in the
                                                                     country. Corley Decl. Ex. 85, Trapp Rep. at 14.

                                                                    The SDRWQCB and SWRCB have designated the Bay, in its entirety, as
                                                                     an “impaired” water body, due to the presence of elevated levels of PCBs
                                                                     in fish tissue, pursuant to § 303(d) of the Clean Water Act. Corley Decl.
                                                                     Ex. 6, CWA §305(b); 303(d) Integrated Report; Corley Decl. Ex. 7, Port
                                                                     Corp. Rep. at 77:4-6; 1035:7-24; 1725:14-19; Corley Decl. Ex. 8,
                                                                     Woodyard Dep. at 127:16-18; Corley Decl. Ex. 9, CAO No. R9-2017-
                                                                     0021; Corley Decl. Ex. 85, Trapp Rep. at 14-15.

                                                                    Monsanto’s own expert testified that the Bay is listed as impaired for
                                                                     purposes of Section 303(d) of the federal Clean Water Act and that the
                                                                     SDRWQCB is “considering” implementing a Total Maximum Daily Load
                                                                     mechanism to reduce inputs of PCBs, with the only major sources listed as
                                                                     “contaminated sediments” and “urban runoff/storm sewers.” Corley Decl.
                                                                     Ex. 82, Boehm Dep. Tr. at 329:20-332:18.

                                                                    The SDRWQCB has repeatedly recognized that various areas of the Bay
                                                                     have contamination levels that “may adversely affect San Diego Bay
                                                                     beneficial uses” and pose a risk to human health and the environment.
                                                                     Corley Decl. Ex. 10, CAO No. R9-2004-0295 at 24; Corley Decl. Ex. 8,



                                                                        104
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40581 Page 131 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                     Woodyard Dep. at 129:3-8; Corley Decl. Ex. 11, CAO No. R9-2015-0018
                                                                     at 3; Corley Decl. Ex. 9, CAO No. R9-2017-0021 at 5.

                                                                    Because of the well-established human health risks associated with
                                                                     exposure to PCBs, in 2013, California’s Office of Environmental Health
                                                                     Hazard Assessment (“OEHHA”) determined that PCB contamination
                                                                     levels were so high that people should limit, or avoid altogether, the
                                                                     consumption of certain fish from the Bay. OEHHA amended the FCA in
                                                                     2018 to implement even more stringent restrictions for children and women
                                                                     of childbearing age. Corley Decl. Ex. 1a-e, Fish Consumption Advisory;
                                                                     Corley Decl. Ex. 13, Jones Rebuttal at 13-14; Corley Decl. Ex. 14, Toll
                                                                     Rebuttal at 2; Corley Decl. Ex. 85, Trapp Rep. at 14; Corley Decl. Ex. 86,
                                                                     Ann S. Jones Declaration.

                                                                    Consumption advisories are de facto harms under federal regulations
                                                                     because they interfere with the public’s free and comfortable use of a
                                                                     resource. Corley Decl. Ex. 13, Jones Rebuttal at 7; 43 C.F.R. §
                                                                     11.62(f)(1)(iii).

                                                                    Data suggests that anglers in the Bay who are aware of the FCA consume
                                                                     less fish, and statewide consumption rates before the FCA were higher than
                                                                     after. Corley Decl. Ex. 13, Jones Rebuttal at 17; Corley Decl. Ex. 14, Toll
                                                                     Rebuttal at 8, Fg. 2-1; Corley Decl. Ex. 86, Ann S. Jones Declartion at ¶11.

                                                                    According to Monsanto’s expert, somewhere between 65-81% of fish
                                                                     caught from the Bay are precluded from consumption by children or
                                                                     women under age 45. Corley Decl. Ex. 15, Desvousges Dep. at 91:19-92:5.

                                                                    Monsanto’s expert admits that the most often caught and consumed fish,
                                                                     the Pacific chub mackerel, is subject to a “Do Not Eat” advisory for
                                                                     children and women under 45, which affects a population demographic that
                                                                     represents the majority of the population in and around San Diego. Corley
                                                                        105
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40582 Page 132 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                     Decl. Ex. 15, Desvousges Dep. at 101:20-24; 102:4-10; Corley Decl. Ex.
                                                                     16, San Diego Census Data.

                                                                    A full 7.5% of consumers who voluntarily responded to the San Diego Fish
                                                                     Consumption Study reported consuming “Do Not Eat” fish. Corley Decl.
                                                                     Ex. 13, Jones Rebuttal at 13-14; Corley Decl. Ex. 76, SCWRRP San Diego
                                                                     Bay Fish Consumption Study (2017).

                                                                    Site-specific data for the Bay suggests that certain ethnic minority groups
                                                                     engage in subsistence fishing at a much higher rate than the general
                                                                     population, meaning the risk to those communities is dramatically higher.
                                                                     Corley Decl. Ex. 13, Jones Rebuttal at 17; Corley Decl. Ex. 21,
                                                                     Environmental Health Coalition Survey of Fishers; Corley Decl. Ex. 86,
                                                                     Ann S. Jones Declaration at ¶ 20.

                                                                    There is evidence that Monsanto’s PCBs pose risks to marine life in the
                                                                     Bay. While PCB impacts to marine life have not been fully quantified,
                                                                     PCBs exist in Bay organisms, such as invertebrates, fish and birds, at levels
                                                                     above risk thresholds. Corley Decl. Ex. 12, Jones Rep. at 3; Corley Decl.
                                                                     Ex. 13, Jones Rebuttal at 3; Ann S. Jones Declaration at ¶¶7-9.

                                                                    The Port has been dealing with the PCB problem for decades. As early as
                                                                     the mid-1980s, the Port was involved in addressing PCB contamination,
                                                                     including funding for the San Diego Bay Cleanup Project. Corley Decl. Ex.
                                                                     73, 1987 Port Ltr.; Corley Decl. Ex. 74, 1987 Health Risk Study
                                                                     Correspondence.

                                                                    The Port has been involved in numerous PCB cleanups around the Bay.
                                                                     Corley Decl. Ex. 72, Brown Dep. at 98:17-19; 231:1-19.




                                                                        106
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40583 Page 133 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                    The Port lead the Campbell Shipyard remediation. Corley Decl. Ex. 72,
                                                                     Brown Dep. at 98:17-19; 231:1-19.

                                                                    PCB contamination has required substantial expenditure of funds—
                                                                     estimated to be at least $80-100 million—from the Port that otherwise
                                                                     would have been invested in enhancing the Bay for the benefit of the
                                                                     people of California. Corley Decl. Ex. 7, Port Corp. Rep. 1214:18-1216:25;
                                                                     see Howard Decl. Ex. 4, Port 30(b)(6) (D. Bennett) Dep. Tr. at 1263:9-
                                                                     1264:6 (noting that these costs are not an exhaustive total of costs spent by
                                                                     the Port District to deal with the presence of PCBs in the Bay.).

                                                                    More recently, the Port partnered with SDRWCQB in a project to assess
                                                                     contaminants in fish and shellfish in the Bay and funded the San Diego
                                                                     Fish Consumption Study. Corley Decl. Ex. Ex. 75, State Agency Document
                                                                     re Assessing Contaminants in Fish and Shellfish; Corley Decl. Ex. 76, 2017
                                                                     SCCWRP Fish Consumption Study.

                                                                    In the view of the SDRWQCB, PCBs are a significant problem in the Bay,
                                                                     and mitigating the risk associated with human exposure is a priority for the
                                                                     SDRWQCB. In fact, the Executive Officer of the SDRWQCB stated in a
                                                                     declaration submitted in support of the Port, that the agency is focused on
                                                                     restoring the fish and shellfish consumption beneficial use, which is
                                                                     directly impaired by PCBs. In August 2019 the full SDRWQCB expressed
                                                                     its priority of mitigating the contamination underlying the FCA. Corley
                                                                     Decl. Ex. 13, Jones Rebuttal at 6-7; Corley Decl. Ex. 4, Golightly Rep. at 2,
                                                                     34. Corley Decl. Ex. 23, Declaration of David W. Gibson, Executive
                                                                     Director, SDRWQCB




                                                                        107
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40584 Page 134 of
                                                          162
    [Monsanto]                [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

89. The Port’s experts    [Howard Decl.] Ex.         Disputed      The Port District objects to the relevance of this purported fact. Contrary to
    acknowledge they      20, A. Jones Dep. Tr.                    Monsanto’s suggestions, the law does not require proof of illness and death
    lack evidence that    at 65:1-6.                               before PCB contamination can be considered a public nuisance and abated.
    even a single
    person has            [Howard Decl.] Ex.
    developed any         22, R. DeGrandchamp
    condition or          Dep. Tr. at 72:10-19.
    become ill because
    of PCBs in fish
    they consumed
    from the Bay.


90. The Port testified    [Howard Decl.] Ex. 3,      Disputed      OBJECTION:
    that it does not      Port 30(b)(6) (K.
    “seek to increase     Holman) Dep. Tr. at                      The Port District objects to Monsanto’s purported undisputed fact a
    the public’s          1790:5-7.                                mischaracterization of the 30(b)(6) and expert testimony Monsanto cites in
    awareness of the                                               support. Additionally, Monsanto ignores significant controverting evidence as
    2013 fish                                                      described below.
    advisory.”
                                                                   RESPONSE/CONTROVERTING EVIDENCE:

                                                                   The testimony that Monsanto cites is a single question from Monsanto’s lawyer
                                                                   and a one word answer from Ms. Holman, where Ms. Holman went on to testify
                                                                   at length about the Port District’s efforts to make the public aware of the 2013
                                                                   PCB Fish Consumption Advisory. Howard Decl. Ex. 3, Port 30(b)(6) (K.
                                                                   Holman) Dep. Tr. at 1790:5-7; see, e.g., at 1790:8-14.

                                                                   In fact, Ms. Holman specifically expanded on and clarified the testimony that
                                                                   Monsanto cites in support of this purported fact, as follows:



                                                                           108
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40585 Page 135 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                Q Okay. Thank you. That's it for this. Okay. Also, on day one of your 30(b)(6)
                                                                deposition, do you remember talking to counsel for defendants about fish
                                                                consumption advisory?

                                                                A. Yes, I do.

                                                                Q. And at one point in the day, counsel asked you, Does the Port seek to
                                                                increase the public's awareness of the 2013 fish advisory?

                                                                A. Yes, I do remember that.

                                                                Q. You answered no. Do you remember that?

                                                                A. I do.

                                                                Q. And the next question was, Other than the posting of the advisory it appears
                                                                in boat launches, has the Port done anything else over the last six years to make
                                                                the public more aware of the fish advisory? Do you remember that?

                                                                A. I do.

                                                                Q. Okay. Did the Port District collaborate with OEHHA, the regional board, or
                                                                any other agency in connection with the fish consumption advisory?

                                                                MR. BRUNTON: Object to form.

                                                                A. Yes, they did.

                                                                Q. How did the Port District do that?




                                                                        109
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40586 Page 136 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                A. We participated in a technical advisory committee on some of the SCCWRP
                                                                studies that were being done. We participated with that committee on
                                                                developing the signs to be posted.

                                                                Q. Okay. Did the Port District actually create the signs to be posted?

                                                                MR. BRUNTON: Object to form.

                                                                A. The Port District worked with the other entities to create the signs, and then
                                                                our general services department actually did -- it's my understanding that they
                                                                actually made the signs once the language and content and look and feel was
                                                                developed.

                                                                Q. Was that a Port District expense?

                                                                A. That was a Port District expense.

                                                                Q. Did the Port District post the signs?

                                                                A. The Port District posted the signs, yes.

                                                                Q. Was that a Port District expense?

                                                                MR. BRUNTON: Object to form.

                                                                A. Yes, it was.

                                                                Q. Does the Port District maintain the signs?

                                                                A. Yes, it does.

                                                                MR. BRUNTON: Object to form.


                                                                        110
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40587 Page 137 of
                                                         162
    [Monsanto]                [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

                                                                   Q. Is that a Port District expense?

                                                                   A. Yes.

                                                                   Q. Are all of those expenses aimed at making the public more aware of the fish
                                                                   consumption advisory?

                                                                   MR. BRUNTON: Object to form.

                                                                   A. Yes.

                                                                   Howard Decl. Ex. 3, Port 30(b)(6) (K. Holman) Dep. Tr. at 1984:15-1986:16.


91. The Port actively     [Howard Decl.] Ex.         Disputed      OBJECTION:
    encourages people     11, PTA (S. Cloward)
    to fish in the Bay    Dep. Tr. at 76:4-77:4.                   The Port District objects to Monsanto’s purported undisputed fact as a
    by promoting                                                   mischaracterization of the third party witness testimony Monsanto cites in
    events like kids                                               support, as an improper expert opinion, and as lacking foundation. Additionally,
    fishing derbies and                                            Monsanto ignores significant controverting evidence as described below.
    fishing
    tournaments.                                                   RESPONSE:

                                                                   Monsanto mischaracterizes the witness’s testimony. In the cited testimony, the
                                                                   witness stated only that the Port Tenants Association is supportive child and
                                                                   adult fishing events in the Bay. Howard Decl. Ex. 11, PTA (S. Cloward) Dep.
                                                                   Tr. at 76:4-77:4. The witness did go on to testify, immediately following the
                                                                   cited passage, that she believes that the Port District is supportive of such
                                                                   events, but offered no basis for that statement. Id. at 77:5-8.

                                                                   CONTROVERTING EVIDENCE:



                                                                           111
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40588 Page 138 of
                                                          162
    [Monsanto]                 [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material        Supporting Evidence Undisputed
       Fact1

                                                                   Moreover, describing the same events – when asked by Monsanto’s counsel –
                                                                   the Port District’s Assistant Vice President of Planning and Green Port (Jason
                                                                   Giffen) testified in his capacity as a Port District 30(b)(6) witness as follows:

                                                                   THE WITNESS: So, the way I understand it, adjacent to the docks, there's small
                                                                   kind of holding pens for fish. Fish are -- are brought in [from elsewhere]. And,
                                                                   you know, it's more about learning how to fish for typically smaller children.

                                                                   Howard Decl. Ex. 5, Port 30(b)(6) (J. Giffen) Dep. Tr. at 1475:11-1476:25.


92. The Port               [Howard Decl.] Ex. 1,     Disputed      OBJECTION:
    acknowledges that      Port 30(b)(6) (M.
    it does not own or     Johns) Dep. Tr. at                      The Port District objects to the relevance of this purported fact.
    manage the fish        235:12-236:3.
    populations in San                                             RESPONSE:
    Diego Bay, it does
    not have authority                                             Whether the Port somehow “owns” title to the fish is immaterial. As this Court
    to issue fish                                                  has already recognized, the Port is expressly authorized by the Legislature to
    licenses or to allow                                           bring a public nuisance action to “protect, preserve, and enhance” the Bay by
    the public to take                                             seeking an abatement of a public nuisance. HARB. & NAV. CODE App. 1 §
    fish from San                                                  70.
    Diego Bay, and it
    does not stock the
    Bay with fish or
    operate fish
    hatcheries.


93. The Port has           [Howard Decl.] Ex.        Disputed      OBJECTION:
    jurisdiction over 29   43, Port 30(b)(6) (M.
    percent of the         Johns) Dep. Ex. 29 at

                                                                           112
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40589 Page 139 of
                                                         162
    [Monsanto]                [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

   water acres of the     4 (2017 Port Master                      The Port District objects to the relevance of this purported fact.
   Bay (compared to       Plan) (Aug. 2017).
   the State of                                                    RESPONSE:
   California with
   jurisdiction over 61                                            Whether the Port somehow “owns” title to the fish is immaterial. As this Court
   percent).                                                       has already recognized, the Port is expressly authorized by the Legislature to
                                                                   bring a public nuisance action to “protect, preserve, and enhance” the Bay by
                                                                   seeking an abatement of a public nuisance. HARB. & NAV. CODE App. 1 §
                                                                   70.


94. The Port has not      [Howard Decl.] Ex. 3,      Disputed      OBJECTION:
    incurred any costs    Port 30(b)(6) (K.
    or additional         Holman) Dep. Tr. at                      The Port District objects to Monsanto’s purported undisputed fact a
    management            1784:10-15.                              mischaracterization of the 30(b)(6) and expert testimony Monsanto cites in
    requirements as a                                              support. Additionally, Monsanto ignores significant controverting evidence as
    result of the 2013                                             described below.
    fish advisory.
                                                                   RESPONSE:

                                                                   The testimony that Monsanto cites is a single question from Monsanto’s lawyer
                                                                   and a one word answer from Ms. Holman, where Ms. Holman went on to testify
                                                                   at length about the Port District’s efforts to make the public aware of the 2013
                                                                   PCB Fish Consumption Advisory, and associated costs and management
                                                                   requirements. Howard Decl. Ex 3, Port 30(b)(6) (K. Holman) Dep. Tr. at
                                                                   1790:5-7; see, e.g., id. at 1790:8-14.

                                                                   CONTROVERTING EVIDENCE:

                                                                   In fact, Ms. Holman specifically expanded on and clarified the testimony that
                                                                   Monsanto cites in support of this purported fact, as follows:


                                                                           113
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40590 Page 140 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                Q Okay. Thank you. That's it for this. Okay. Also, on day one of your 30(b)(6)
                                                                deposition, do you remember talking to counsel for defendants about fish
                                                                consumption advisory?

                                                                A. Yes, I do.

                                                                Q. And at one point in the day, counsel asked you, Does the Port seek to
                                                                increase the public's awareness of the 2013 fish advisory?

                                                                A. Yes, I do remember that.

                                                                Q. You answered no. Do you remember that?

                                                                A. I do.

                                                                Q. And the next question was, Other than the posting of the advisory it appears
                                                                in boat launches, has the Port done anything else over the last six years to make
                                                                the public more aware of the fish advisory? Do you remember that?

                                                                A. I do.

                                                                Q. Okay. Did the Port District collaborate with OEHHA, the regional board, or
                                                                any other agency in connection with the fish consumption advisory?

                                                                MR. BRUNTON: Object to form.

                                                                A. Yes, they did.

                                                                Q. How did the Port District do that?




                                                                        114
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40591 Page 141 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                A. We participated in a technical advisory committee on some of the SCCWRP
                                                                studies that were being done. We participated with that committee on
                                                                developing the signs to be posted.

                                                                Q. Okay. Did the Port District actually create the signs to be posted?

                                                                MR. BRUNTON: Object to form.

                                                                A. The Port District worked with the other entities to create the signs, and then
                                                                our general services department actually did -- it's my understanding that they
                                                                actually made the signs once the language and content and look and feel was
                                                                developed.

                                                                Q. Was that a Port District expense?

                                                                A. That was a Port District expense.

                                                                Q. Did the Port District post the signs?

                                                                A. The Port District posted the signs, yes.

                                                                Q. Was that a Port District expense?

                                                                MR. BRUNTON: Object to form.

                                                                A. Yes, it was.

                                                                Q. Does the Port District maintain the signs?

                                                                A. Yes, it does.

                                                                MR. BRUNTON: Object to form.


                                                                        115
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40592 Page 142 of
                                                       162
    [Monsanto]              [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material     Supporting Evidence Undisputed
       Fact1

                                                                 Q. Is that a Port District expense?

                                                                 A. Yes.

                                                                 Q. Are all of those expenses aimed at making the public more aware of the fish
                                                                 consumption advisory?

                                                                 MR. BRUNTON: Object to form.

                                                                 A. Yes.

                                                                 Howard Decl. Ex 3, Port 30(b)(6) (K. Holman) Dep. Tr. at 1984:15-1986:16.


95. The Port does not   [Howard Decl.] Ex. 3,      Disputed      OBJECTION:
    have a single       Port 30(b)(6) (K.
    employee assigned   Holman) Dep. Tr. at                      The Port District objects to Monsanto’s purported undisputed fact a
    to oversee and      1774:25-1775:4.                          mischaracterization of the 30(b)(6) and expert testimony Monsanto cites in
    manage the fish                                              support.
    advisory.
                                                                 RESPONSE:

                                                                 Ms. Holman testified that there is no specific individual assigned to oversee and
                                                                 manage the 2013 PCB Fish Consumption Advisory. To the extent Monsanto’s
                                                                 purported fact could be read to mean that no Port District employees work on
                                                                 issues related to the Fish Consumption Advisory, it is misleading. As detailed in
                                                                 other responses to Monsanto’s purported facts, Ms. Holman testified at length
                                                                 about the Port District’s (and its employees’) involvement in many aspects to
                                                                 the 2013 Fish Consumption Advisory. See, e.g., Port District responses to
                                                                 Monsanto undisputed fact 94, above.




                                                                         116
                                                          CASE NO. 3:15-CV-00578-WQH-AGS
              ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                    Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40593 Page 143 of
                                                          162
    [Monsanto]                  [Monsanto]       Disputed/              Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material         Supporting Evidence Undisputed
       Fact1

96. The Port has never      [Howard Decl.] Ex. 3,    Disputed      OBJECTION/RESPONSE:
    held a public           Port 30(b)(6) (K.
    meeting about the       Holman) Dep. Tr. at                    Since Monsanto filed this motion, the Port District has been requested to present
    fish advisory.          1778:19-21.                            to the SDRWQCB – and in fact did present to the SDRWQCB, on the issue of
                                                                   PCBs and the Fish Consumption Advisory. Corley Decl. Ex. 23, Declaration of
                                                                   David W. Gibson, Executive Director, SDRWQCB In the view of the
                                                                   SDRWQCB, PCBs are a significant problem in the Bay, and mitigating the risk
                                                                   associated with human exposure is a priority for the SDRWQCB. In fact, the
                                                                   Executive Officer of the SDRWQCB stated in a declaration submitted in
                                                                   support of the Port, that the agency is focused on restoring the fish and shellfish
                                                                   consumption beneficial use, which is directly impaired by PCBs. In August
                                                                   2019 the full SDRWQCB expressed its priority of mitigating the contamination
                                                                   underlying the FCA. Corley Decl. Ex. 23, Declaration of David W. Gibson,
                                                                   Executive Director, SDRWQCB


97. Members of the          [Howard Decl.] Ex. 3,   Undisputed
    public have never       Port 30(b)(6) (K.
    complained to the       Holman) Dep. Tr. at
    Port that fish          1784:17-1786:15.
    populations in the
    Bay are inadequate      [Howard Decl.] Ex.
    to fish, the fish       20, A. Jones Dep. Tr.
    advisory is too         70:21-71:8.
    strict, they want to
    consume fish in
    excess of the
    recommendations
    in the fish advisory,
    or consuming fish
    from the Bay has


                                                                           117
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40594 Page 144 of
                                                         162
    [Monsanto]                 [Monsanto]       Disputed/               Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material        Supporting Evidence Undisputed
       Fact1

   made them sick
   because of PCBs.


98. There is no            [Howard Decl.] Ex.        Disputed      OBJECTION:
    evidence that a        20, A. Jones Dep. Tr.
    single individual      at 58:12- 60:14,                        RESPONSE/CONTROVERTING EVIDENCE:
    has stopped            74:18-23.
    fishing, reduced                                               Monsanto ignores significant controverting evidence as described below.
    fishing, or enjoyed
    fishing less because                                               It is well-established in scientific literature that fish consumption advisories
    of PCBs or the fish                                                 lead to a decline in the benefits associated with recreational fishing, as
    advisory.                                                           anglers forgo fishing entirely, choose alternate sites, decline consumption
                                                                        of fish caught, and/or enjoy the fishing experience less. Corley Decl. Ex.
                                                                        13, Jones Rebuttal at 7; Ann S. Jones Declaration at ¶11.

                                                                       Dr. Johns, Ms. Holman, and Mr. Bennett all also testified as Port District
                                                                        30(b)(6) witnesses that the Regional Water Quality Control Board listed the
                                                                        entire Bay as impaired for PCBs in fish tissue in approximately 2006, and
                                                                        that the Bay remains so listed. Howard Decl. Ex. 1, Port 30(b)(6) (M.
                                                                        Johns) Dep. Tr. at 77:4-6; Howard Decl. Ex. 3, Port 30(b)(6) (K. Holman)
                                                                        Dep. Tr. at 1725:14-19; Howard Decl. Ex. 4, Port 30(b)(6) (D. Bennett)
                                                                        Dep. Tr. at 1035:7-24 (during Mr. Bennett’s tenure as General Counsel the
                                                                        Port District received notice from the Regional Water Quality Control
                                                                        Board that the entire Bay was impaired by PCBs)

                                                                       Monsanto’s own expert testified that the Bay is listed as impaired for
                                                                        purposes of Section 303(d) of the federal Clean Water Act and that the
                                                                        SDRWQCB is “considering” implementing a Total Maximum Daily Load
                                                                        mechanism to reduce inputs of PCBs, with the only major sources listed as



                                                                           118
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40595 Page 145 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                     “contaminated sediments” and “urban runoff/storm sewers.” Corley Decl.
                                                                     Ex. 82, Boehm Dep. Tr. at 329:20-332:18.

                                                                    PCBs exist in certain Bay organisms, such as invertebrates, fish and birds,
                                                                     at levels above risk thresholds. Corley Decl. Ex. 12, Jones Rep. at 3.

                                                                    Survey results revealed PCB levels in spotted sand bass ranging from 89
                                                                     ppb to 1,075 ppb—and toxic effects on fish are reported in scientific
                                                                     literature at concentrations as low as 30 ppb. Corley Decl. Ex. 12, Jones
                                                                     Rep. at 3.

                                                                    A 2016 bioaccumulation study performed in San Diego Bay determined
                                                                     that accumulation and biomagnification of PCBs by marine organisms
                                                                     posed potential harm to all trophic levels. Corley Decl. Ex. 85, Trapp Rep.
                                                                     at 14.

                                                                    Piscivore bird species, including sensitive species of concern nesting in the
                                                                     San Diego Bay National Wildlife Refuge, may be at reproductive risk due
                                                                     to PCB levels in bird eggs above screening levels for adverse effects.
                                                                     Corley Decl. Ex. 12, Jones Rep. at 3.

                                                                    At PCB remediation sites in the Bay, the SDRWQCB has recognized PCB
                                                                     levels in sediment that exceed Effects Range Low (“ERL”), the
                                                                     concentration (below which environmental toxic effects are scarcely
                                                                     observed or predicted), and/or Effects Range Median (“ERM”), (the
                                                                     concentration above which environmental toxic effects are generally or
                                                                     always observed). Corley Decl. Ex. 8, Woodyard Dep. at 130:2-133:8;
                                                                     Corley Decl. Ex. 70, Tentative IO No. R9-2018-0035 at 4; Corley Decl. Ex.
                                                                     85, Trapp Rep. at 14.




                                                                        119
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40596 Page 146 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                    SDRWQCB has repeatedly identified PCB sediment contamination as a
                                                                     potential threat to aquatic life. Corley Decl. Ex. 11, CAO No. R9-2015-
                                                                     0018 at 3; Corley Decl. Ex. 9, CAO No. R9-2017-0021.

                                                                    Fish tissue samples taken by state agencies show that the Bay suffers from
                                                                     some of the highest PCB concentrations in the region. Corley Decl. Ex. 5,
                                                                     SWAMP Report at 47.

                                                                    In fact, the Bay is among the most PCB-contaminated water bodies in the
                                                                     country. Corley Decl. Ex. 85, Trapp Rep. at 14.

                                                                    The SDRWQCB and SWRCB have designated the Bay, in its entirety, as
                                                                     an “impaired” water body, due to the presence of elevated levels of PCBs
                                                                     in fish tissue, pursuant to § 303(d) of the Clean Water Act. Corley Decl.
                                                                     Ex. 6, CWA §305(b); 303(d) Integrated Report; Corley Decl. Ex. 7, Port
                                                                     Corp. Rep. at 77:4-6; 1035:7-24; 1725:14-19; Corley Decl. Ex. 8,
                                                                     Woodyard Dep. at 127:16-18; Corley Decl. Ex. 9, CAO No. R9-2017-
                                                                     0021; Corley Decl. Ex. 85, Trapp Rep. at 14-15.

                                                                    Monsanto’s own expert testified that the Bay is listed as impaired for
                                                                     purposes of Section 303(d) of the federal Clean Water Act and that the
                                                                     SDRWQCB is “considering” implementing a Total Maximum Daily Load
                                                                     mechanism to reduce inputs of PCBs, with the only major sources listed as
                                                                     “contaminated sediments” and “urban runoff/storm sewers.” Corley Decl.
                                                                     Ex. 82, Boehm Dep. Tr. at 329:20-332:18.

                                                                    The SDRWQCB has repeatedly recognized that various areas of the Bay
                                                                     have contamination levels that “may adversely affect San Diego Bay
                                                                     beneficial uses” and pose a risk to human health and the environment.
                                                                     Corley Decl. Ex. 10, CAO No. R9-2004-0295 at 24; Corley Decl. Ex. 8,



                                                                        120
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40597 Page 147 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                     Woodyard Dep. at 129:3-8; Corley Decl. Ex. 11, CAO No. R9-2015-0018
                                                                     at 3; Corley Decl. Ex. 9, CAO No. R9-2017-0021 at 5.

                                                                    Because of the well-established human health risks associated with
                                                                     exposure to PCBs, in 2013, California’s Office of Environmental Health
                                                                     Hazard Assessment (“OEHHA”) determined that PCB contamination
                                                                     levels were so high that people should limit, or avoid altogether, the
                                                                     consumption of certain fish from the Bay. OEHHA amended the FCA in
                                                                     2018 to implement even more stringent restrictions for children and women
                                                                     of childbearing age. Corley Decl. Ex. 1a-e, Fish Consumption Advisory;
                                                                     Corley Decl. Ex. 13, Jones Rebuttal at 13-14; Corley Decl. Ex. 14, Toll
                                                                     Rebuttal at 2; Corley Decl. Ex. 85, Trapp Rep. at 14; Corley Decl. Ex. 86,
                                                                     Ann S. Jones Declaration.

                                                                    Consumption advisories are de facto harms under federal regulations
                                                                     because they interfere with the public’s free and comfortable use of a
                                                                     resource. Corley Decl. Ex. 13, Jones Rebuttal at 7; 43 C.F.R. §
                                                                     11.62(f)(1)(iii).

                                                                    Data suggests that anglers in the Bay who are aware of the FCA consume
                                                                     less fish, and statewide consumption rates before the FCA were higher than
                                                                     after. Corley Decl. Ex. 13, Jones Rebuttal at 17; Corley Decl. Ex. 14, Toll
                                                                     Rebuttal at 8, Fg. 2-1; Corley Decl. Ex. 86, Ann S. Jones Declartion at ¶11.

                                                                    According to Monsanto’s expert, somewhere between 65-81% of fish
                                                                     caught from the Bay are precluded from consumption by children or
                                                                     women under age 45. Corley Decl. Ex. 15, Desvousges Dep. at 91:19-92:5.

                                                                    Monsanto’s expert admits that the most often caught and consumed fish,
                                                                     the Pacific chub mackerel, is subject to a “Do Not Eat” advisory for
                                                                     children and women under 45, which affects a population demographic that
                                                                     represents the majority of the population in and around San Diego. Corley
                                                                        121
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40598 Page 148 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                     Decl. Ex. 15, Desvousges Dep. at 101:20-24; 102:4-10; Corley Decl. Ex.
                                                                     16, San Diego Census Data.

                                                                    A full 7.5% of consumers who voluntarily responded to the San Diego Fish
                                                                     Consumption Study reported consuming “Do Not Eat” fish. Corley Decl.
                                                                     Ex. 13, Jones Rebuttal at 13-14; Corley Decl. Ex. 76, SCWRRP San Diego
                                                                     Bay Fish Consumption Study (2017).

                                                                    Site-specific data for the Bay suggests that certain ethnic minority groups
                                                                     engage in subsistence fishing at a much higher rate than the general
                                                                     population, meaning the risk to those communities is dramatically higher.
                                                                     Corley Decl. Ex. 13, Jones Rebuttal at 17; Corley Decl. Ex. 21,
                                                                     Environmental Health Coalition Survey of Fishers; Corley Decl. Ex. 86,
                                                                     Ann S. Jones Declaration at ¶ 20.

                                                                    There is evidence that Monsanto’s PCBs pose risks to marine life in the
                                                                     Bay. While PCB impacts to marine life have not been fully quantified,
                                                                     PCBs exist in Bay organisms, such as invertebrates, fish and birds, at levels
                                                                     above risk thresholds. Corley Decl. Ex. 12, Jones Rep. at 3; Corley Decl.
                                                                     Ex. 13, Jones Rebuttal at 3; Ann S. Jones Declaration at ¶¶7-9.

                                                                    The Port has been dealing with the PCB problem for decades. As early as
                                                                     the mid-1980s, the Port was involved in addressing PCB contamination,
                                                                     including funding for the San Diego Bay Cleanup Project. Corley Decl. Ex.
                                                                     73, 1987 Port Ltr.; Corley Decl. Ex. 74, 1987 Health Risk Study
                                                                     Correspondence.

                                                                    The Port has been involved in numerous PCB cleanups around the Bay.
                                                                     Corley Decl. Ex. 72, Brown Dep. at 98:17-19; 231:1-19.




                                                                        122
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40599 Page 149 of
                                                       162
    [Monsanto]              [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material     Supporting Evidence Undisputed
       Fact1

                                                                     The Port lead the Campbell Shipyard remediation. Corley Decl. Ex. 72,
                                                                      Brown Dep. at 98:17-19; 231:1-19.

                                                                     PCB contamination has required substantial expenditure of funds—
                                                                      estimated to be at least $80-100 million—from the Port that otherwise
                                                                      would have been invested in enhancing the Bay for the benefit of the
                                                                      people of California. Corley Decl. Ex. 7, Port Corp. Rep. 1214:18-1216:25;
                                                                      see Howard Decl. Ex. 4, Port 30(b)(6) (D. Bennett) Dep. Tr. at 1263:9-
                                                                      1264:6 (noting that these costs are not an exhaustive total of costs spent by
                                                                      the Port District to deal with the presence of PCBs in the Bay.).

                                                                     More recently, the Port partnered with SDRWCQB in a project to assess
                                                                      contaminants in fish and shellfish in the Bay and funded the San Diego
                                                                      Fish Consumption Study. Corley Decl. Ex. Ex. 75, State Agency Document
                                                                      re Assessing Contaminants in Fish and Shellfish; Corley Decl. Ex. 76, 2017
                                                                      SCCWRP Fish Consumption Study.

                                                                     In the view of the SDRWQCB, PCBs are a significant problem in the Bay,
                                                                      and mitigating the risk associated with human exposure is a priority for the
                                                                      SDRWQCB. In fact, the Executive Officer of the SDRWQCB stated in a
                                                                      declaration submitted in support of the Port, that the agency is focused on
                                                                      restoring the fish and shellfish consumption beneficial use, which is
                                                                      directly impaired by PCBs. In August 2019 the full SDRWQCB expressed
                                                                      its priority of mitigating the contamination underlying the FCA. Corley
                                                                      Decl. Ex. 13, Jones Rebuttal at 6-7; Corley Decl. Ex. 4, Golightly Rep. at 2,
                                                                      34. Corley Decl. Ex. 23, Declaration of David W. Gibson, Executive
                                                                      Director, SDRWQCB


99. The Port has never [Howard Decl.] Ex. 3,      Undisputed
    communicated with Port 30(b)(6) (K.
    OEHHA about how Holman) Dep. Tr. at
                                                                         123
                                                          CASE NO. 3:15-CV-00578-WQH-AGS
              ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40600 Page 150 of
                                                         162
    [Monsanto]                [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

   the advisory could     1711:4-9, 1775:12-25,
   be removed or          1781:6-20.
   whether the Port’s
   proposed dredging
   and abatement
   projects would
   cause OEHHA to
   consider lifting the
   advisory.


100. The Port has         [Howard Decl.] Ex. 2,     Undisputed
   never                  Port 30(b)(6) Dep. (E.
   communicated with      Maher) at 795:2-15.
   OEHHA about
   whether planting
   more eelgrass
   would result in
   OEHHA lifting the
   fish advisory for
   mercury and PCBs.


101. The Port has         [Howard Decl.] Ex. 3,      Disputed      OBJECTION:
   not undertaken any     Port 30(b)(6) (K.
   analysis of what       Holman) Dep. Tr. at                      The Port District objects to Monsanto’s purported undisputed fact as outside of
   would be needed to     1713:6-18.                               the scope and a mischaracterization of the 30(b)(6) testimony Monsanto cites in
   eliminate the 2013                                              support. Additionally, Monsanto ignores significant controverting evidence as
   fish advisory.                                                  described below.

                                                                   RESPONSE:


                                                                           124
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40601 Page 151 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                First, Ms. Holman was not designated as a Port District 30(b)(6) witness on the
                                                                topic of what would be needed to eliminate the 2013 fish consumption advisory.
                                                                In fact, on April 25, 2019, Judge Schopler struck a Monsanto-proposed 30(b)(6)
                                                                topic that would have covered these items. Corley Decl. Ex. 80a, ECF No. 360.
                                                                That topic was:

                                                                “The Port District’s position concerning the level of PCBs in sediments or in
                                                                the water column of the Bay and Trust Property that must be achieved in order
                                                                to abate the alleged public nuisance.”

                                                                Corley Decl. Ex. 79, Port 30(b)(6) (M. Johns) Dep. Ex. 1 (Monsanto Rule
                                                                30(b)(6) Deposition Notice to Port District)(April 27, 2017); Corley Decl. Ex.
                                                                80a-b, ECF No. 360 at 28 (upholding tentative decision to strike topic 72 and
                                                                others (attached to transcript), ECF No. 354).

                                                                By striking this topic, Judge Schopler made clear that it was not the proper
                                                                subject of Port District 30(b)(6) testimony. As such, any testimony Ms. Holman
                                                                or any other 30(b)(6) witness as to certain PCB-related impairments is neither
                                                                binding as the Port District’s final position, nor exhaustive. The Port District
                                                                properly objected as to scope during the 30(b)(6) deposition.

                                                                CONTROVERTING EVIDENCE:

                                                                Monsanto also ignores clear controverting evidence. For example, the Port
                                                                District’s expert, Dr. John Toll, in fact modeled – in one scenario – the surface
                                                                weighted average concentration that would need to be achieved in the Bay,
                                                                through removal of PCBS in sediment, to bring PCB tissue concentrations a
                                                                representative species with OEHHA’s Advisory Tissue Levels, which would be
                                                                required in order to remove the Fish Consumption Advisory. Corley Decl. Ex.
                                                                78, Toll Report at 39-40.



                                                                        125
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                   Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40602 Page 152 of
                                                         162
    [Monsanto]                [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material       Supporting Evidence Undisputed
       Fact1

102. The Port has         [Howard Decl.] Ex. 3,      Disputed      The Port District objects to this purported fact as not relevant. The Port District
   not shown that         Port 30(b)(6) (K.                        has never asserted or alleged that all PCBs need to be removed from the Bay in
   removing all PCBs      Holman) Dep. Tr. at                      order for OEHHA to lift the fish consumption advisory.
   from the Bay           1782:14-25.
   would result in
   OEHHA lifting the
   advisory for
   mercury and PCBs.


103. State of             [Howard Decl.] Ex. 1,     Undisputed
   California and Fish    Port 30(b)(6) (M.
   and Wildlife           Johns) Dep. Tr. at
   Service have           235:12-236:3, 236:18-
   primary authority      238:4.
   over fish kills and
   fish habitat.


104. The fish             [Howard Decl.] Ex.        Undisputed
   advisory is under      44, Port 30(b)(6) (M.
   the authority of the   Johns) Dep. Ex. 34
   State of               (2013 OEHHA fish
   California’s           advisory) (Oct. 2013).
   OEHHA.


105. The Port’s           [Howard Decl.] Ex.         Disputed      OBJECTION:
   experts on health      20, A. Jones Dep. Tr.
   and ecological         at 63:18- 64:25.                         Monsanto ignores significant controverting evidence.
   impacts testified
   there is no

                                                                           126
                                                            CASE NO. 3:15-CV-00578-WQH-AGS
                ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40603 Page 153 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

  evidence of any      [Howard Decl.] Ex.                       CONTROVERTING EVIDENCE:
  measurable harm to   85, J. Olson Dep. Tr.
  humans or wildlife   26:2-20, 29:3-19.                            PCBs exist in certain Bay organisms, such as invertebrates, fish and birds,
  from PCBs in the                                                   at levels above risk thresholds. Corley Decl. Ex. 12, Jones Rep. at 3
  Bay.
                                                                    Survey results revealed PCB levels in spotted sand bass ranging from 89
                                                                     ppb to 1,075 ppb—and toxic effects on fish are reported in scientific
                                                                     literature at concentrations as low as 30 ppb. Corley Decl. Ex. 12, Jones
                                                                     Rep. at 3.

                                                                    A 2016 bioaccumulation study performed in San Diego Bay determined
                                                                     that accumulation and biomagnification of PCBs by marine organisms
                                                                     posed potential harm to all trophic levels. Corley Decl. Ex. 85, Trapp Rep.
                                                                     at 14.

                                                                    Piscivore bird species, including sensitive species of concern nesting in the
                                                                     San Diego Bay National Wildlife Refuge, may be at reproductive risk due
                                                                     to PCB levels in bird eggs above screening levels for adverse effects.
                                                                     Corley Decl. Ex. 12, Jones Rep. at 3.

                                                                    At PCB remediation sites in the Bay, the Water Board has recognized PCB
                                                                     levels in sediment that exceed Effects Range Low (“ERL”), the
                                                                     concentration (below which environmental toxic effects are scarcely
                                                                     observed or predicted), and/or Effects Range Median (“ERM”), (the
                                                                     concentration above which environmental toxic effects are generally or
                                                                     always observed). Corley Decl. Ex. 8, Woodyard Dep. at 130:2-133:8;
                                                                     Corley Decl. Ex. 70, Tentative IO No. R9-2018-0035 at 4; Corley Decl. Ex.
                                                                     85, Trapp Rep. at 14.




                                                                        127
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40604 Page 154 of
                                                       162
    [Monsanto]              [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material     Supporting Evidence Undisputed
       Fact1

                                                                     SDRWQCB has repeatedly identified PCB sediment contamination as a
                                                                      potential threat to aquatic life. Corley Decl. Ex. 11, CAO No. R9-2015-
                                                                      0018 at 3; Corley Decl. Ex. 9, CAO No. R9-2017-0021.


106. The Port and       [Howard Decl.] Ex.         Disputed      OBJECTION:
   its experts          85, J. Olson Dep. Tr.
   performed no risk    at 21:18-22, 21:24-                      Monsanto ignores significant controverting evidence regarding ecological
   assessment of        22:2.                                    impacts and risks that PCBs present to fish and wildlife in the Bay.
   PCBs in the Bay.
                        [Howard Decl.] Ex.                       CONTROVERTING EVIDENCE:
                        22, R. DeGrandchamp
                        Dep. Tr. at 71:5-8.                          Dr. Johns, Ms. Holman, and Mr. Bennett all also testified as Port District
                                                                      30(b)(6) witnesses that the Regional Water Quality Control Board listed the
                                                                      entire Bay as impaired for PCBs in fish tissue in approximately 2006, and
                                                                      that the Bay remains so listed. Howard Decl. Ex. 1, Port 30(b)(6) (M.
                                                                      Johns) Dep. Tr. at 77:4-6; Howard Decl. Ex. 3, Port 30(b)(6) (K. Holman)
                                                                      Dep. Tr. at 1725:14-19; Howard Decl. Ex. 4, Port 30(b)(6) (D. Bennett)
                                                                      Dep. Tr. at 1035:7-24 (during Mr. Bennett’s tenure as General Counsel the
                                                                      Port District received notice from the Regional Water Quality Control
                                                                      Board that the entire Bay was impaired by PCBs)

                                                                     The SDRWQCB and SWRCB have designated the Bay, in its entirety, as
                                                                      an “impaired” water body, due to the presence of elevated levels of PCBs
                                                                      in fish tissue, pursuant to § 303(d) of the Clean Water Act. Corley Decl.
                                                                      Ex. 6, CWA §305(b); 303(d) Integrated Report; Corley Decl. Ex. 7, Port
                                                                      Corp. Rep. at 77:4-6; 1035:7-24; 1725:14-19; Corley Decl. Ex. 8,
                                                                      Woodyard Dep. at 127:16-18; Corley Decl. Ex. 9, CAO No. R9-2017-
                                                                      0021; Corley Decl. Ex. 85, Trapp Rep. at 14-15.

                                                                     The SDRWQCB has repeatedly recognized that various areas of the Bay
                                                                      have contamination levels that “may adversely affect San Diego Bay

                                                                         128
                                                          CASE NO. 3:15-CV-00578-WQH-AGS
              ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40605 Page 155 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                     beneficial uses” and pose a risk to human health and the environment.
                                                                     Corley Decl. Ex. 10, CAO No. R9-2004-0295 at 24; Corley Decl. Ex. 8,
                                                                     Woodyard Dep. at 129:3-8; Corley Decl. Ex. 11, CAO No. R9-2015-0018
                                                                     at 3; Corley Decl. Ex. 9, CAO No. R9-2017-0021 at 5.

                                                                    Monsanto’s own expert testified that the Bay is listed as impaired for
                                                                     purposes of Section 303(d) of the federal Clean Water Act and that the
                                                                     SDRWQCB is “considering” implementing a Total Maximum Daily Load
                                                                     mechanism to reduce inputs of PCBs, with the only major sources listed as
                                                                     “contaminated sediments” and “urban runoff/storm sewers.” Corley Decl.
                                                                     Ex. 82, Boehm Dep. Tr. at 329:20-332:18.

                                                                    PCBs exist in certain Bay organisms, such as invertebrates, fish and birds,
                                                                     at levels above risk thresholds. Corley Decl. Ex. 12, Jones Rep. at 3.

                                                                    Survey results revealed PCB levels in spotted sand bass ranging from 89
                                                                     ppb to 1,075 ppb—and toxic effects on fish are reported in scientific
                                                                     literature at concentrations as low as 30 ppb. Corley Decl. Ex. 12, Jones
                                                                     Rep. at 3.

                                                                    A 2016 bioaccumulation study performed in San Diego Bay determined
                                                                     that accumulation and biomagnification of PCBs by marine organisms
                                                                     posed potential harm to all trophic levels. Corley Decl. Ex. 85, Trapp Rep.
                                                                     at 14.

                                                                    Piscivore bird species, including sensitive species of concern nesting in the
                                                                     San Diego Bay National Wildlife Refuge, may be at reproductive risk due
                                                                     to PCB levels in bird eggs above screening levels for adverse effects.
                                                                     Corley Decl. Ex. 12, Jones Rep. at 3.

                                                                    At PCB remediation sites in the Bay, the SDRWQCB has recognized PCB
                                                                     levels in sediment that exceed Effects Range Low (“ERL”), the
                                                                        129
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40606 Page 156 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                     concentration (below which environmental toxic effects are scarcely
                                                                     observed or predicted), and/or Effects Range Median (“ERM”), (the
                                                                     concentration above which environmental toxic effects are generally or
                                                                     always observed). Corley Decl. Ex. 8, Woodyard Dep. at 130:2-133:8;
                                                                     Corley Decl. Ex. 70, Tentative IO No. R9-2018-0035 at 4; Corley Decl. Ex.
                                                                     85, Trapp Rep. at 14.

                                                                    SDRWQCB has repeatedly identified PCB sediment contamination as a
                                                                     potential threat to aquatic life. Corley Decl. Ex. 11, CAO No. R9-2015-
                                                                     0018 at 3; Corley Decl. Ex. 9, CAO No. R9-2017-0021.

                                                                    Fish tissue samples taken by state agencies show that the Bay suffers from
                                                                     some of the highest PCB concentrations in the region. Corley Decl. Ex. 5,
                                                                     SWAMP Report at 47.

                                                                    In fact, the Bay is among the most PCB-contaminated water bodies in the
                                                                     country. Corley Decl. Ex. 85, Trapp Rep. at 14.

                                                                    Because of the well-established human health risks associated with
                                                                     exposure to PCBs, in 2013, California’s Office of Environmental Health
                                                                     Hazard Assessment (“OEHHA”) determined that PCB contamination
                                                                     levels were so high that people should limit, or avoid altogether, the
                                                                     consumption of certain fish from the Bay. OEHHA amended the FCA in
                                                                     2018 to implement even more stringent restrictions for children and women
                                                                     of childbearing age. Corley Decl. Ex. 1a-e, Fish Consumption Advisory;
                                                                     Corley Decl. Ex. 13, Jones Rebuttal at 13-14; Corley Decl. Ex. 14, Toll
                                                                     Rebuttal at 2; Corley Decl. Ex. 85, Trapp Rep. at 14; Corley Decl. Ex. 86,
                                                                     Ann S. Jones Declaration.

                                                                    Consumption advisories are de facto harms under federal regulations
                                                                     because they interfere with the public’s free and comfortable use of a

                                                                        130
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40607 Page 157 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                     resource. Corley Decl. Ex. 13, Jones Rebuttal at 7; 43 C.F.R. §
                                                                     11.62(f)(1)(iii).

                                                                    Data suggests that anglers in the Bay who are aware of the FCA consume
                                                                     less fish, and statewide consumption rates before the FCA were higher than
                                                                     after. Corley Decl. Ex. 13, Jones Rebuttal at 17; Corley Decl. Ex. 14, Toll
                                                                     Rebuttal at 8, Fg. 2-1; Corley Decl. Ex. 86, Ann S. Jones Declartion at ¶11.

                                                                    According to Monsanto’s expert, somewhere between 65-81% of fish
                                                                     caught from the Bay are precluded from consumption by children or
                                                                     women under age 45. Corley Decl. Ex. 15, Desvousges Dep. at 91:19-92:5.

                                                                    Monsanto’s expert admits that the most often caught and consumed fish,
                                                                     the Pacific chub mackerel, is subject to a “Do Not Eat” advisory for
                                                                     children and women under 45, which affects a population demographic that
                                                                     represents the majority of the population in and around San Diego. Corley
                                                                     Decl. Ex. 15, Desvousges Dep. at 101:20-24; 102:4-10; Corley Decl. Ex.
                                                                     16, San Diego Census Data.

                                                                    A full 7.5% of consumers who voluntarily responded to the San Diego Fish
                                                                     Consumption Study reported consuming “Do Not Eat” fish. Corley Decl.
                                                                     Ex. 13, Jones Rebuttal at 13-14; Corley Decl. Ex. 76, SCWRRP San Diego
                                                                     Bay Fish Consumption Study (2017).

                                                                    Site-specific data for the Bay suggests that certain ethnic minority groups
                                                                     engage in subsistence fishing at a much higher rate than the general
                                                                     population, meaning the risk to those communities is dramatically higher.
                                                                     Corley Decl. Ex. 13, Jones Rebuttal at 17; Corley Decl. Ex. 21,
                                                                     Environmental Health Coalition Survey of Fishers; Corley Decl. Ex. 86,
                                                                     Ann S. Jones Declaration at ¶ 20.



                                                                        131
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                 Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40608 Page 158 of
                                                       162
    [Monsanto]              [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material     Supporting Evidence Undisputed
       Fact1

                                                                     There is evidence that Monsanto’s PCBs pose risks to marine life in the
                                                                      Bay. While PCB impacts to marine life have not been fully quantified,
                                                                      PCBs exist in Bay organisms, such as invertebrates, fish and birds, at levels
                                                                      above risk thresholds. Corley Decl. Ex. 12, Jones Rep. at 3; Corley Decl.
                                                                      Ex. 13, Jones Rebuttal at 3; Ann S. Jones Declaration at ¶¶7-9.


107. There is no        [Howard Decl.] Ex.         Disputed      OBJECTION:
   evidence of human    22, R. DeGrandchamp
   harm from PCBs       Dep. Tr. at 72:10-19.                    Monsanto also ignores significant controverting evidence regarding other
   and the fish                                                  ecological impacts and risks that PCBs present to fish and wildlife in the Bay.
   advisory.            [Howard Decl.] Ex.
                        20, J. Olson Dep. Tr.                    CONTROVERTING EVIDENCE:
                        at 26:2-25, 29:3-19.
                                                                     Dr. Johns, Ms. Holman, and Mr. Bennett all also testified as Port District
                        [Howard Decl.] Ex. 3,                         30(b)(6) witnesses that the Regional Water Quality Control Board listed the
                        Port 30(b)(6) (K.                             entire Bay as impaired for PCBs in fish tissue in approximately 2006, and
                        Holman) Dep. Tr. at                           that the Bay remains so listed. Howard Decl. Ex. 1, Port 30(b)(6) (M.
                        1785:24-1786-15.                              Johns) Dep. Tr. at 77:4-6; Howard Decl. Ex. 3, Port 30(b)(6) (K. Holman)
                                                                      Dep. Tr. at 1725:14-19; Howard Decl. Ex. 4, Port 30(b)(6) (D. Bennett)
                                                                      Dep. Tr. at 1035:7-24 (during Mr. Bennett’s tenure as General Counsel the
                                                                      Port District received notice from the Regional Water Quality Control
                                                                      Board that the entire Bay was impaired by PCBs).

                                                                     The SDRWQCB and SWRCB have designated the Bay, in its entirety, as
                                                                      an “impaired” water body, due to the presence of elevated levels of PCBs
                                                                      in fish tissue, pursuant to § 303(d) of the Clean Water Act. Corley Decl.
                                                                      Ex. 6, CWA §305(b); 303(d) Integrated Report; Corley Decl. Ex. 7, Port
                                                                      Corp. Rep. at 77:4-6; 1035:7-24; 1725:14-19; Corley Decl. Ex. 8,
                                                                      Woodyard Dep. at 127:16-18; Corley Decl. Ex. 9, CAO No. R9-2017-
                                                                      0021; Corley Decl. Ex. 85, Trapp Rep. at 14-15.


                                                                         132
                                                          CASE NO. 3:15-CV-00578-WQH-AGS
              ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40609 Page 159 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                    The SDRWQCB has repeatedly recognized that various areas of the Bay
                                                                     have contamination levels that “may adversely affect San Diego Bay
                                                                     beneficial uses” and pose a risk to human health and the environment.
                                                                     Corley Decl. Ex. 10, CAO No. R9-2004-0295 at 24; Corley Decl. Ex. 8,
                                                                     Woodyard Dep. at 129:3-8; Corley Decl. Ex. 11, CAO No. R9-2015-0018
                                                                     at 3; Corley Decl. Ex. 9, CAO No. R9-2017-0021 at 5.

                                                                    Monsanto’s own expert testified that the Bay is listed as impaired for
                                                                     purposes of Section 303(d) of the federal Clean Water Act and that the
                                                                     SDRWQCB is “considering” implementing a Total Maximum Daily Load
                                                                     mechanism to reduce inputs of PCBs, with the only major sources listed as
                                                                     “contaminated sediments” and “urban runoff/storm sewers.” Corley Decl.
                                                                     Ex. 82, Boehm Dep. Tr. at 329:20-332:18.

                                                                    PCBs exist in certain Bay organisms, such as invertebrates, fish and birds,
                                                                     at levels above risk thresholds. Corley Decl. Ex. 12, Jones Rep. at 3.

                                                                    Survey results revealed PCB levels in spotted sand bass ranging from 89
                                                                     ppb to 1,075 ppb—and toxic effects on fish are reported in scientific
                                                                     literature at concentrations as low as 30 ppb. Corley Decl. Ex. 12, Jones
                                                                     Rep. at 3.

                                                                    A 2016 bioaccumulation study performed in San Diego Bay determined
                                                                     that accumulation and biomagnification of PCBs by marine organisms
                                                                     posed potential harm to all trophic levels. Corley Decl. Ex. 85, Trapp Rep.
                                                                     at 14.

                                                                    Piscivore bird species, including sensitive species of concern nesting in the
                                                                     San Diego Bay National Wildlife Refuge, may be at reproductive risk due
                                                                     to PCB levels in bird eggs above screening levels for adverse effects.
                                                                     Corley Decl. Ex. 12, Jones Rep. at 3.

                                                                        133
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40610 Page 160 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                    At PCB remediation sites in the Bay, the SDRWQCB has recognized PCB
                                                                     levels in sediment that exceed Effects Range Low (“ERL”), the
                                                                     concentration (below which environmental toxic effects are scarcely
                                                                     observed or predicted), and/or Effects Range Median (“ERM”), (the
                                                                     concentration above which environmental toxic effects are generally or
                                                                     always observed). Corley Decl. Ex. 8, Woodyard Dep. at 130:2-133:8;
                                                                     Corley Decl. Ex. 70, Tentative IO No. R9-2018-0035 at 4; Corley Decl. Ex.
                                                                     85, Trapp Rep. at 14.

                                                                    SDRWQCB has repeatedly identified PCB sediment contamination as a
                                                                     potential threat to aquatic life. Corley Decl. Ex. 11, CAO No. R9-2015-
                                                                     0018 at 3; Corley Decl. Ex. 9, CAO No. R9-2017-0021.

                                                                    Fish tissue samples taken by state agencies show that the Bay suffers from
                                                                     some of the highest PCB concentrations in the region. Corley Decl. Ex. 5,
                                                                     SWAMP Report at 47.

                                                                    In fact, the Bay is among the most PCB-contaminated water bodies in the
                                                                     country. Corley Decl. Ex. 85, Trapp Rep. at 14.

                                                                    Because of the well-established human health risks associated with
                                                                     exposure to PCBs, in 2013, California’s Office of Environmental Health
                                                                     Hazard Assessment (“OEHHA”) determined that PCB contamination
                                                                     levels were so high that people should limit, or avoid altogether, the
                                                                     consumption of certain fish from the Bay. OEHHA amended the FCA in
                                                                     2018 to implement even more stringent restrictions for children and women
                                                                     of childbearing age. Corley Decl. Ex. 1a-e, Fish Consumption Advisory;
                                                                     Corley Decl. Ex. 13, Jones Rebuttal at 13-14; Corley Decl. Ex. 14, Toll
                                                                     Rebuttal at 2; Corley Decl. Ex. 85, Trapp Rep. at 14; Corley Decl. Ex. 86,
                                                                     Ann S. Jones Declaration.


                                                                        134
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40611 Page 161 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                    Consumption advisories are de facto harms under federal regulations
                                                                     because they interfere with the public’s free and comfortable use of a
                                                                     resource. Corley Decl. Ex. 13, Jones Rebuttal at 7; 43 C.F.R. §
                                                                     11.62(f)(1)(iii).

                                                                    Data suggests that anglers in the Bay who are aware of the FCA consume
                                                                     less fish, and statewide consumption rates before the FCA were higher than
                                                                     after. Corley Decl. Ex. 13, Jones Rebuttal at 17; Corley Decl. Ex. 14, Toll
                                                                     Rebuttal at 8, Fg. 2-1; Corley Decl. Ex. 86, Ann S. Jones Declartion at ¶11.

                                                                    According to Monsanto’s expert, somewhere between 65-81% of fish
                                                                     caught from the Bay are precluded from consumption by children or
                                                                     women under age 45. Corley Decl. Ex. 15, Desvousges Dep. at 91:19-92:5.

                                                                    Monsanto’s expert admits that the most often caught and consumed fish,
                                                                     the Pacific chub mackerel, is subject to a “Do Not Eat” advisory for
                                                                     children and women under 45, which affects a population demographic that
                                                                     represents the majority of the population in and around San Diego. Corley
                                                                     Decl. Ex. 15, Desvousges Dep. at 101:20-24; 102:4-10; Corley Decl. Ex.
                                                                     16, San Diego Census Data.

                                                                    A full 7.5% of consumers who voluntarily responded to the San Diego Fish
                                                                     Consumption Study reported consuming “Do Not Eat” fish. Corley Decl.
                                                                     Ex. 13, Jones Rebuttal at 13-14; Corley Decl. Ex. 76, SCWRRP San Diego
                                                                     Bay Fish Consumption Study (2017).

                                                                    Site-specific data for the Bay suggests that certain ethnic minority groups
                                                                     engage in subsistence fishing at a much higher rate than the general
                                                                     population, meaning the risk to those communities is dramatically higher.
                                                                     Corley Decl. Ex. 13, Jones Rebuttal at 17; Corley Decl. Ex. 21,



                                                                        135
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                Case 3:15-cv-00578-WQH-AGS Document 450-1 Filed 10/01/19 PageID.40612 Page 162 of
                                                      162
    [Monsanto]             [Monsanto]       Disputed/                Port District’s Responses, Objections, and Controverting Evidence
Undisputed Material    Supporting Evidence Undisputed
       Fact1

                                                                     Environmental Health Coalition Survey of Fishers; Corley Decl. Ex. 86,
                                                                     Ann S. Jones Declaration at ¶ 20.

                                                                    There is evidence that Monsanto’s PCBs pose risks to marine life in the
                                                                     Bay. While PCB impacts to marine life have not been fully quantified,
                                                                     PCBs exist in Bay organisms, such as invertebrates, fish and birds, at levels
                                                                     above risk thresholds. Corley Decl. Ex. 12, Jones Rep. at 3; Corley Decl.
                                                                     Ex. 13, Jones Rebuttal at 3; Ann S. Jones Declaration at ¶¶7-9.




                                                                        136
                                                         CASE NO. 3:15-CV-00578-WQH-AGS
             ATTACHMENT A TO SDUPD’S SEPARATE STATEMENT IN OPPOSITION TO MONSANTO’S MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
